Exhibit 10.1

STOCK PURCHASE AGREEMENT

by and among

I-FLOW CORPORATION,

as the Seller

INFUSYSTEM, INC.,

as the Company,

HAPC, INC., as

the Buyer

and

ICELAND ACQUISITION SUBSIDIARY, INC.,

as the Acquisition Sub

Dated as of September 29, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

Section 1.1

   Certain Defined Terms    1

Section 1.2

   Table of Definitions    7

ARTICLE II PURCHASE AND SALE; MERGER

   9

Section 2.1

   Purchase and Sale of the Shares    9

Section 2.2

   Closing of the Sale and Purchase of the Shares    9

Section 2.3

   Merger of the Acquisition Sub with and into the Company    10

Section 2.4

   Closing Working Capital    11

Section 2.5

   Adjustment of Purchase Price    12

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER

   12

Section 3.1

   Organization    13

Section 3.2

   Authority    13

Section 3.3

   No Conflict; Required Filings and Consents    13

Section 3.4

   Shares    14

Section 3.5

   Brokers    14

Section 3.6

   No Knowledge of Breaches    14

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLER

   14

Section 4.1

   Organization and Qualification    14

Section 4.2

   Authority    15

Section 4.3

   No Conflict; Required Filings and Consents    15

Section 4.4

   Capitalization    16

Section 4.5

   Equity Interests    16

Section 4.6

   Company Financial Statements; No Undisclosed Liabilities    16

Section 4.7

   Absence of Certain Changes or Events    17

Section 4.8

   Compliance with Law; Permits    18

Section 4.9

   Litigation    19

Section 4.10

   Employee Benefit Plans    19

Section 4.11

   Labor and Employment Matters    20

Section 4.12

   Insurance    21

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

Section 4.13

   Real Property    21

Section 4.14

   Intellectual Property    22

Section 4.15

   Taxes    22

Section 4.16

   Environmental Matters    23

Section 4.17

   Material Contracts    25

Section 4.18

   Brokers    26

Section 4.19

   Accounts Receivable; Suppliers    26

Section 4.20

   Inventories    27

Section 4.21

   Products    27

Section 4.22

   Minute Books; Books and Records    27

Section 4.23

   Bank Accounts; Powers of Attorney    27

Section 4.24

   Affiliate Transactions    27

Section 4.25

   Tangible Personal Property    27

Section 4.26

   Company Information    28

Section 4.27

   No Knowledge of Breaches    28

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER AND THE ACQUISITION SUB

   28

Section 5.1

   Organization    28

Section 5.2

   Authority    29

Section 5.3

   No Conflict; Required Filings and Consents of the Buyer    29

Section 5.4

   No Conflict; Required Filings and Consents of the Acquisition Sub    30

Section 5.5

   Financing    31

Section 5.6

   Brokers    31

Section 5.7

   Investment Intent    31

Section 5.8

   Access to Information; No Other Representations or Warranties; the
Acquisition Sub’s and the Buyer’s Own Investigation    32

Section 5.9

   Buyer Information and Proxy Solicitation    32

Section 5.10

   No Knowledge of Breaches    33

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

ARTICLE VI COVENANTS

   33

Section 6.1

   Conduct of Business Prior to the Closing    33

Section 6.2

   Covenants Regarding Information    35

Section 6.3

   Update of Disclosure Schedules; Knowledge of Breach    36

Section 6.4

   Notification of Certain Matters    36

Section 6.5

   No Solicitation    37

Section 6.6

   Confidentiality    38

Section 6.7

   Consents and Filings; Further Assurances    38

Section 6.8

   Public Announcements    39

Section 6.9

   Release of Guarantees    40

Section 6.10

   Directors’ and Officers’ Indemnification    40

Section 6.11

   Employee Matters    41

Section 6.12

   Non-Competition    43

Section 6.13

   Intercompany Liabilities; Release of Encumbrances    44

Section 6.14

   Insurance    44

Section 6.15

   Exclusivity    45

Section 6.16

   No Claim Against Trust Fund    45

Section 6.17

   Provision of Sufficient Cash    46

Section 6.18

   Preparation of Proxy Statement; Stockholders Meeting    46

Section 6.19

   Property of the Company    46

Section 6.20

   Company 8-K Information    46

Section 6.21

   Assignment of Non-Disclosure Agreements    46

Section 6.22

   Use of Name    47

Section 6.23

   Audit Fees and Costs    47

Section 6.24

   Personal Guaranty    47

ARTICLE VII INDEMNIFICATION

   47

Section 7.1

   Survival of Representations, Warranties and Covenants    47

Section 7.2

   Indemnification by the Seller    48

Section 7.3

   Indemnification by the Buyer    48

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

Section 7.4

   Procedures    49

Section 7.5

   Limits on Indemnification    50

Section 7.6

   Tax Matters    51

Section 7.7

   Assignment of Claims    51

Section 7.8

   Exclusive Remedy    52

ARTICLE VIII TAX MATTERS

   53

Section 8.1

   Indemnification Obligations With Respect to Taxes    53

Section 8.2

   Tax Returns    55

Section 8.3

   Section 338(h)(10) Election    56

Section 8.4

   Contest Provisions    57

Section 8.5

   Assistance and Cooperation    58

Section 8.6

   Retention of Records    58

Section 8.7

   Refunds and Tax Benefit    58

Section 8.8

   Termination of Tax Sharing Agreements    58

ARTICLE IX CONDITIONS TO CLOSING

   58

Section 9.1

   General Conditions    58

Section 9.2

   Conditions to Obligations of the Seller and the Company    59

Section 9.3

   Conditions to Obligations of the Buyer and the Acquisition Sub    60

ARTICLE X TERMINATION

   61

Section 10.1

   Termination    61

Section 10.2

   Effect of Termination    62

Section 10.3

   Buyer Termination Fee    62

ARTICLE XI GENERAL PROVISIONS

   62

Section 11.1

   Fees and Expenses    62

Section 11.2

   Amendment and Modification    63

Section 11.3

   Waiver    63

Section 11.4

   Notices    63

Section 11.5

   Interpretation    65

Section 11.6

   Entire Agreement    65

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

Section 11.7

   No Third-Party Beneficiaries    65

Section 11.8

   Governing Law    65

Section 11.9

   [This Section has been intentionally left blank.]    66

Section 11.10

   Disclosure Generally    66

Section 11.11

   Personal Liability    66

Section 11.12

   Assignment; Successors    66

Section 11.13

   Enforcement    66

Section 11.14

   Currency    66

Section 11.15

   Severability    66

Section 11.16

   Counterparts    67

Section 11.17

   Facsimile Signature    67

Section 11.18

   Time of Essence    67

Section 11.19

   Disclaimer of Implied Warranties    67

Section 11.20

   Legal Representation    67

Section 11.21

   No Presumption Against Drafting Party    68

ARTICLE XII PROVISIONS RELATING TO THE PROMISSORY NOTE

   68

Section 12.1

   Covenants    68

Section 12.2

   No Limitations    69

Section 12.3

   Conditions to Effectiveness    69

EXHIBITS

 

Exhibit A

   Form of Services Agreement

Exhibit B

   Form of License Agreement

Exhibit C

   Copy of the Term Sheet

SCHEDULES

 

Schedule 1.1(a)

   Knowledge

Schedule 8.3

   Allocation of Purchase Price

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

DISCLOSURE SCHEDULES

 

Schedule 3.3(a)    Seller Required Consents Schedule 4.1    Qualification to do
Business Schedule 4.3(a)    Company Required Consents Schedule 4.4   
Capitalization Schedule 4.6(a)(i)    Company Financial Statements Schedule
4.6(a)(ii)    Interim Financial Statements Schedule 4.6(b)    Undisclosed
Liabilities Schedule 4.7    Certain Changes or Events Schedule 4.8(a)   
Compliance with Laws Schedule 4.8(b)    Material Permits Schedule 4.9   
Litigation Schedule 4.10(a)    Employee Plans Schedule 4.10(f)    Payment or
Acceleration of Benefits Schedule 4.11    Labor and Employment Matters Schedule
4.12    Insurance Policies Schedule 4.13(b)    Leased Real Property Schedule
4.13(d)    Other Real Property Schedule 4.14    Intellectual Property Schedule
4.15(a)    Returns Schedule 4.15(b)    Tax Audits Schedule 4.15(d)    Tax
Rulings Schedule 4.16    Environmental Matters Schedule 4.17    Material
Contracts Schedule 4.19(b)    Certain Suppliers Schedule 4.21    Product Recalls
Schedule 4.23    Bank Accounts and Lock Boxes Schedule 4.24    Affiliate
Transactions Schedule 6.9    Guarantees Schedule 6.11(e)    Affected Employees
Schedule 9.3(d)    Consents Required for the Closing Schedule 9.3(e)   
Indebtedness Not to be Discharged

 

vi



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of September 29, 2006 (this “Agreement“), by
and among I-FLOW CORPORATION, a Delaware corporation (the “Seller”), INFUSYSTEM,
INC., a California corporation (the “Company“), HAPC, INC., a Delaware
corporation (the “Buyer“), and Iceland Acquisition Subsidiary, Inc., a Delaware
corporation (the “Acquisition Sub”).

WHEREAS, the Buyer is a publicly-traded blank check company recently formed for
the purpose of acquiring one or more operating businesses in the healthcare
sector;

WHEREAS, the Buyer has formed the Acquisition Sub for the purpose of purchasing
all of the issued and outstanding shares (the “Shares”) of common stock, par
value $0.01 per share (the “Common Stock”), of the Company, which are owned by
the Seller, and merging with and into the Company concurrently with the purchase
and sale of the Shares;

WHEREAS, the Seller wishes to sell to the Acquisition Sub, and the Acquisition
Sub wishes to purchase from the Seller, the Shares; and

WHEREAS, concurrently with the closing of the purchase and sale of the Shares,
the Acquisition Sub shall merge with and into the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. For purposes of this Agreement:

“Accounts Receivable” means all trade accounts receivable of the Company (net of
allowances and reserves) derived from the Business, provided that, for the
avoidance of doubt, the term “Accounts Receivable” shall not include any ON-Q®
or other trade accounts receivable (net of allowances and reserves) that are
derived from the Seller’s products and businesses (other than the Business),
whether or not reflected in any of the Financial Statements or the other books
and records of the Company.

“Action” means any claim, action, suit, arbitration, litigation, investigation
or proceeding by or before any Governmental Authority.

“Affiliate,” with respect to any specified Person, means any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

1



--------------------------------------------------------------------------------

“Ancillary Agreements” means (i) the Services Agreement substantially in the
form thereof attached as Exhibit A (the “Services Agreement”) and (ii) the
License Agreement substantially in the form thereof attached as Exhibit B, each
to be entered into as of the Closing Date by and between the Seller and the
Company.

“Audited Financial Statements” means the audited financial statements of the
Company, including balance sheets of the Company as of December 31, 2005 and
December 31, 2004 and the related statements of income, shareholders’ equity and
cash flows for each of the years ended December 31, 2005, 2004 and 2003,
together with all related notes and schedules thereto, in each case prepared in
accordance with GAAP and Regulation S-X, together with an independent public
registered accounting firm’s report with respect to such financial statements
and, at the time of filing of the Proxy Statement, such accounting firm’s
consent to inclusion of such financial statements in the Proxy Statement.

“Business” means the Company’s current business of (i) billing to third party
insurance carriers for the use of electronic infusion pumps for chemotherapy and
other medical treatments, (ii) the selling, marketing, distributing, supplying
and renting of electronic infusion pumps for chemotherapy and other medical
treatments and (iii) providing the services to the Seller described in the
Services Agreement during the term thereof, provided that the term “Business”
shall not, under any circumstances, include any of the Seller’s or the Company’s
business activities in the selling, marketing, distributing, supplying, renting,
third party billing and collection or any other business activity relating to
the Seller’s ON-Q® products other than described in clause (iii) above.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York.

“Buyer’s Public Common Stock” means the shares of the Buyer’s common stock
issued in or subsequent to its initial public offering, including, without
limitation, the shares of the Buyer’s common stock issued pursuant to the
exercise of its underwriter’s over-allotment option.

“Cash Purchase Price” means (i) Sixty Five Million Dollars (US $65,000,000.00)
plus (ii) the difference between the Maximum Amount and the actual principal
amount of the Promissory Note.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company 8-K Information” means information about the Company that the Buyer
must include in a Form 8-K, including without limitation, the information that
would be required if the Company were filing a General Form for registration of
securities on Form 10 under the Exchange Act.

“Company Proxy Information” means information about the Company that is
furnished in writing by the Company to the Buyer and which is sufficient to
permit the Buyer to prepare and file the Proxy Statement under the Exchange Act
with respect to Stockholder Approval of this Agreement and the transactions
contemplated herein including, without limitation, the Audited Financial
Statements, interim financial statements and other financial

 

2



--------------------------------------------------------------------------------

information of the Company required to be included in the Proxy Statement, as
updated by the Company from time to time up to the date the Proxy Statement is
first mailed to the Buyer’s stockholders.

“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral.

“control,” including the terms “controlled by” and “under common control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by contract or otherwise.

“Conversion Rights” shall mean the right set forth in the Buyer’s certificate of
incorporation whereby holders of the Buyer’s Public Common Stock who vote
against the acquisition of the Company pursuant to this Agreement may elect to
have their shares of common stock converted to cash if the acquisition is
consummated.

“Current Assets” means, without duplication: the Company’s cash and cash
equivalents, Accounts Receivable, inventory, prepaid expenses and all other
current assets, excluding inter-company balances to or from the Seller, all
determined in accordance with GAAP, excluding Tax assets.

“Current Liabilities” means, without duplication: the Company’s trade accounts
payable, accrued expenses, current portion of notes payable and all other
current liabilities and deposits from third parties, excluding Taxes (other than
the Michigan Use Tax Reserve, which shall be a Current Liability) and
inter-company balances to or from the Seller, all determined in accordance with
GAAP.

“DGCL” means the Delaware General Corporation Law, as in effect at the Closing
Date.

“Encumbrance” means any charge, claim, mortgage, lien, option, pledge, security
interest, encumbrance, possessory right and other restriction of any kind (other
than restrictions on transfer under applicable securities laws).

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder.

“Form 8-K” means the Report on Form 8-K (Item 2.01) under the Exchange Act to be
filed by the Buyer within the required time period specified in the Exchange
Act.

“GAAP” means United States generally accepted accounting principles as in effect
on the date hereof.

“General Corporation Law” means the General Corporation Law of the State of
California, as in effect at the Closing Date.

 

3



--------------------------------------------------------------------------------

“Governmental Authority” means any foreign or domestic, federal, state or local
government, or any regulatory or administrative authority, agency, official,
department, division, board, instrumentality or commission, or any judicial or
arbitral body of any such government.

“Guarantors” shall mean Pat LaVecchia, Sean D. McDevitt and Philip B. Harris.

“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money, (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
liabilities arising in the ordinary course of business, (d) accounts receivable
credit balances, (e) any obligations as lessee under capitalized leases, (f) any
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to acquired property, (g) any obligations,
contingent or otherwise, under acceptance credit, letters of credit or similar
facilities, (h) any guarantees of the obligations of any other Person, and
(i) any guaranty of any of the foregoing.

“Intellectual Property” means, with respect to any Person, (i) such Person’s
trademarks, service marks, trade names, copyrights, patents, domain names,
including all registrations and applications of any of the foregoing; (ii) such
Person’s trade secrets, inventions, formulae, data, customer lists, supplier
lists, improvements, know-how, confidential information, material computer
programs (including any source code and object code), documentation, processes,
and methodologies; and (iii) all material licenses granted to or from such
Person relating to such Person’s businesses.

“IRS” means the Internal Revenue Service of the United States.

“Knowledge,” with respect to the Seller and/or the Company, means the actual
knowledge of the persons listed in Schedule 1.1(a) as of the date of this
Agreement (or, with respect to a certificate delivered pursuant to this
Agreement, as of the date of delivery of such certificate) without any
implication of verification or investigation concerning such knowledge beyond
that which is reasonably required by such persons in carrying out their
respective duties to the Company or the Seller as employees, directors or
officers.

“Law” means any federal, state, local statute, law (including common law),
ordinance, regulation, rule, code, injunction, judgment, decree, or order of any
Governmental Authority.

“Leased Real Property” means the real property leased by the Company, in each
case, as tenant, together with, to the extent leased by the Company, all
buildings and other structures, facilities or improvements located thereon and
all easements, licenses, rights and appurtenances of the Company relating to the
foregoing.

“Material Adverse Effect” means (a) with respect to the Company, any event,
change, circumstance, effect or state of facts, or any combination of the
foregoing, that is materially adverse to (i) the business, assets, liabilities,
condition (financial or otherwise) or results of operations of the Company,
taken as a whole, or (ii) the ability of the Company to timely perform its
obligations under this Agreement or the Ancillary Agreements to which it will be
a party or to consummate the transactions contemplated hereby or thereby,
provided,

 

4



--------------------------------------------------------------------------------

however, that (A) “Material Adverse Effect” shall not include the effect of any
circumstance, change, development or event arising out of or impacting (I) the
markets or industry in which the Company operates the Business, (II) general
economic conditions, including such conditions as are related to the Business,
(III) national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States or any of its territories, possessions
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, or escalation of any existing hostilities,
(IV) financial, banking or securities markets (including any disruption thereof
and any decline in the price of any security or any market index), (V) natural
disasters, acts of God or other events not within the reasonable control of the
Company, including, but not limited to, recalls or shortage of drugs, (VI) any
change in applicable Laws or accounting rules, (VII) the taking of any action
required by this Agreement or the Ancillary Agreements or expressly consented to
by the Buyer or the Acquisition Sub, (VIII) the public announcement of the
entering into of this Agreement or the transactions contemplated by this
Agreement, or (IX) any adverse change in or effect on the Company’s Business
that is cured by the Seller or the Company to the reasonable satisfaction of the
Buyer before the earlier of the Closing Date or the Termination Date, and (B) no
“Material Adverse Effect” shall be deemed to have occurred hereunder upon the
occurrence of any one or more of the following events (or combination thereof):
(I) the threatened or actual reduction in reimbursements collectible by the
Company that is not specific to, or targeted solely at, the Company as a result
of any change or development not within the reasonable control of the Company,
including, without limitation, changes or developments in applicable Laws or
general economic conditions or (II) the resignation of any employee of the
Company as a result of the transactions contemplated by this Agreement or
otherwise, and (b) with respect to the Buyer, the Acquisition Sub or the Seller,
any event, change, circumstance, effect or state of facts that is materially
adverse to the ability of the Buyer, the Acquisition Sub or the Seller, as
applicable, to timely perform in all material respects its obligations under
this Agreement or the Ancillary Agreements to which it will be a party or to
consummate the transactions contemplated hereby or thereby.

“Maximum Amount” means Seventy Five Million Dollars (US $75,000,000.00).

“Owned Real Property” means the real property owned by the Company, together
with all buildings and other structures, facilities or improvements located
thereon and all easements, licenses, rights and appurtenances of the Company
relating to the foregoing.

“Permitted Encumbrance” means (a) statutory liens for current Taxes not yet due
or delinquent (or which may be paid without interest or penalties) or the
validity or amount of which is being contested in good faith by appropriate
proceedings, including, without limitation, amounts payable to the State of
Michigan for sales and use Taxes (b) mechanics’, carriers’, workers’, repairers’
and other similar liens arising or incurred in the ordinary course of business
relating to obligations not yet due and payable, or the validity or amount of
which is being contested in good faith by appropriate proceedings, or pledges,
deposits or liens securing the performance of bids, trade contracts, leases or
statutory obligations (including workers’ compensation, unemployment insurance
or other social security legislation), (c) zoning, entitlement, conservation
restriction and other land use and environmental regulations by Governmental
Authorities which are of record and (d) all exceptions, restrictions, easements,

 

5



--------------------------------------------------------------------------------

imperfections of title, charges, rights of way and other Encumbrances that are
immaterial in character, amount and extent and which do not detract from the
value of or interfere with the present use of the assets of the Company taken as
a whole.

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

“Personal Guaranty” means the joint and several personal guaranty for the
Buyer’s payment obligations set forth under Section 10.3 of this Agreement, in
form and substance reasonably acceptable to the Seller, to be executed and
delivered by each Guarantor to the Seller as of the date hereof.

“Promissory Note Documents” means the Promissory Note and each guaranty, pledge
agreement, security agreement, instrument or document executed and delivered
pursuant to the Promissory Note to guarantee or secure the Acquisition Sub’s
obligations under the Promissory Note, which Acquisition Sub shall be merged
into the Company pursuant to the Merger as of the Closing Date.

“Prospectus” means the final prospectus relating to the Buyer’s initial public
offering dated April 11, 2006.

“Restricted Business” means the Company’s current business of billing to third
party insurance carriers for the use of electronic infusion pumps for
chemotherapy and other medical treatments, and the provision of services
ancillary thereto, provided that the term “Restricted Business” shall not, under
any circumstances, include any manufacturing of any kind or any selling,
marketing, distributing, supplying, renting, third party billing or any other
business activities in the fields of pain management, wound site management or
post-operative surgical treatments.

“Return” means any return, declaration, report, statement, information statement
and other document required to be filed with respect to Taxes.

“Stockholder Approval” means the occurrence of each of the following: (i) the
affirmative vote in favor of the acquisition of the Company pursuant to this
Agreement by the holders of at least a majority of the number of shares of the
Buyer’s Public Common Stock voting; and (ii) the exercise of Conversion Rights
by the holders of less than 20% of the issued and outstanding shares of Buyer’s
Public Common Stock (3,375,050 shares).

“Subsidiary” of any party means any Person of which at least 50% of the
outstanding voting securities or other voting equity interests are owned,
directly or indirectly, by such party.

“Target Amount” means Seven Million Six Hundred Eighty Thousand Dollars (US
$7,680,000.00).

 

6



--------------------------------------------------------------------------------

“Taxes” means any and all taxes, assessments, customs, duties, fees, levies or
other governmental charges of any nature whatsoever (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Authority.

“Working Capital” as of any date means the excess of Current Assets over the
Current Liabilities. Working Capital, as defined, shall be determined in
accordance with GAAP and on a consistent basis, including procedures used and
assumptions made, with the Financial Statements.

Section 1.2 Table of Definitions. The following terms have the meanings set
forth in the Sections referenced below:

 

Definition

   Location

Affected Employees

   6.11(a)

Agent

   6.15

Agreement

   Preamble

Agreement of Merger

   2.3(a)

Authorization

   3.3(b)

Balance Sheet

   4.6(a)

Business Combination

   6.16

Buyer

   Preamble

Buyer Indemnified Parties

   7.2

Buyer Stockholders’ Meeting

   4.26

Certificate of Merger

   2.3(c)

Claims

   6.16

Closing

   2.2(a)

Closing Date

   2.2(a)

Closing Statement

   2.4(a)

Closing Working Capital

   2.4(a)

Common Stock

   Recitals

Company

   Preamble

Company Employee Plans

   4.10(a)

Company Intellectual Property

   4.14

Company Financial Statements

   4.6(a)

Company Mark

   6.22

Confidentiality Agreement

   6.5(a)

D&O Indemnified Liabilities

   6.10(a)

D&O Indemnified Parties

   6.10(a)

Deficit Amount

   2.5(a)

Delivery Fee

   12.1(b)

Disclosure Schedules

   Article IV

Effective Time

   2.3(c)

Employee Plans

   4.10(a)

Environmental Laws

   4.16(g)

Environmental Permits

   4.16(g)

 

7



--------------------------------------------------------------------------------

ERISA

   4.10(a)

Facility Fee

   12.1(c)

Filing Deadline

   6.18

Final Working Capital

   2.5(a)

Financing

   5.5

Fundamental Buyer Representations

   7.1

Fundamental Company Representations

   7.1

Fundamental Representations

   7.1

Guarantees

   6.9

Hazardous Material

   4.16(g)

HSR Act

   3.3(b)

Indemnified Party

   7.4(a)

Indemnifying Party

   7.4(a)

Independent Expert

   2.4(c)

Interim Financial Statements

   4.6(a)

Lease(s)

   4.13(b)

Losses

   7.2

Material Contracts

   4.17(a)

Merger

   2.3(b)

Michigan Use Tax Reserve

   8.1(a)

Noncompetition Period

   6.12(a)

Notice of Objection

   2.4(b)

Permits

   4.8(b)

Potential Contributor

   7.7

Products

   4.21

Promissory Note

   2.1

Proposal

   6.15

Proxy Statement

   4.26

Purchase Price

   2.1

Release

   4.16(g)

Representatives

   6.2

Restricted Entities

   6.12(a)

Review Period

   2.4(b)

SEC

   6.18

Section 338 Forms

   8.3(c)

Section 338(h)(10) Election

   8.3(a)

Securities Act

   5.7

Seller

   Preamble

Seller Employee Plans

   4.10(a)

Seller Indemnified Parties

   7.3

Shares

   Recitals

Straddle Periods

   8.1(a)(i)

Surplus Amount

   2.5(a)

Term Sheet

   5.5

Termination Date

   10.1(d)

Termination Fee

   10.3

Third Party Claim

   7.4(a)

Ticking Fee

   12.1(a)

Trust Account

   6.16

Update

   6.3(a)

 

8



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE; MERGER

Section 2.1 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Seller shall sell, assign,
transfer, convey and deliver the Shares to the Acquisition Sub and the
Acquisition Sub shall purchase the Shares from the Seller, free and clear of any
Encumbrances, for an aggregate purchase price of One Hundred Forty Million
Dollars (US $140,000,000.00) (as such may be adjusted pursuant to the terms
hereof, the “Purchase Price”), which amount shall be paid by the Buyer or the
Acquisition Sub to the Seller in cash or a combination of (i) a duly completed
and executed promissory note payable to the Seller, dated as of the Closing
Date, in a principal amount requested by the Buyer, not to exceed the amount of
the Term Loan (as defined in the Term Sheet) pursuant to the Term Sheet, and in
a form to be agreed among the Seller and the Buyer (the “Promissory Note”) and
(ii) the Cash Purchase Price in cash.

Section 2.2 Closing of the Sale and Purchase of the Shares.

(a) The sale and purchase of the Shares shall take place at a closing (the
“Closing”) to be held at the offices of Gibson, Dunn & Crutcher LLP, 4 Park
Plaza, Irvine, California 92614, at 10:00 A.M. local time on the fifth Business
Day following the satisfaction or, to the extent permitted by applicable Law,
waiver of all conditions to the obligations of the parties set forth in Article
IX (other than such conditions as may, by their terms, only be satisfied at the
Closing or on the Closing Date), or at such other place or at such other time or
on such other date as the Seller and the Buyer mutually may agree in writing.
The day on which the Closing takes place is referred to as the “Closing Date.”

(b) At the Closing:

(i) the Buyer or the Acquisition Sub shall deliver to the Seller, (A) by wire
transfer to a bank account designated in writing by the Seller to the Buyer or
the Acquisition Sub at least two Business Days prior to the Closing Date, an
amount equal to (I) the Purchase Price in immediately available funds in United
States dollars or (II) the Cash Purchase Price in immediately available funds in
United States dollars and (B) all other documents, instruments or certificates
required to be delivered by the Buyer and the Acquisition Sub at the Closing
pursuant to this Agreement (which deliveries shall include, without limitation,
in the event that the wire transfer under subsection (A)(II) above is made, the
fully completed and executed Promissory Note); and

(ii) the Seller shall deliver or cause to be delivered to the Acquisition Sub
(A) certificates representing the Shares, duly endorsed in blank or accompanied
by stock powers duly endorsed in blank in proper form for transfer, with
appropriate transfer

 

9



--------------------------------------------------------------------------------

stamps, if any, affixed, (B) all other documents and instruments necessary to
vest in the Acquisition Sub all of the Seller’s right, title and interest in and
to the Shares, free and clear of all Encumbrances (other than Encumbrances
created or permitted by the Buyer or the Acquisition Sub), (C) duly signed
resignations, effective as of the Closing, of all members of the Company’s board
of directors and officers not entering into new employment agreements with the
Company, (D) the minute books, stock book, ledgers and registers, corporate
seals and other similar corporate records of the Company, (E) a certificate of
good standing of the Company issued by the Secretary of State of the State of
California, and (F) all other documents, instruments or certificates required to
be delivered by the Seller at the Closing pursuant to this Agreement.

Section 2.3 Merger of the Acquisition Sub with and into the Company.

(a) As of the Closing Date, the Acquisition Sub and the Company shall enter into
an agreement of merger in a form mutually agreed by the Seller and the Buyer
(the “Agreement of Merger”).

(b) Subject to the terms and conditions of this Agreement and the Agreement of
Merger, and in accordance with the General Corporation Law and the DGCL,
concurrently with the consummation of the sale by the Seller and the purchase by
the Acquisition Sub of the Shares at the Closing, the Acquisition Sub shall be
merged with and into the Company pursuant to the Agreement of Merger (the
“Merger”), with the Company as the surviving corporation, the separate existence
of the Acquisition Sub shall thereupon cease and the Company, as the surviving
corporation in the Merger, shall continue its corporate existence under the laws
of the State of California.

(c) At the Closing, (i) pursuant to the General Corporation Law, the Acquisition
Sub and the Company shall cause a copy of the Agreement of Merger, together with
an officers’ certificate of each of the Acquisition Sub and the Company
containing the information required under the General Corporation Law, in forms
mutually agreed by the Seller and the Buyer, to be filed in the office of the
Secretary of State for the State of California and (ii) pursuant to the DGCL,
the parties hereto shall cause a Certificate of Merger (the “Certificate of
Merger”), in a form mutually agreed by the Seller and the Buyer, to be filed in
the office of the Secretary of State for the State of Delaware. The Merger shall
become effective immediately upon the filing of the Agreement of Merger and the
related officers’ certificates and the Certificate of Merger and related
certificates with the offices of the Secretaries of State for the State of
California and for the State of Delaware, respectively, in accordance with the
General Corporation Law and the DGCL (the date and time of such filings being
the “Effective Time”). At the Effective Time, the effect of the Merger shall be
as provided in the Agreement of Merger, the Certificate of Merger, the
applicable provisions of the General Corporation Law and the DGCL. Without
limiting the generality of the foregoing, and subject thereto, at the Effective
Time all the property, rights, privileges, powers and franchises of the Company
and the Acquisition Sub shall vest in the Company as the surviving corporation
in the Merger, and all debts, liabilities, obligations, restrictions,
disabilities and duties of the Company and the Acquisition Sub shall become the
debts, liabilities, obligations, restrictions, disabilities and duties of the
Company as the surviving corporation in the Merger.

 

10



--------------------------------------------------------------------------------

Section 2.4 Closing Working Capital.

(a) Within sixty (60) calendar days after the Closing Date, the Buyer shall
prepare or cause to be prepared and delivered to the Seller a statement (the
“Closing Statement” setting forth a balance sheet of the Company as of the
Closing Date and calculating the Working Capital of the Company as of the
Closing Date (the “Closing Working Capital”). The Seller and the Seller’s
accountants shall cooperate with the Buyer and the Buyer’s accountants in
connection with the preparation of the Closing Statement, and the Seller shall
provide the Buyer and the Buyer’s accountants with reasonable access to any of
its books, records, schedules, analyses, working papers and other information
relating to the Company for this purpose. The Closing Statement shall be
prepared in accordance with GAAP and on a consistent basis with the Company
Financial Statements.

(b) Upon receipt from the Buyer, the Seller shall have thirty (30) calendar days
to review the Closing Statement (the “Review Period”). If the Seller disagrees
with the Buyer’s computation of the Closing Working Capital, the Seller may, on
or prior to the last calendar day of the Review Period, deliver a notice to the
Buyer (the “Notice of Objection”), which sets forth its objections to the
Buyer’s calculation of the Closing Working Capital. Any Notice of Objection
shall specify those items or amounts with which the Seller disagrees, together
with a reasonably detailed written explanation of the reasons for disagreement
with each such item or amount, and, to the extent reasonably practicable, shall
set forth the Seller’s calculation of the Closing Working Capital based on such
objections. To the extent not set forth in the Notice of Objection, the Seller
shall be deemed to have agreed with the Buyer’s calculation of all other items
and amounts contained in the Closing Statement.

(c) Unless the Seller delivers the Notice of Objection to the Buyer within the
Review Period, the Seller shall be deemed to have accepted the Buyer’s
calculation of the Closing Working Capital and the Closing Statement shall be
final, conclusive and binding. If the Seller delivers the Notice of Objection to
the Buyer within the Review Period, the Buyer and the Seller shall, during the
thirty (30) calendar days following such delivery or any mutually agreed
extension thereof, use their commercially reasonable efforts to reach agreement
on the disputed items and amounts in order to determine the amount of the
Closing Working Capital. If, at the end of such period or any mutually agreed
extension thereof, the Buyer and the Seller are unable to resolve their
disagreements, they shall jointly retain and refer their disagreements for final
determination to an independent accounting firm mutually agreed upon by the
Buyer and the Seller (or, if the Buyer and the Seller cannot agree on such an
accounting firm, then each shall select an independent accounting firm and such
accounting firms shall select a third independent accounting firm) (the
accounting firm mutually agreed upon by the Buyer and the Seller or such other
accounting firm being the “Independent Expert”). The Buyer and the Seller shall
instruct the Independent Expert promptly to review this Section 2.4 and to
determine solely with respect to the disputed items and amounts so submitted
whether and to what extent, if any, the Closing Working Capital set forth in the
Closing Statement requires adjustment. The Buyer and the Seller shall make
available to the Independent Expert all relevant books and records and other
items reasonably requested by the Independent Expert for this purpose. The Buyer
and the Seller shall request that the Independent Expert deliver to the Buyer
and the Seller, as promptly as practicable but in no event later than forty-five
(45) calendar days after its retention, a report that sets forth its resolution
of the disputed items and amounts and its calculation of the Closing

 

11



--------------------------------------------------------------------------------

Working Capital. The decision of the Independent Expert shall be final,
conclusive and binding on the parties. The costs and expenses of the Independent
Expert shall be borne by the parties in inverse proportion to their success on
the disputed matters as determined by the Independent Expert. Each of the Buyer
and the Seller agrees to promptly execute, if requested by the Independent
Expert, a reasonable engagement letter, including customary indemnities in favor
of the Independent Expert.

Section 2.5 Adjustment of Purchase Price.

(a) If the Closing Working Capital, as finally determined pursuant to
Section 2.4 (the “Final Working Capital“), is less than the Target Amount, the
Seller shall pay to the Buyer or the Company, as an adjustment to the Purchase
Price, in the manner and with interest as provided in Section 2.5(b), an amount
of cash equal to the difference between the Target Amount and the Final Working
Capital (the “Deficit Amount“). If the Final Working Capital exceeds the Target
Amount, the Buyer or the Company shall pay to the Seller, as an adjustment to
the Purchase Price, in the manner and with interest as provided in
Section 2.5(b), an amount of cash equal to the difference between the Final
Working Capital and the Target Amount (the “Surplus Amount“).

(b) Within five (5) Business Days after the Final Working Capital has been
finally determined pursuant to Section 2.4, (i) if there is a Deficit Amount,
the Seller shall pay to the Buyer or the Company an amount equal to such Deficit
Amount and (ii) if there is a Surplus Amount, the Buyer or the Company shall pay
to the Seller an amount equal to such Surplus Amount, in each case above
together with interest calculated as set forth below. Any payment of a Deficit
Amount or a Surplus Amount shall be made by wire transfer of immediately
available funds to an account designated in writing by the Buyer or the Seller,
as the case may be, at least three (3) Business Days prior to such payment. The
amount of any payment to be made pursuant to this Section 2.5 shall bear
interest from and including the Closing Date to but excluding the date of
payment at a rate per annum equal to the “prime rate”, as published in The Wall
Street Journal, Eastern Edition, in effect from time to time or (if less) the
maximum rate permitted by applicable Law, during the period from the Closing
Date to the date of payment. Such interest shall be calculated daily on the
basis of a year of three hundred and sixty five (365) days and the actual number
of days elapsed, without compounding.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE SELLER

The Seller hereby represents and warrants to the Buyer and the Acquisition Sub
that the statements contained in this Article III are true and correct.

 

12



--------------------------------------------------------------------------------

Section 3.1 Organization. The Seller is a corporation duly organized, validly
existing and in good standing under the laws of Delaware and has all necessary
corporate power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted.

Section 3.2 Authority. The Seller has full corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it will be a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by the Seller of this Agreement and each of the Ancillary Agreements to
which it will be a party and the consummation by the Seller of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action. This Agreement has been, and upon their execution
each of the Ancillary Agreements to which the Seller will be a party will have
been, duly executed and delivered by the Seller. This Agreement constitutes, and
upon their execution each of the Ancillary Agreements to which the Seller will
be a party will constitute, the legal, valid and binding obligations of the
Seller, enforceable against the Seller in accordance with their respective
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).

Section 3.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance by the Seller of this Agreement and
each of the Ancillary Agreements to which the Seller will be a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not:

(i) conflict with or violate the certificate of incorporation or bylaws of the
Seller;

(ii) conflict with or violate any Law applicable to the Seller or by which any
of its businesses, operations, properties or assets are bound or affected; or

(iii) conflict with, violate, result in any breach of, constitute a default (or
an event that, with or without notice or lapse of time, or both, would become a
default) under, or require any consent of any Person pursuant to any Contract to
which the Seller is a party or by which its properties or asset is bound or
affected (except as set forth on Schedule 3.3(a) of the Disclosure Schedules);

except, in the case of clause (ii) or (iii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect with
respect to the Seller or the Company or that arise as a result of any facts or
circumstances relating to the Buyer or any of its Affiliates.

(b) The Seller is not required to file, seek or obtain any notice,
authorization, approval, license, certificate, order, permit or consent (each,
an “Authorization“) of or with any Governmental Authority in connection with the
execution, delivery and performance by the Seller of this Agreement and each of
the Ancillary Agreements to which the Seller will be a party or the consummation
of the transactions contemplated hereby or thereby, except (i) for any

 

13



--------------------------------------------------------------------------------

filings required to be made under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act“), (ii) for such filings as may be
required by any applicable federal or state securities or “blue sky” laws,
(iii) where failure to file, seek or obtain such Authorizations, or to make such
filing or notification, would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect with respect to the Seller or the
Company or (iv) as may be necessary as a result of any facts or circumstances
relating to the Buyer or the Acquisition Sub or any of their Affiliates.

Section 3.4 Shares. The Seller is the record and beneficial owner of and has
good and valid title to the Shares, free and clear of any Encumbrance. The
Seller has the right, authority and power to sell, assign and transfer the
Shares to the Acquisition Sub. Upon delivery to the Acquisition Sub of
certificates for the Shares at the Closing, the Buyer’s payment of the Purchase
Price and registration of the Shares in the name of the Acquisition Sub in the
stock records of the Company, the Acquisition Sub shall acquire good and valid
title to the Shares, free and clear of any Encumbrance other than Encumbrances
created or permitted by the Buyer or the Acquisition Sub.

Section 3.5 Brokers. Except for Banc of America Securities LLC, the fees of
which will be paid by the Seller, no broker, finder, financial adviser,
intermediary or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated hereby
based upon arrangements made by or on behalf of the Seller.

Section 3.6 No Knowledge of Breaches. Subject to the provisions of Section 6.3,
the Seller has no actual knowledge that any of the representations or warranties
made by the Buyer or the Acquisition Sub are untrue, incomplete or inaccurate.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLER

The Company and the Seller hereby represent and warrant to the Buyer and the
Acquisition Sub that each of the statements contained in this Article IV are
true and correct, except as expressly qualified under the section in the
Disclosure Schedules attached hereto (collectively, the “Disclosure Schedules“)
specifically corresponding to the Section in this Article IV in which such
statement is contained:

Section 4.1 Organization and Qualification.

(a) The Company is (i) a corporation duly organized, validly existing and in
good standing under the laws of the State of California, and has all necessary
corporate power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted and (ii) duly qualified or
licensed as a foreign corporation to do business, and is in good standing, in
each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification or
licensing necessary, except, in each case, for any such failures that would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect with respect to the Company. The Company is duly
qualified to do business in the jurisdictions set forth on Schedule 4.1 of the
Disclosure Schedules.

 

14



--------------------------------------------------------------------------------

(b) The Company has heretofore furnished to the Buyer or the Acquisition Sub a
complete and correct copy of the articles of incorporation and bylaws, each as
amended to date, of the Company. Such articles of incorporation and bylaws are
in full force and effect.

(c) The Company does not have any Subsidiaries.

Section 4.2 Authority. The Company has full corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it will be a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by the Company of this Agreement and each of the Ancillary Agreements
to which it will be a party and the consummation by the Company of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action. This Agreement has been, and upon
their execution each of the Ancillary Agreements to which the Company will be a
party will have been, duly executed and delivered by the Company. This Agreement
constitutes, and upon their execution each of the Ancillary Agreements to which
the Company will be a party will constitute, the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

Section 4.3 No Conflict; Required Filings and Consents.

(a) The execution, delivery and performance by the Company of this Agreement and
each of the Ancillary Agreements to which the Company will be a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not:

(i) conflict with or violate the articles of incorporation or bylaws of the
Company;

(ii) conflict with or violate any Law applicable to the Company or by which any
of its businesses, operations, properties or assets are bound or affected; or

(iii) conflict with, violate, result in any breach of, constitute a default (or
an event that, with or without notice or lapse of time, or both, would become a
default) under, require any consent of any Person pursuant to, give rise to a
right of termination, cancellation, acceleration or modification of any
obligation or to loss of a material benefit under, or to increased, additional,
accelerated, guaranteed or modified rights or entitlements of any person under,
or result in the creation of any Encumbrance (other than Permitted Encumbrances)
upon any of the properties or assets of the Company or the Shares under, any
Material Contract (except as set forth on Schedule 4.3(a) of the Disclosure
Schedules);

except, in the case of clause (ii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect with
respect to the Company or the Seller or that arise as a result of any facts or
circumstances relating to the Buyer or any of its Affiliates.

 

15



--------------------------------------------------------------------------------

(b) The Company is not required to file, seek or obtain any Authorization of or
with any Governmental Authority in connection with the execution, delivery and
performance by the Company of this Agreement and each of the Ancillary
Agreements to which the Company will be a party or the consummation of the
transactions contemplated hereby or thereby, except for (i) any filings required
to be made under the HSR Act, (ii) such filings as may be required by any
applicable federal or state securities or “blue sky” laws, (iii) where failure
to file, seek or obtain such Authorizations, or to make such filing or
notification, would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect with respect to the Company or
(iv) as may be necessary as a result of any facts or circumstances relating to
the Buyer, the Acquisition Sub or any of their Affiliates.

Section 4.4 Capitalization. The Company’s authorized and outstanding capital
stock is as set forth in Schedule 4.4 of the Disclosure Schedules. All of the
Company’s issued and outstanding capital stock is duly authorized, validly
issued, fully paid and nonassessable, and were issued in compliance with all
applicable Laws. None of the Company’s issued and outstanding capital stock was
issued in violation of or subject to any preemptive or subscription rights. The
Shares constitute all of the issued and outstanding capital stock of the
Company. There are no outstanding obligations, options, warrants, convertible
securities or other rights, Contracts, arrangements or commitments of any kind
relating to the capital stock of the Company or obligating the Seller or the
Company to issue or sell any shares of capital stock of, or any other interest
in, the Company. There are no outstanding contractual obligations of the Company
to repurchase, redeem or otherwise acquire any shares of capital stock of the
Company or to make any investment in any other Person. There are no agreements
or understandings in effect with respect to the voting or transfer of any of the
capital stock of the Company, except as contemplated by this Agreement.

Section 4.5 Equity Interests. The Company does not own, directly or indirectly,
any equity, partnership, membership or similar interest in, or any interest
convertible into, exercisable for the purchase of or exchangeable for any such
equity, partnership, membership or similar interest in, any Person.

Section 4.6 Company Financial Statements; No Undisclosed Liabilities.

(a) Copies of the audited consolidated balance sheet of the Company as of
December 31, 2005 and December 31, 2004 and the related audited consolidated
statements of income, shareholders’ equity and cash flows of the Company for
each of the years ended December 31, 2005, 2004 and 2003, together with all
related notes and schedules thereto (collectively referred to as the “Company
Financial Statements“), are attached hereto as Schedule 4.6(a)(i) of the
Disclosure Schedules, and the unaudited consolidated balance sheet of the
Company as of June 30, 2006 (the “Balance Sheet“), and the related consolidated
statements of income and cash flows of the Company for the period ended June 30,
2006, together with all related notes and schedules thereto (collectively
referred to as the “Interim Financial Statements“, and together with the Company
Financial Statements, the “Financial Statements”), are attached hereto as
Schedule 4.6(a)(ii) of the Disclosure Schedules. Each of the Financial
Statements (i) has been prepared based on the books and records of the Company,
(ii) has been prepared in accordance with GAAP applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto) and (iii) fairly presents, in all material

 

16



--------------------------------------------------------------------------------

respects, the consolidated financial position, results of operations and cash
flows of the Company as of the respective dates thereof and for the respective
periods indicated therein, except as otherwise noted therein and subject, in the
case of the Interim Financial Statements, to normal and recurring year-end
adjustments and the absence of notes that will not, individually or in the
aggregate, be material in any adverse way.

(b) Except as set forth in Schedule 4.6(b) of the Disclosure Schedules, to the
Company’s Knowledge, there are no debts, liabilities or obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, of the Company of a nature required to be reflected on a balance
sheet prepared in accordance with GAAP, other than any such debts, liabilities
or obligations (i) adequately reflected or reserved against on the Financial
Statements or the notes thereto, (ii) incurred since the date of the Balance
Sheet in the ordinary course of business of the Company consistent with past
practice, including, without limitation, Taxes or (iii) that would not be,
individually or in the aggregate, material in amount.

Section 4.7 Absence of Certain Changes or Events. Since the date of the Balance
Sheet, except as set forth on Schedule 4.7 of the Disclosure Schedules, except
as contemplated by this Agreement or except with the prior written consent of
the Buyer or the Acquisition Sub (which consent shall not be unreasonably
withheld, conditioned or delayed), (i) there has not occurred any Material
Adverse Effect with respect to the Company; (ii) the Company has conducted its
business in the ordinary course consistent with past practice; (iii) there has
not been any material damage, destruction or loss with respect to the assets,
properties and rights of the Company, whether or not covered by insurance;
(iv) the Company has not sold, leased, transferred or assigned any property or
assets, except in the ordinary course of the business consistent with past
practice; (v) the Company has not mortgaged, pledged or subjected to
Encumbrances (other than Permitted Encumbrances) any of its assets, properties
or rights; (vi) the Company has not entered into, amended, modified, canceled or
waived any rights under any Material Contract and no Material Contract has been
terminated or cancelled prior to its stated term; (vii) the Company has not made
any change in its accounting practices; (viii) the Company has not incurred,
assumed or guaranteed any Indebtedness in excess of $50,000; (ix) the Company
has not declared, set aside or paid any dividends or made any distributions on
the Company’s capital stock or other equity securities or redeemed or purchased
any shares of the Company’s capital stock or other equity securities; (x) the
Company has not made any capital expenditures or commitments in a single
transaction or series of related transactions in an amount in excess of
$1,000,000; (xi) the Company has not acquired all or part of any entity or
business (whether by the acquisition of stock, the acquisition of assets, merger
or otherwise); (xii) the Company has not materially amended the terms of any
existing Employee Plans other than as required by applicable Law and Schedule
4.7 sets forth all such amendments made during the period between the date of
the Balance Sheet and the date of this Agreement; (xiii) the Company has not
entered into any employment, compensation or deferred compensation agreement (or
any amendment to any such existing agreement) with any officer or director of
the Company other than performance-based bonus arrangements entered into in
connection with the transactions contemplated by this Agreement and Schedule 4.7
set forth all such employment, compensation or deferred compensation agreements
(or any amendment to any such existing agreement) entered into during the period
between the date of the Balance Sheet and the date of this Agreement; (xiv) the
Company has not changed or authorized or proposed to change or authorize, any
change in the articles of incorporation or bylaws of the Company; (xv) the

 

17



--------------------------------------------------------------------------------

Company has not made any change in the Tax elections of the Company, settled or
compromised any material income Tax liability of the Company or made any change
in any tax accounting method of the Company; and (xvi) the Company has not
agreed, whether in writing or otherwise, to do any of the foregoing.

Section 4.8 Compliance with Law; Permits.

(a) Except as set forth in Schedule 4.8(a) of the Disclosure Schedules, the
Company is in compliance with, and is not in violation in any respect of, all
Laws applicable to the Company or by which its businesses, operations,
properties or assets are bound or affected, except for any non-compliance that
would not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect with respect to the Company. Except as set forth
in Schedule 4.8(a) of the Disclosure Schedules, the Company has not received any
written notice from any Governmental Authority alleging any failure by the
Company to comply with any applicable Law. No event has occurred and no
circumstances exist that (with or without notice or the lapse of time) may
conflict with or result in a violation of, or failure on the part of the Company
to comply with, any applicable Law, except for any such violations, conflicts or
failures to comply that would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect with respect to the
Company or prevent the Buyer from obtaining any Permit which is required as a
result of the transactions contemplated herein, assuming the relevant personnel
of the Buyer have received all necessary clearance from applicable Governmental
Authorities. The Company has conducted the Business in material compliance with
the Medicare Supplier Standards and the Health Insurance Portability and
Accountability Act of 1996 and there has been no violation by the Company of
such Laws which would prevent the Buyer from obtaining a new Medicare supplier
number on or before the Closing Date.

(b) The Company is in possession of all permits, licenses, franchises,
approvals, certificates, consents, waivers, concessions, exemptions, orders,
registrations, notices or other authorizations of any Governmental Authority
necessary for the Company to own, lease and operate its properties and to carry
on its business as currently conducted (the “Permits“), except where the failure
to have, or the suspension or cancellation of, any of the Permits would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect with respect to the Company. All material Permits of the
Company are set forth on Schedule 4.8(b) of the Disclosure Schedules. Such
Permits are valid and in full force and effect and no event has occurred and no
circumstances exist that (with or without notice or the lapse of time) conflict
with or result in a violation of, or failure on the part of the Company to
comply with, the terms of, or the revocation, withdrawal, termination,
cancellation, suspension or modification of, any Permit, except as would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect with respect to the Company.

Section 4.9 Litigation. Except as set forth in Schedule 4.9 of the Disclosure
Schedules, as of the date hereof, there is no Action by or against the Company
pending, or to the Knowledge of the Company or the Seller, threatened (i) that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect with respect to the Company, or (ii) that challenges or
seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement. To the Company’s or the Seller’s Knowledge, no event has

 

18



--------------------------------------------------------------------------------

occurred or circumstances exist that may give rise or serve as a basis for any
such Action. There is no Action pending, or to the Knowledge of the Company or
the Seller, threatened, against any current or former director or employee of
the Company with respect to which the Company has or is reasonably likely to
have an indemnification obligation. There is no unsatisfied judgment, penalty or
award against or affecting the Company or any of its businesses, operations,
properties or assets. There is no award, injunction, judgment, decree, order,
ruling, verdict or decision issued or entered by any Governmental Authority to
which the Company or any of its businesses, operations, properties or assets is
subject.

Section 4.10 Employee Benefit Plans.

(a) Schedule 4.10(a) of the Disclosure Schedules sets forth (i) a list of all
employee benefit plans (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA“)) and all bonus, stock option,
stock purchase, restricted stock, incentive, deferred compensation, retiree
medical or life insurance, supplemental retirement, severance or other benefit
plans, programs or arrangements, that are maintained, contributed to or
sponsored by the Seller, the Company or any of their Affiliates for the benefit
of any current or former employee, officer or director of the Company or
pursuant to which the Company could have any liability and (ii) a list of all
material employment, termination, severance or other contracts, agreements or
arrangements, pursuant to which the Company currently has any obligation with
respect to any current or former employee, officer or director of the Company
(collectively, the “Employee Plans“). The Company has made available to the
Buyer or the Acquisition Sub a true and complete copy of each Employee Plan and
all current summary plan descriptions and the most recent determination letter
from the IRS, if any, with respect to any Employee Plan. Schedule 4.10(a) of the
Disclosure Schedules identifies (x) those Employee Plans described in clause
(i) above that are sponsored, maintained or contributed to by the Seller or any
of its Affiliates (other than the Company), or those described in clause
(ii) above to which the Company is not a party (all such Employee Plans so
identified, the “Seller Employee Plans“) and (y) those Employee Plans described
in clause (i) above that are sponsored, maintained or contributed to solely by
the Company, or described in clause (ii) above to which the Company is a party
(all such Employee Plans so identified, the “Company Employee Plans“)

(b) (i) Each Company Employee Plan has been maintained in all material respects
in accordance with its terms and the requirements of ERISA and the Code,
(ii) the Company has performed all material obligations required to be performed
by it under any Company Employee Plan and is not in any material respect in
default under or in violation of any Company Employee Plan, and (iii) no Action
(other than claims for benefits in the ordinary course) is pending or, to the
Knowledge of the Company, threatened in writing with respect to any Company
Employee Plan by any current or former employee, officer or director of the
Company.

(c) Each Company Employee Plan that is intended to be qualified under
Section 401(a) of the Code is so qualified and has received a determination or
opinion letter from the IRS that it is so qualified and, to the Knowledge of the
Company, no fact or event has occurred since the date of such letter or letters
from the IRS that would reasonably be expected adversely to affect the qualified
status of any such Employee Plan.

 

19



--------------------------------------------------------------------------------

(d) None of the Company Employee Plans (i) is a “defined benefit plan” within
the meaning of section 3(35) of ERISA, (ii) provides post-retirement health or
death benefit coverage (other than as required under Part 6 of Subtitle B of
Title I of ERISA or Section 4980B of the Code, or other similar state or local
law), (iii) is a plan described in Section 413(a) or 413(c) of the Code or
Section 3(40) of ERISA or (iv) provides for any benefit based in whole or in
part on the value of any equity interest in the Company.

(e) None of the Employee Plans, nor any other employee benefit plan maintained
or contributed to by Seller or any of its Affiliates is a multiemployer plan
(within the meaning of Section 3(37) or 4001(a)(3) of ERISA), a single employer
plan (within the meaning of Section 4001(a)(15) of ERISA) for which the Company
would reasonably be expected to incur liability under Section 4063 or 4064 of
ERISA, or otherwise subject to Title IV of ERISA or Section 412 of the Code. The
Seller and its Affiliates have complied in all material respects with the
provisions of Part 6 of Title I of ERISA and Section 4980B of the Code.

(f) Except as set forth on Schedule 4.10(f) of the Disclosure Schedules, the
Company is not a party to any contract, agreement or arrangement that would,
directly or in combination with other events, result, separately or in the
aggregate, in the payment, acceleration or enhancement of any benefit as a
result of the transactions contemplated by this Agreement and the Ancillary
Agreements.

(g) Each Employee Plan that is a “nonqualified deferred compensation plan” (as
defined under Section 409A(d)(1) of the Code) has been operated and administered
in good faith compliance with Section 409A of the Code from the period beginning
January 1, 2005 through the date hereof and has not been materially modified
since October 2, 2004. There are no agreements in place that would entitle any
participant in any such plan to reimbursement for any additional tax imposed by
Section 409A of the Code.

Section 4.11 Labor and Employment Matters. The Company is not a party to any
labor or collective bargaining contract that pertains to its employees. To the
Knowledge of the Company or the Seller, there are no organizing activities or
collective bargaining arrangements that could affect the Company pending or
under discussion with any labor organization or group of employees of the
Company. Section 4.11 of the Disclosure Schedule sets forth (i) (A) a list of
all directors, employees, contractors and consultants of the Company (including
title and position) as of the date hereof, and (B) the base compensation and
benefits of each such director, employee, contractor and consultant, and (ii) a
list of all former directors, employees, contractors and consultants of the
Company who are receiving benefits or scheduled to receive benefits in the
future, and the pension benefit, medical insurance coverage and other benefits
of each such former director, employee, contractor and consultant. There have
not been since January 1, 2005 and there are not pending or threatened any labor
disputes, work stoppages, requests for representation, pickets, work slow-downs
due to labor disagreements or any actions or arbitrations that involve the labor
or employment relations of the Company. There is no unfair labor practice,
charge or complaint pending, unresolved or, to the Company or the Seller’s
Knowledge, threatened before the National Labor Relations Board. The Company has
complied in all material respects with each, and is not in violation in any
material respect of any, Law relating to anti-discrimination and equal
employment opportunities and there are, and have been,

 

20



--------------------------------------------------------------------------------

no material violations of any other Law respecting the hiring, hours, wages,
occupational safety and health, employment, promotion, termination or benefits
of any employee or other Person.

Section 4.12 Insurance. Schedule 4.12 of the Disclosure Schedules sets forth a
true and complete list of all material insurance policies maintained currently
by or for the benefit of the Company, including the type of coverage, the
insurer, the policy limit and expiration date of such policies. Except for
expirations or terminations in the ordinary course, all of such insurance
policies are in full force and effect, and the Company is not in material
default with respect to its obligations under any of such insurance policies.
Such insurance is of the kinds, covering such risks and in such amounts and with
such deductibles and exclusions, as are consistent with past business practice
of the Company. All premiums due for such insurance have been paid in full in a
timely manner. No written notice of cancellation of any such policies has been
received by the Seller or the Company nor, to the Seller’s or the Company’s
Knowledge, is there any reason or state of facts that could lead to cancellation
other than expirations or terminations in the ordinary course. Except as set
forth on Schedule 4.12 of the Disclosure Schedules, the Company has made no
material claims under any casualty insurance policy during the past five
(5) years. There is no material claim pending under any such policy as to which
coverage has been denied.

Section 4.13 Real Property.

(a) The Company has no Owned Real Property.

(b) Schedule 4.13(b) of the Disclosure Schedules lists each lease (a “Lease,”
and collectively, the “Leases“) covering each parcel of Leased Real Property and
the street address of each parcel of Leased Real Property and the identity of
the lessor and lessee of each such parcel of Leased Real Property. The Company
has a valid leasehold estate in all Leased Real Property, and such leasehold
estate is free and clear of all Encumbrances other than Permitted Encumbrances.

(c) True and complete copies of the Leases have been delivered to the Buyer or
the Acquisition Sub by the Seller or the Company. The Leases are in full force
and effect and constitute the legal, valid and binding obligations of the
Company and, to the Knowledge of the Company, the counterparties thereto,
enforceable in accordance with their respectable terms, except as enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and by general principles
of equity (regardless of whether considered in a proceeding in equity or at
law). With respect to each Lease: (i) such Lease is the only agreement with
respect to the subject matter thereof, (ii) no Leased Real Property is subject
to any Encumbrance, except for Permitted Encumbrances, (iii) the Company has
neither received nor sent any notice of default under such Lease and (iv) to the
Knowledge of the Company, there are no defaults under such Lease. To the
Knowledge of the Company, no landlord under any Lease has exercised any right to
terminate such Lease, to shorten or lengthen the terms thereof, to lease
additional premises or to reduce, relocate or expand the applicable Leased Real
Property, and the Company has not exercised any such right.

(d) The Leased Real Property is in materially good condition and repair and is
materially sufficient for the operation of the Business. Except as set forth on
Schedule 4.13(d) of

 

21



--------------------------------------------------------------------------------

the Disclosure Schedules, the Leased Real Property is the only real property
interests used in connection with, or otherwise material to, the Business.

Section 4.14 Intellectual Property. Schedule 4.14 of the Disclosure Schedules
sets forth a true and complete list in reasonable detail of the following
Intellectual Property of the Company: (i) trade names, registered trademarks and
service marks, domain names and applications to register any of the foregoing,
(ii) patents and patent applications, (iii) registered copyrights and (iv) all
material licenses (excluding licenses for off-the-shelf or shrinkwrap computer
software) outside the ordinary course of business granted to or by the Company
relating to the Business (collectively, with all other Intellectual Property of
the Company, the “Company Intellectual Property“). Except as set forth in
Section 4.14 of the Disclosure Schedules, the Company Intellectual Property is
sufficient to operate the Business as currently conducted, and the Company owns
or has the right to use all Company Intellectual Property free and clear of all
Encumbrances, other than Permitted Encumbrances. Except as set forth on Schedule
4.14 of the Disclosure Schedules, the Company has not received, within the
previous twelve-month period, any written notice of any asserted or threatened
claim, and no such claim is pending, that the use or exploitation by the Company
of any Company Intellectual Property infringes the Intellectual Property of any
other Person, which infringement would reasonably be expected to have a Material
Adverse Effect with respect to the Company, and to the Knowledge of the Company,
there is no basis for any such claim. The Company has no Knowledge of any
infringement or infringing use of any Company Intellectual Property by any
Person. Except as set forth on Schedule 4.14 of the Disclosure Schedules, the
Company has not provided any written notice, within the previous twelve-month
period, to any Person alleging or asserting that such Person is infringing the
Company’s Intellectual Property.

Section 4.15 Taxes.

(a) Except as set forth in Schedule 4.15(a) of the Disclosure Schedules, all
material Returns required to have been filed by or with respect to or which
include the Company have been timely filed (taking into account any extension of
time to file granted or obtained), and such Returns are complete and accurate in
all material respects. Except as set forth in Schedule 4.15(a) of the Disclosure
Schedules, all Taxes of the Company that are due and owing (whether or not shown
to be payable on such Returns) have been paid or will be timely paid. Except as
set forth in Schedule 4.15(a) of the Disclosure Schedules, no deficiency for any
material amount of Tax has been asserted or assessed by a Governmental Authority
in writing against the Company that has not been satisfied by payment, settled
or withdrawn. There are no Tax liens on the assets of the Company (other than
Permitted Encumbrances). Except as set forth in Schedule 4.15(a) of the
Disclosure Schedules, all Taxes not yet due and payable by the Company as of the
date hereof have been, in all material respects, properly accrued on the books
of account of the Company in accordance with GAAP. The Seller has the authority
to consent to the Section 338(h)(10) Election and similar state elections with
respect to the purchase and sale of the Shares pursuant to this Agreement and is
eligible to join with the Buyer or the Acquisition Sub in making such elections.

(b) Except as set forth on Schedule 4.15(b) of the Disclosure Schedules, the
Company (i) is not currently the subject of a Tax audit or examination, (ii) has
not consented to extend the time and is not the beneficiary of any extension of
time in which any Tax may be

 

22



--------------------------------------------------------------------------------

assessed or collected by any Governmental Authority and (iii) no Governmental
Authority with which the Company does not file Tax Returns has asserted in
writing that the Company is or may be required to pay Taxes to or file Tax
Returns with that Governmental Authority.

(c) The Company is not a party to a Tax sharing agreement or any other agreement
to indemnify any Person for Tax Liability. The Company does not have any
gross-up obligations that would arise from the payment of any “excess parachute
payment” within the meaning of Section 280G of the Code. The Company has
withheld and paid all material Taxes required to have been withheld and paid in
connection with amounts paid to any employee, independent contractor, agent or
other Person for all periods for which the statutory period of limitations for
the assessment of such Tax has not yet expired.

(d) The Company is not a party to any joint venture, partnership or other
arrangement that is treated as a partnership for federal income tax purposes.
There are no accounting method changes, or proposed or threatened accounting
method changes, of the Company that could give rise to an adjustment under
Section 481 of the Code or any similar provision of state or local Tax law for
periods after the Closing Date. Except as set forth in Schedule 4.15(d) of the
Disclosure Schedules, the Company has not received and is not subject to any
written ruling of a taxing authority related to Taxes and has not entered into
any written and legally binding agreement with a taxing authority relating to
Taxes. The Company has no liability for Taxes of any person or entity other than
itself (i) under Section 1.1502-6 of the Treasury regulations (or any similar
provision of state, local or foreign law), except in respect of the Seller,
(ii) as a transferee or successor, (iii) by contract or (iv) otherwise.

(e) The Company has not participated in or cooperated with an international
boycott within the meaning of Section 999 of the Code. The Company has not
participated in a “reportable transaction” within the meaning of Treasury
Regulations Section 1.6011-4(b) or a “potentially abusive tax shelter” within
the meaning of Section 6112(b) of the Code. The Company will not be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any: (i) installment sale or open transaction disposition made on
or prior to the Closing Date or (ii) prepaid amount received on or prior to the
Closing Date.

Section 4.16 Environmental Matters. Except as set forth in Schedule 4.16 of the
Disclosure Schedules:

(a) The Company is and has been in compliance in all material respects with all
applicable Environmental Laws and has obtained and is and has been in compliance
in all material respects with all Environmental Permits and (ii) there are no
written claims pursuant to any Environmental Law pending or, to the Company’s or
the Seller’s Knowledge, threatened against the Company.

(b) To the Company’s or the Seller’s Knowledge, no Hazardous Materials are
present, no Releases of Hazardous Materials have occurred, and no Person has
been exposed to any Hazardous Materials at, from, in, to, on, or under any real
property currently or formerly owned, operated, or leased by the Company or any
predecessors of the Company, that would likely result in a liability under
Environmental Laws to the Company.

 

23



--------------------------------------------------------------------------------

(c) To the Company’s or the Seller’s Knowledge, neither the Company nor any
predecessors of the Company has transported or arranged for the treatment,
storage, handling, disposal, or transportation of any Hazardous Material to any
off-site location which would likely result in a liability under Environmental
Laws to the Company.

(d) The Company has not, either expressly or by operation of law, assumed
responsibility for or agreed to indemnify or hold harmless any Person for any
liability or obligation, arising under or relating to Environmental Laws.

(e) There have been no environmental investigations, studies, assessments,
audits, tests, reviews or other analyses conducted by, on behalf of, or which
are in the possession of, the Company with respect to any real property
currently or formerly owned, operated, or leased by the Company or any
predecessors of the Company which have not been delivered to the Buyer or the
Acquisition Sub prior to execution of this Agreement.

(f) To the Company’s or the Seller’s Knowledge, there are no facts, events,
conditions or circumstances that would likely result in a liability to the
Company pursuant to Environmental Laws.

(g) Other than the representations and warranties in Sections 4.6 and 4.7, the
representations and warranties contained in this Section 4.16 are the only
representations and warranties being made with respect to compliance with or
liability under Environmental Laws or with respect to any environmental, health
or safety matter, including natural resources, related to the Company.

For purposes of this Agreement:

“Environmental Laws“ means any Laws of any Governmental Authority in effect as
of the date hereof relating to pollution, protection of health and the
environment, worker health and safety, and/or governing the handling, use,
generation, treatment, storage, transportation, disposal, manufacture,
distribution, formulation, packaging, labeling, or Release of or exposure to
Hazardous Materials.

“Environmental Permits“ means all Permits required under any Environmental Law.

“Hazardous Material“ means petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, radioactive materials, asbestos or
asbestos-containing materials, gasoline, diesel fuel, pesticides, radon, urea
formaldehydes, toxic mold, lead or lead-containing materials, polychlorinated
biphenyls; and any other chemicals, materials, substances or wastes in any
amount or concentration which are regulated under or for which liability can be
imposed under Environmental Laws.

“Release“ means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of a Hazardous
Material.

 

24



--------------------------------------------------------------------------------

Section 4.17 Material Contracts.

(a) Schedule 4.17 of the Disclosure Schedules contains a complete and accurate
list of each of the following written Contracts to which the Company is a party
and which is currently in effect (other than the Leases) (such contracts and
agreements as described in this Section 4.17(a) being “Material Contracts”):

(i) all Contracts that provide for payment or receipt by the Company of more
than $100,000 per year, including any such Contracts with customers or
suppliers;

(ii) a note, debenture, bond, equipment trust, letter of credit, loan or other
Contract relating to Indebtedness or to the borrowing or lending of money or the
incurrence, assumption, or guarantee of any Indebtedness;

(iii) all Contracts that limit or purport to limit the ability of the Company to
compete in any line of business or with any Person, other than non-disclosure
agreements entered into in the ordinary course;

(iv) all material joint venture, partnership, licensing arrangement, strategic
alliance or similar Contracts;

(v) employment consulting, termination or severance Contracts involving payment
obligations, in any one year, in excess of $25,000;

(vi) Contracts with any labor unions or associations;

(vii) licenses, royalty, finders, or sharing or profits or proprietary
information Contracts involving payment obligations, in any one year, in excess
of $25,000;

(viii) distributor, dealer, sales agency or advertising Contracts involving
payment obligations, in any one year, in excess of $25,000;

(ix) Contracts granting to any person a preferential right to purchase any of
the Company’s material assets, properties or rights;

(x) Contracts for the purchase or lease of materials, supplies, goods, services,
equipment or other assets and that involve or would reasonably be expected to
involve payments by the Company, in any one year, of more than $100,000, except
for purchase order contracts containing no obligations on the part of the
Company other than the purchase obligations set forth in such purchase order
contracts;

(xi) Contracts that relate to the acquisition or disposition of any material
business of the Company in the last three years (whether by merger, sale of
stock, sale of assets or otherwise);

 

25



--------------------------------------------------------------------------------

(xii) other than Contracts described under any other clause of this
Section 4.17(a), Contracts that provide for the indemnification by the Company
of any Person or the undertaking by the Company to be responsible for
consequential damages;

(xiii) Contracts that require the Company to purchase its total requirements of
any product or service from a third party or that contains “take or pay”
provisions involving payments by the Company, in any one year, of more than
$100,000;

(xiv) Contracts with any Governmental Authority involving payments by the
Company, in any one year, of more than $100,000; and

(xv) other material Contracts not made in the ordinary course of business
consistent with past practice or that are otherwise material to the Company as a
whole and not previously disclosed pursuant to this Section 4.17.

Each Material Contract is valid and binding on the Company and, to the Company’s
and the Seller’s Knowledge, the counterparties thereto, and is in full force and
effect. Each Material Contract is enforceable against the Company and, to the
Company’s and the Seller’s Knowledge, the counterparties thereto, in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law). The Company is not, and to the
Company’s and the Seller’s Knowledge, no counterparties thereto is, in default
of the performance, observance or fulfillment in any material respect of any
obligation, covenant, condition or other term contained in any Material
Contract, and the Company has not given or received notice to or from any person
or entity relating to any such alleged or potential default that has not been
cured. To the Company’s and the Seller’s Knowledge, no event has occurred which
with or without the giving of notice or lapse of time, or both, would conflict
in any material respect with or result in a violation or breach in any material
respect of, or give any person or entity the right to exercise any remedy under
or accelerate the maturity or performance of, or cancel, terminate or modify,
any Material Contract. The Company or the Seller has delivered accurate and
complete copies of each Material Contract to the Buyer or the Acquisition Sub
including all amendments, waivers and modifications thereto.

Section 4.18 Brokers. Except for Banc of America Securities LLC, the fees of
which will be paid by the Seller, no broker, finder, financial advisor,
intermediary or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based on arrangements made by or on behalf of the Company.

Section 4.19 Accounts Receivable; Suppliers.

(a) All Accounts Receivable, whether reflected on the Balance Sheet or
subsequently created, have arisen from bona fide transactions in the ordinary
course of business consistent with past practice and are not subject to valid
defenses, set-offs or counterclaims in excess of that which has been reserved in
the relevant financial statements and books and records of the Company.

 

26



--------------------------------------------------------------------------------

(b) Schedule 4.19(b) of the Disclosure Schedules sets forth with respect to the
Company (i) each supplier from whom purchases exceeded $1,000,000 in the year
ended December 31, 2005 or December 31, 2004 and (ii) each supplier who
constitutes a sole source of supply to the Company and from whom purchases
exceeded $100,000 in either fiscal year 2004 or 2005 of the Company. No such
supplier has canceled or otherwise terminated, or threatened to cancel or
otherwise terminate, its relationship with the Company. Neither the Seller nor
the Company has received notice, whether oral or written, or otherwise has any
Knowledge that any such supplier may cancel, terminate or otherwise materially
and adversely modify its relationship with the Company or materially limit its
services, supplies or materials to the Company, either as a result of the
transactions contemplated herein or otherwise. True and complete copies of all
agreements between the Company and each supplier required to be listed on
Schedule 4.19(b) of the Disclosure Schedules have been delivered to the Buyer or
the Acquisition Sub.

Section 4.20 Inventories. The Company’s inventory is good and usable, and none
of which is damaged or defective, subject only to the reserve for inventory
write-down set forth on the Balance Sheet (or in any notes thereto) as adjusted
for operations and transactions through the Closing Date in accordance with the
past custom and practice of the Company.

Section 4.21 Products. Each product sold, distributed, rented, provided, shipped
or licensed by the Company (collectively, the “Products“) has been in conformity
with all applicable contractual commitments and warranties, except for such
failures that would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect with respect to the Company. Except
as set forth in Schedule 4.21 of the Disclosure Schedules, there has not been,
since December 31, 2004, any product recall of any Products.

Section 4.22 Minute Books; Books and Records. The minute books (containing the
records of the meetings, or written consents in lieu of such meetings, of the
stockholders, the board of directors and any committees of the board of
directors), the stock certificate books, and the stock record books of the
Company are correct and complete. After the Closing, all of such books and
records of the Company will be in the possession of the Company.

Section 4.23 Bank Accounts; Powers of Attorney. Schedule 4.23 of the Disclosure
Schedules sets forth the name of each bank, safe deposit company or other
financial institution in which the Company has an account, lock box or safe
deposit box and the names of all persons authorized to draw thereon or have
access thereto. There are no outstanding powers of attorney executed by or on
behalf of the Company in favor of any Person.

Section 4.24 Affiliate Transactions. Schedule 4.24 of the Disclosure Schedules
lists all material agreements, arrangements or relationships (other than those
otherwise expressly set forth in the Disclosure Schedules) whereby the Seller
(or any Affiliate of the Seller other than the Company) (a) owns any property or
right, tangible or intangible, which is used in the Business, (b) owes any money
to the Company or is owed money by the Company, (c) provides or receives goods
or services to or from the Company, (d) has any claim or cause of action against
the Company or (e) provides support or other services to the Company.

Section 4.25 Tangible Personal Property. The Company has good and valid title or
a valid leasehold interest in and to all machinery, equipment and other tangible
personal property

 

27



--------------------------------------------------------------------------------

used by it in the Business, free and clear of all Encumbrances, other than
Permitted Encumbrances. All of such machinery, equipment and other tangible
personal property are in all material respects in good operating condition and
repair, ordinary wear and tear excepted. In addition, all of such leased
machinery, equipment and other tangible personal property are in all material
respects in the condition required of such property by the terms of the lease
applicable thereto.

Section 4.26 Company Information. The Company Proxy Information to be supplied
by the Company for inclusion in the Buyer’s proxy statement to be sent in
connection with the meeting of the Buyer’s stockholders to consider the approval
of this Agreement and the transactions contemplated herein (the “Buyer
Stockholders’ Meeting”) (such proxy statement as amended or supplemented is
referred to herein as the “Proxy Statement”) shall not on the date the Proxy
Statement is first mailed to the Buyer’s stockholders, to the Company’s
Knowledge, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
false or misleading; or, to the Company’s Knowledge, omit to state any material
fact necessary to correct any statement provided by the Company in any earlier
communication which has become false or misleading. The Company 8-K Information
shall not, on the Closing Date, to the Company’s Knowledge, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not false or misleading; or, to the
Company’s Knowledge, omit to state any material fact necessary to correct any
statement provided by the Company in any earlier communication which has become
false or misleading. No representation or warranty is made by the Company in
this Section 4.25 with respect to statements made or incorporated by reference
in the Proxy Statement or Form 8-K of the Buyer based upon information that was
not supplied in writing by the Company or the Seller for inclusion or
incorporation by reference in such Proxy Statement or Form 8-K of the Buyer. For
purposes of this Section 4.26 only, “Knowledge” shall mean the actual knowledge
of the persons set forth on Schedule 1.1(a) together with such knowledge such
Persons could be expected to obtain after due investigation.

Section 4.27 No Knowledge of Breaches. Subject to the provisions of Section 6.3,
the Company has no actual knowledge that any of the representations or
warranties made by the Buyer or the Acquisition Sub are untrue, incomplete or
inaccurate.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYER AND THE

ACQUISITION SUB

Each of the Buyer and the Acquisition Sub hereby represents and warrants to the
Seller and the Company that the statements contained in this Article V are true
and correct:

Section 5.1 Organization. The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of Delaware and has all necessary
corporate power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted. The Acquisition Sub is a
corporation duly organized, validly existing and in good

 

28



--------------------------------------------------------------------------------

standing under the laws of Delaware and has all necessary corporate power and
authority to own, lease and operate its properties and to carry on its business
as it is now being conducted.

Section 5.2 Authority.

(a) The Buyer has full corporate power and authority to execute and deliver this
Agreement and subject to receipt of Stockholder Approval, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery by the Buyer of this Agreement and each of the
Promissory Note Documents to which the Buyer is a party, and the consummation by
the Buyer of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action, subject to receipt of
Stockholder Approval. This Agreement has been duly and validly executed and
delivered by the Buyer. This Agreement constitutes the legal, valid and binding
obligations of the Buyer, enforceable against the Buyer in accordance with their
respective terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law). When executed and delivered in
accordance with the terms of this Agreement, each of the Promissory Note
Documents to which the Buyer is a party will constitute the legal, valid and
binding agreement of the Buyer, enforceable in accordance with its terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and subject to
general principles of equity.

(b) The Acquisition Sub has full corporate power and authority to execute and
deliver this Agreement and subject to receipt of Stockholder Approval, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by the Acquisition Sub of this
Agreement and the Promissory Note and the consummation by the Acquisition Sub of
the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, subject to receipt of Stockholder
Approval. This Agreement has been duly and validly executed and delivered by the
Acquisition Sub. This Agreement constitutes the legal, valid and binding
obligations of the Acquisition Sub, enforceable against the Acquisition Sub in
accordance with their respective terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law). When
executed and delivered in accordance with the terms of this Agreement, the
Promissory Note will constitute the legal, valid and binding agreement of the
Acquisition Sub and the Company, enforceable in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and subject to
general principles of equity.

Section 5.3 No Conflict; Required Filings and Consents of the Buyer.

(a) Except for the receipt of the Stockholder Approval, the execution, delivery
and performance by the Buyer of this Agreement and each of the Promissory Note
Documents to which the Buyer is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not:

(i) conflict with or violate the certificate of incorporation or bylaws of the
Buyer;

 

29



--------------------------------------------------------------------------------

(ii) conflict with or violate any Law applicable to the Buyer or by which any of
its businesses, operations, properties or assets are bound or affected; or

(iii) conflict with, violate, result in any breach of, constitute a default (or
an event that, with or without notice or lapse of time, or both, would become a
default) under, require any consent of any Person pursuant to any Contract to
which the Buyer is a party or by which its properties or asset is bound or
affected;

except, in the case of clause (ii) or (iii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect with
respect to the Buyer or that arise as a result of any facts or circumstances
relating to the Seller or any of its Affiliates.

(b) The Buyer is not required to file, seek or obtain any Authorization of or
with any Governmental Authority in connection with the execution, delivery and
performance by the Buyer of this Agreement and each of the Promissory Note
Documents to which the Buyer is a party, or the consummation of the transactions
contemplated hereby and thereby, except for (i) any filings required to be made
under the HSR Act, (ii) such filings as may be required by any applicable
federal or state securities or “blue sky” laws, including the filing with the
SEC of (A) the Proxy Statement and (B) the Form 8-K and other such reports under
the Exchange Act as may be required in connection with this Agreement and the
transactions contemplated herein, (iii) the filing for and obtaining of a new
Medicare supplier number, (iv) where failure to file, seek or obtain such
Authorizations, or to make such filing or notification, would not, individually
or in the aggregate, have or reasonably be expected to have a Material Adverse
Effect with respect to the Buyer or (v) as may be necessary as a result of any
facts or circumstances relating to the Seller or any of its Affiliates.

Section 5.4 No Conflict; Required Filings and Consents of the Acquisition Sub.

(a) Except for the receipt of the Stockholder Approval, the execution, delivery
and performance by (I) the Acquisition Sub of this Agreement and (II) the
Acquisition Sub and after the Effective Time, the Company, of the Promissory
Note, and the consummation of the transactions contemplated hereby and thereby,
do not and will not:

(i) conflict with or violate the certificate of incorporation or bylaws of the
Acquisition Sub;

(ii) conflict with, violate, result in any breach of, constitute a default (or
an event that, with or without notice or lapse of time, or both, would become a
default) under, require any consent of any Person pursuant to any Contract to
which the Acquisition Sub is a party or by which its properties or asset is
bound or affected;

(iii) conflict with, violate, result in any breach of, constitute a default (or
an event that, with or without notice or lapse of time, or both, would become a

 

30



--------------------------------------------------------------------------------

default) under, require any consent of any Person pursuant to any Contract to
which the Acquisition Sub is a party or by which its properties or asset is
bound or affected;

except, in the case of clause (ii) or (iii), for any such conflicts, violations,
breaches, defaults or other occurrences that would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect with
respect to the Acquisition Sub or that arise as a result of any facts or
circumstances relating to the Seller or any of its Affiliates.

(b) The Acquisition Sub is not required to file, seek or obtain any
Authorization of or with any Governmental Authority in connection with the
execution, delivery and performance by (i) the Acquisition Sub of this Agreement
and (ii) the Acquisition Sub and after the Effective Time, the Company, of the
Promissory Note, or the consummation of the transactions contemplated hereby,
except for (A) any filings required to be made under the HSR Act, (B) such
filings as may be required by any applicable federal or state securities or
“blue sky” laws, (C) where failure to file, seek or obtain such Authorizations,
or to make such filing or notification, would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect with
respect to the Acquisition Sub or (D) as may be necessary as a result of any
facts or circumstances relating to the Seller or any of its Affiliates.

Section 5.5 Financing. Attached as Exhibit C is a true and correct copy of the
Term Sheet relating to the Promissory Note Documents (the “Term Sheet”),
pursuant to which the Seller hereby agrees, subject to the terms and conditions
set forth therein, to provide the debt financing for the transactions
contemplated by this Agreement (the “Financing”). The aggregate amounts to be
provided by the Seller pursuant to the Financing, together with all other
amounts that the Acquisition Sub will have on hand at the Closing, will be
sufficient to permit the Buyer and the Acquisition Sub to consummate the
transactions contemplated by this Agreement.

Section 5.6 Brokers. Except for FTN Midwest Securities Corp. and The Bank of New
York, the fees of which will be paid by the Buyer, no broker, finder, financial
advisor, intermediary or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of the Buyer or
the Acquisition Sub.

Section 5.7 Investment Intent. The Buyer and the Acquisition Sub are acquiring
the Shares for its own account for investment purposes only and not with a view
to any public distribution thereof or with any intention of selling,
distributing or otherwise disposing of the Shares in a manner that would violate
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”) or any applicable state securities laws. The Buyer and the
Acquisition Sub agree that the Shares may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of without registration under
the Securities Act and any applicable state securities laws, except pursuant to
an exemption from such registration under the Securities Act and such laws. The
Buyer and the Acquisition Sub are able to bear the economic risk of holding the
Shares for an indefinite period (including total loss of its investment), and
(either alone or together with its Representatives) has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of its investment.

 

31



--------------------------------------------------------------------------------

Section 5.8 Access to Information; No Other Representations or Warranties; the
Acquisition Sub’s and the Buyer’s Own Investigation.

(a) Prior to the date hereof, each of the Buyer and the Acquisition Sub has
reviewed or been afforded full opportunity to review all information provided to
it by the Seller and the Company and has had the opportunity to ask questions of
and receive answers to its satisfaction from the Seller, the Company and their
Representatives concerning the Company and the Shares, and to obtain any
additional information reasonably requested by it.

(b) Each of the Buyer and the Acquisition Sub has relied solely on its own
review of the Company and the representations of the Seller and the Company made
in Articles III and IV of this Agreement, respectively, and not on any other
representations made by or on behalf of the Seller, the Company or their
Representatives.

(c) EXCEPT AS OTHERWISE EXPRESSLY STATED TO THE CONTRARY IN THIS AGREEMENT, EACH
OF THE BUYER AND THE ACQUISITION SUB ACKNOWLEDGES AND AGREES THAT IT SHALL, AT
THE CLOSING ACCEPT THE PROPERTY AND ASSETS OF THE COMPANY IN AN “AS IS” AND
“WHERE IS” CONDITION WITH ALL FAULTS, SUBJECT TO THE PROVISIONS OF SECTION 6.1.
IN PARTICULAR, BUT WITHOUT LIMITATION, EACH OF THE BUYER AND THE ACQUISITION SUB
ACKNOWLEDGES THAT EXCEPT FOR THE SELLER’S AND THE COMPANY’S EXPRESS
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT, THE SELLER AND THE COMPANY DO
NOT MAKE AND THE SELLER, THE COMPANY, THEIR AFFILIATES AND REPRESENTATIVES HAVE
NOT MADE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EITHER
EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATION OR WARRANTY WHATSOEVER AS TO
TITLE, MERCHANTABILITY, QUALITY, VALUE, CONDITION, SAFETY, CONFORMITY OR FITNESS
FOR ANY PARTICULAR USE OR PURPOSE OF ANY ASSETS OR OTHER PROPERTIES OF THE
COMPANY.

(d) EACH OF THE BUYER AND THE ACQUISITION SUB ACKNOWLEDGES THAT, EXCEPT FOR THE
SELLER’S AND THE COMPANY’S EXPRESS REPRESENTATIONS AND WARRANTIES IN THIS
AGREEMENT, IT IS ENTERING INTO THIS AGREEMENT AND WILL PERFORM ITS OBLIGATIONS
HEREUNDER ON THE BASIS OF ITS OWN INVESTIGATION, JUDGMENT AND CONCLUSIONS OF THE
VALUE OF THE COMPANY AND THE BUSINESS AND THE CONDITION OF THE PROPERTY, ASSETS,
BUSINESS AND OPERATIONS OF THE COMPANY AND OF ALL OTHER MATTERS RELATING TO SUCH
VALUE AND SUCH PROPERTY, ASSETS, BUSINESS AND OPERATIONS.

Section 5.9 Buyer Information and Proxy Solicitation. All information contained
in the Proxy Statement other than the Company Proxy Information shall not on the
date the Proxy Statement is first mailed to the Buyer’s stockholders, and at the
time of the Buyer Stockholders’ Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not false or misleading; or omit to
state any material fact necessary to correct any statement which has become
false or misleading. The solicitation of proxies pursuant to the Proxy Statement
and the seeking of the Stockholder Approval will be

 

32



--------------------------------------------------------------------------------

conducted by the Buyer and the Acquisition Sub in compliance with the Buyer’s
and the Acquisition Sub’s organizational documents and all applicable Laws in
all respects. All information contained in the Form 8-K other than the Company
8-K Information shall not, on the Closing Date, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not false or misleading; or omit to
state any material fact necessary to correct any statement which has become
false or misleading.

Section 5.10 No Knowledge of Breaches. Subject to the provisions of Section 6.3,
the Buyer and the Acquisition Sub have no actual knowledge that any of the
representations or warranties made by the Seller and/or the Company are untrue,
incomplete or inaccurate.

ARTICLE VI

COVENANTS

Section 6.1 Conduct of Business Prior to the Closing. Between the date of this
Agreement and the Closing Date, unless the Buyer or the Acquisition Sub shall
otherwise consent in writing (which consent shall not be unreasonably withheld,
delayed or conditioned), (i) the Business shall be conducted only in the
ordinary course of business in all material respects, except for any and all
reasonable actions taken by the Seller and the Company in connection with the
transfers to the Seller of (A) cash from the Company’s bank accounts and (B) the
trade accounts receivable that are derived from the Seller’s products and
businesses (other than the Company’s business) from the Company’s accounts
receivable, including all documentation and rights to any billed or future trade
accounts receivable derived from the Seller’s products and businesses (other
than the Company’s business), including, but not limited to, actions taken with
respect to the books and records of the Company and the Seller’s and the
Company’s customers and (ii) the Company shall use its commercially reasonable
efforts to preserve intact in all material respects its business organization.
Between the date of this Agreement and the Closing Date, except as contemplated
by this Agreement, the Company shall not, without the prior consent of the Buyer
or the Acquisition Sub (which consent shall not be unreasonably withheld,
delayed or conditioned):

(a) amend or otherwise change its articles of incorporation or bylaws or
equivalent organizational documents;

(b) issue or sell any shares of capital stock of the Company, or any options,
warrants, convertible securities or other rights of any kind to acquire any such
shares;

(c) reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of its capital stock or make any other
change with respect to its capital structure;

(d) acquire any corporation, partnership, limited liability company, other
business organization or division thereof or any assets other than in the
ordinary course of business consistent with past practice;

(e) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation or recapitalization of the Company;

 

33



--------------------------------------------------------------------------------

(f) assume, guarantee or incur any Indebtedness or issue any debt securities,
except for trade payables in the ordinary course of business consistent with
past practice;

(g) enter into any Contract that would be a Material Contract or Lease if
entered into prior to the date hereof, other than any such contracts, agreements
or arrangements entered into in the ordinary course of business consistent with
past practice (including contracts, agreements or arrangements with customers,
suppliers or clients);

(h) authorize, or make any commitment with respect to, any single capital
expenditure that is in excess of $100,000 or capital expenditures that are, in
the aggregate, in excess of $250,000;

(i) fail to exercise any rights of renewal with respect to any material Leased
Real Property that by their terms would otherwise expire;

(j) grant or announce any increase in the salaries, bonuses or other benefits
payable by the Company to any of its employees, other than as required by
applicable Law, pursuant to any plans, programs or agreements existing on the
date hereof or other ordinary increases not inconsistent with the past practices
of the Company;

(k) make any change in any method of accounting or accounting practice or
policy, except as required by GAAP or applicable Law;

(l) make any change in the Tax election of the Company, settle or compromise any
material income Tax liability of the Company or change any tax accounting method
of the Company;

(m) other than in the ordinary course of business consistent with past practice,
sell, lease, transfer or assign any property or assets of the Company;

(n) mortgage, pledge or permit to become subject to Encumbrances (other than
Permitted Encumbrances) any properties or assets or Company;

(o) cancel any debts or waive any claims or rights in excess of $25,000;

(p) materially amend or terminate any Lease;

(q) make any filings or registrations with any Governmental Authority, except
routine filings and registrations made in the ordinary course of business;

(r) take any action or omit to do any act which action or omission will cause it
to breach any obligation contained in this Agreement or cause any representation
or warranty of the Seller not to be true and correct in all material respects as
of the Closing Date; or

(s) agree or otherwise commit, whether in writing or otherwise, to do any of the
foregoing.

 

34



--------------------------------------------------------------------------------

Section 6.2 Covenants Regarding Information.

(a) From the date hereof until the Closing Date, upon reasonable notice, the
Company shall afford the Buyer, the Acquisition Sub and their respective
officers, employees, agents, accountants, advisors, bankers, financing sources
and other representatives (collectively, “Representatives”) reasonable access to
the Representatives, properties, offices and other facilities, books and records
of the Company, and the Company shall furnish the Buyer or the Acquisition Sub
with such financial, operating and other data and information as the Buyer or
the Acquisition Sub may reasonably request (including the right to make
photocopies of all documents at the Buyer’s or the Acquisition Sub’s expense);
provided, however, that any such access or furnishing of information shall be
conducted at the Buyer’s or the Acquisition Sub’s expense, during normal
business hours, under the supervision of the Seller’s or the Company’s personnel
and in such a manner as not unreasonably to interfere with the normal operations
of the Company. Notwithstanding anything to the contrary in this Agreement, the
Company shall not be required to disclose any information to the Buyer, the
Acquisition Sub or their respective Representatives or provide the Buyer, the
Acquisition Sub or their respective Representatives access to the Company’s
properties, offices and other facilities if such disclosure or access would, in
the Company’s reasonable discretion after consultation with legal counsel,
(i) jeopardize any attorney-client or other legal privilege, (ii) contravene any
applicable Laws, fiduciary duty or binding agreement entered into prior to the
date hereof, provided that, if reasonably requested by the Buyer or the
Acquisition Sub and at the Buyer’s or the Acquisition Sub’s expense, the Company
and the Seller shall use their commercially reasonable efforts to obtain such
consents and waivers (as applicable) as are necessary or appropriate to provide
any such restricted information to the Buyer, the Acquisition Sub and their
respective Representatives.

(b) In order to facilitate the resolution of any claims made against or incurred
by the Seller (as it relates to the Company), for a period of seven years after
the Closing or, if shorter, the applicable period specified in the Buyer’s
document retention policy, the Buyer shall (i) retain the books and records
relating to the Company relating to periods prior to the Closing and (ii) afford
the Representatives of the Seller reasonable access (including the right to make
photocopies at the Seller’s expense), during normal business hours, to such
books and records; provided, however, that the Buyer shall notify the Seller in
writing at least thirty (30) calendar days in advance of destroying any such
books and records prior to the seventh anniversary of the Closing Date in order
to provide the Seller the opportunity to take possession of or copy such books
and records in accordance with this Section 6.2(b).

(c) In order to facilitate the resolution of any claims made against or incurred
by the Buyer or the Company, for a period of seven years after the Closing or,
if shorter, the applicable period specified in the Seller’s document retention
policy, the Seller shall (i) retain the books and records relating to the
Company relating to periods prior to the Closing which shall not otherwise have
been delivered to the Buyer and (ii) upon reasonable notice, afford the
Representatives of the Buyer reasonable access (including the right to make
photocopies at the Buyer’s expense), during normal business hours, to such books
and records; provided, however, that the Seller shall notify the Buyer in
writing at least thirty (30) calendar days in advance of destroying any such
books and records prior to the seventh anniversary of the Closing Date in order
to provide the Buyer the opportunity to take possession of or copy such books
and records in accordance with this Section 6.2(c).

 

35



--------------------------------------------------------------------------------

Section 6.3 Update of Disclosure Schedules; Knowledge of Breach.

(a) Each party (it being understood and agreed that, for purposes of this
Section 6.3, the Seller and the Company shall be deemed to be one party, and the
Buyer and the Acquisition Sub shall be deemed to be the other party) shall each,
from time to time prior to the Closing, supplement or amend (promptly after
discovery thereof) by written notice delivered to the other party its Disclosure
Schedules (each, an “Update”) with respect to any matter hereafter arising or
discovered which if existing or known at the date of this Agreement would have
been required to be set forth or described in such party’s Disclosure Schedules
and also with respect to events or conditions arising after the date hereof and
prior to the Closing which would cause any representation or warranty of such
amending party contained in this Agreement to be untrue or inaccurate. Any such
supplemental or amended disclosure shall be deemed to have cured, as of the
twentieth (20th) calendar day from the date of such Update or, if the party not
providing the Update elects to proceed with the Closing and the Closing occurs,
the Closing Date, any breach of any representation or warranty made in this
Agreement solely for purposes of determining the satisfaction of the conditions
set forth in Section 9.2(a), in the case that the Buyer and/or the Acquisition
Sub is the updating party, or Section 9.3(a), in the case that the Seller and/or
the Company is the updating party; provided, that (i) no Update shall be deemed
to have cured any breach of any representation or warranty made in this
Agreement for purposes of the indemnification provisions set forth in Article
VII, (ii) upon receipt of an Update by any party, written notice may be provided
within the twenty-day period set forth in the immediately preceding sentence by
the Seller pursuant to Section 10.1(b)(i), if the Buyer and/or the Acquisition
Sub is the updating party, or by the Buyer pursuant to Section 10.1(b)(ii), if
the Seller and/or the Company is the updating party, if the non-updating party
elects not to waive the matter(s) contained in the Update, and termination of
this Agreement is otherwise permitted pursuant to the terms set forth in Article
X and (iii) in the event such twenty-day period, beginning upon delivery of an
Update, extends past the Termination Date, the Termination Date shall
automatically be extended to be the last day of such twenty-day period.

(b) If prior to the Closing, (i) the Seller and/or the Company shall have actual
knowledge that any breach of a representation or warranty of the Buyer and/or
the Acquisition Sub has occurred (other than through notice from the Buyer or
the Acquisition Sub), the Seller or the Company shall promptly so notify the
Buyer and the Acquisition Sub, in reasonable detail and (ii) the Buyer and/or
the Acquisition Sub shall have actual knowledge that any breach of a
representation or warranty of the Seller or the Company has occurred (other than
through notice from the Seller or the Company), the Buyer or the Acquisition Sub
shall promptly so notify the Seller and the Company, in reasonable detail. For
the avoidance of doubt, (i) no notice delivered pursuant to this Section 6.3(b)
shall constitute a waiver of any rights of the notifying party pursuant to
Article VII or Article X and (ii) upon receipt of a notice pursuant to this
Section 6.3(b), the receiving party may provide an Update pursuant to
Section 6.3(a).

Section 6.4 Notification of Certain Matters.

(a) The Seller shall give prompt notice to the Buyer of (i) any fact, event or
circumstance known to it that individually or taken together with all other
facts, events and circumstances known to it, has resulted or is reasonably
likely to result in the failure of any condition precedent set forth in Article
IX or (ii) any notice or other communication from any

 

36



--------------------------------------------------------------------------------

third party alleging that the consent of such third party is or may be required
in connection with the transactions contemplated herein; provided however, that
except as otherwise provided in Section 6.3(a), (A) the delivery of any notice
by the Seller pursuant to this Section 6.4(a) shall not limit or otherwise
affect any remedies available to the Buyer or prevent or cure any
misrepresentations, breach of warranty or breach of covenant by the Seller or
the Company and (B) disclosure by the Seller pursuant to this Section 6.4(a)
shall not be deemed to amend or supplement any Disclosure Schedule or constitute
an exception to any representation or warranty.

(b) If at any time prior to the Closing Date, any event relating to the Company
or any of its Affiliates, officers or directors should be discovered by the
Company which should be set forth in a supplement to the Proxy Statement, the
Company shall promptly inform the Buyer and cooperate in the preparation of any
required supplement to the Proxy Statement.

(c) The Buyer shall give prompt notice to the Seller of (i) any fact, event or
circumstance known to it that individually or taken together with all other
facts, events and circumstances known to it, has resulted or is reasonably
likely to result in the failure of any condition precedent set forth in Article
IX or (ii) any notice or other communication from any third party alleging that
the consent of such third party is or may be required in connection with the
transactions contemplated herein; provided however, that except as otherwise
provided in Section 6.3(a), (A) the delivery of any notice by the Buyer pursuant
to this Section 6.4(c) shall not limit or otherwise affect any remedies
available to the Seller or prevent or cure any misrepresentations, breach of
warranty or breach of covenant by the Buyer and (B) disclosure by the Buyer
pursuant to this 6.4(c) shall not constitute an exception to any representation
or warranty.

Section 6.5 No Solicitation. If this Agreement is terminated prior to the
Closing, each of the Buyer and the Acquisition Sub shall not, and it shall cause
its Affiliates not to, for a period of two years thereafter, without the prior
written consent of the Seller (which consent shall not be unreasonably withheld,
delayed or conditioned), directly or indirectly solicit (other than a
solicitation by general advertisement) the employment or engagement of services
of, any person who is or was employed as an employee, contractor or consultant
by the Company or the Seller during such period on a full- or part-time basis.
The parties hereto agree that if this Agreement is terminated prior to the
Closing, this Section 6.5 shall replace and supersede the no solicitation
provisions set forth in the confidentiality agreement, dated as of May 3, 2006,
between the Buyer and the Seller (the “Confidentiality Agreement“), and that
subject to Section 6.6 below, all other terms contained in the Confidentiality
Agreement shall continue in full force and effect. Each of the Buyer and the
Acquisition Sub agrees that any remedy at law for any breach by the Buyer or the
Acquisition Sub of this Section 6.5 would be inadequate, and that the Seller and
the Company would be entitled to injunctive relief in such a case. If it is ever
held that this restriction on the Buyer and the Acquisition Sub is too onerous
and is not necessary for the protection of the Company and the Seller, the Buyer
and the Acquisition Sub agree that any court of competent jurisdiction may
impose such lesser restrictions which such court may consider to be necessary or
appropriate properly to protect the Company and the Seller.

 

37



--------------------------------------------------------------------------------

Section 6.6 Confidentiality.

(a) Subject to applicable Law and the Buyer’s obligations with respect to the
Proxy Statement, each of the parties shall hold, and shall cause its
Representatives to hold, in confidence all documents and information furnished
to it by or on behalf of the other parties in connection with the transactions
contemplated hereby pursuant to the terms of the Confidentiality Agreement,
which shall continue in full force and effect until the Closing Date, at which
time such Confidentiality Agreement and the obligations of the parties under
this Section 6.6(a) shall terminate; provided, however, that after the Closing
Date, the Confidentiality Agreement shall not terminate in respect of that
portion of the Evaluation Material (as defined in the Confidentiality Agreement)
exclusively relating to the Seller. If for any reason this Agreement is
terminated prior to the Closing Date, the Confidentiality Agreement shall
nonetheless continue in full force and effect in accordance with its terms.

(b) From and after the Closing, the Seller will, and will cause its Affiliates
to, hold, and will use its reasonable best efforts to cause its Representatives
to hold, in confidence any and all information, whether written or oral,
concerning the Company, except as contemplated by any Ancillary Agreement or
necessary to file Returns and other reports to Governmental Authorities,
including, without limitation, the SEC, and except to the extent that the Seller
can show that such information (i) is in the public domain through no fault of
the Seller or any of its Affiliates or (ii) is lawfully acquired by the Seller
or any of its Affiliates after the Closing from sources which are not known by
the Seller to be prohibited from disclosing such information by any legal,
contractual or fiduciary obligation. If the Seller or any of its Affiliates or
Representatives is compelled to disclose any such information by judicial or
administrative process or by other requirements of Law, the Seller shall
promptly notify the Buyer in writing, to the extent permitted by applicable Law,
and shall disclose only that portion of such information which the Seller is
advised by its counsel is legally required to be disclosed, provided that, if
requested by the Buyer, the Seller shall, at the Buyer’s expense, exercise its
commercially reasonable efforts to obtain an appropriate protective order or
other reasonable assurance that confidential treatment will be accorded such
information.

Section 6.7 Consents and Filings; Further Assurances.

(a) Each of the parties shall use all commercially reasonable efforts to take,
or cause to be taken, all appropriate action to do, or cause to be done, all
things necessary, proper or advisable under applicable Law or otherwise to
consummate and make effective the transactions contemplated by this Agreement,
the Ancillary Agreements and the Promissory Note Documents as promptly as
practicable, including to (i) finalize and agree upon the definitive Promissory
Note Documents, (ii) obtain from Governmental Authorities and other Persons all
consents, approvals, authorizations, qualifications and orders as are necessary
for the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements and (iii) promptly make all necessary filings, and
thereafter make any other required submissions, with respect to this Agreement
required under the HSR Act or any other applicable Law. Each party shall
cooperate with and promptly furnish information to the other party necessary in
connection with any requirements imposed upon such other party in connection
with the consummation of the transactions contemplated herein. Each of the
Seller and the Buyer shall furnish to each other’s counsel such necessary
information and reasonable assistance as the other may request in

 

38



--------------------------------------------------------------------------------

connection with its preparation of any filing or submission that may be
necessary under the HSR Act and any other antitrust, competition, or trade
regulation Laws.

(b) Each of the parties shall promptly notify the other parties of any
communication it or any of its Affiliates receives from any Governmental
Authority relating to the matters that are the subject of this Agreement and
permit the other parties to review in advance any proposed communication by such
party to any Governmental Authority. No party to this Agreement shall agree to
participate in any meeting with any Governmental Authority in respect of any
filings, investigation or other inquiry unless it consults with the other
parties in advance and, to the extent permitted by such Governmental Authority,
gives the other parties the opportunity to attend and participate at such
meeting. Subject to the Confidentiality Agreement, the parties will coordinate
and cooperate fully with each other in exchanging such information and providing
such assistance as the other parties may reasonably request in connection with
the foregoing and in seeking early termination of any applicable waiting periods
including under the HSR Act. Subject to the Confidentiality Agreement, the
parties will provide each other with copies of all correspondence, filings or
communications between them or any of their Representatives, on the one hand,
and any Governmental Authority or members of its staff, on the other hand, with
respect to this Agreement and the transactions contemplated hereby.

(c) The Buyer acknowledges that, in order for it to operate the Business as it
had been operated prior to the Closing, the Buyer may be required to apply for
and obtain a new Medicare supplier number from the relevant Governmental
Authority for the Company subsequent to the Closing. The Seller and the Company
shall use commercially reasonable efforts to assist the Buyer in obtaining such
Medicare supplier number.

(d) Without limiting the generality of the Company’s and the Seller’s
undertaking pursuant to Section 6.2(a), the Company and the Seller shall, and
shall request each of their respective Representatives to, provide all
cooperation reasonably requested by the Buyer or the Acquisition Sub in
connection with the Buyer’s or the Acquisition Sub’s efforts to obtain financing
alternative to, or to replace, the Financing, including (i) requesting the
Seller’s independent accountants to provide reasonable assistance to the Buyer
or the Acquisition Sub at the Buyer’s expense, (ii) requesting the Seller’s
attorneys to provide reasonable assistance to the Buyer or the Acquisition Sub
at the Buyer’s expense, (iii) using commercially reasonable efforts to obtain
landlord waivers, mortgagee waivers, bailee acknowledgements and other similar
third-party documents required by the financiers providing such financing and
(iv) executing and delivering any pledge and security documents, other
definitive financing documents, or other requested certificates or documents.

Section 6.8 Public Announcements. On and after the date hereof and through the
Closing Date, the parties shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this
Agreement, the Financing or the transactions contemplated hereby or thereby, and
none of the parties shall issue any press release or make any public statement
prior to obtaining the other parties’ written approval, which approval shall not
be unreasonably withheld, delayed or conditioned, except that no such approval
shall be necessary to the extent disclosure may be required by applicable Law or
any listing agreement of any party hereto.

 

39



--------------------------------------------------------------------------------

Section 6.9 Release of Guarantees. The parties hereto agree to cooperate and use
all commercially reasonable efforts to obtain the release of the Seller or its
Affiliates that are a party to each of the guarantees, performance bonds, bid
bonds and other similar agreements listed in Schedule 6.9 of the Disclosure
Schedules (the “Guarantees”). In the event any of the Guarantees are not
released prior to or at the Closing, the Buyer will provide the Seller at the
Closing with a guarantee that indemnifies and holds the Seller and its
Affiliates that are a party to each such Guarantee harmless for any and all
payments required to be made under, and costs and expenses incurred in
connection with, such Guarantee by the Seller or its Affiliates that are a party
to such Guarantee until such Guarantee is released.

Section 6.10 Directors’ and Officers’ Indemnification.

(a) From and after the Closing Date, the Buyer shall, and shall cause the
Company to, indemnify, defend and hold harmless each person who is now, or has
been at any time prior to the date hereof or who becomes prior to the Closing
Date, an officer or director of the Company (the “D&O Indemnified Parties”)
against any and all losses, damages, liabilities, deficiencies, claims,
interest, awards, judgments, penalties, fines, costs and expenses (including
actual attorneys’ fees, costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing) arising out of or relating
to any threatened or actual Action, based in whole or in part upon or arising
out of or relating in whole or in part to the fact that such person is or was a
director or officer of the Company, whether pertaining to any matter existing or
occurring at or prior to the Closing Date and whether asserted or claimed prior
to, or at or after the Closing Date (the “D&O Indemnified Liabilities”),
including all D&O Indemnified Liabilities based in whole or in part upon, or
arising in whole or in part out of, or relating to this Agreement or the
transactions contemplated hereby, in each case to the full extent the Company is
permitted under applicable Law and its articles of incorporation and bylaws as
in effect as of the date hereof to indemnify its own directors or officers (and
the Buyer shall, and shall cause the Company to, pay expenses in advance of the
final disposition of any such Action to each D&O Indemnified Party to the extent
permitted under applicable Law and the Company’s articles of incorporation and
bylaws as in effect on the date hereof, provided that any person to whom
expenses are advanced provides an undertaking in writing to repay such advances
if it is determined by a court of competent jurisdiction that such person is not
entitled to indemnification). Without limiting the foregoing, in the event any
such Action, is brought against any D&O Indemnified Party (whether arising
before or after the Closing Date), (i) the D&O Indemnified Party may retain
counsel satisfactory to it and reasonably satisfactory to the Buyer, and the
Buyer shall, and shall cause the Company to, pay all fees and expenses of such
counsel for the D&O Indemnified Party promptly as statements therefor are
received to the extent permitted under applicable Law and the Company’s articles
of incorporation and bylaws as in effect on the date hereof, provided that any
person to whom expenses are advanced provides an undertaking in writing to repay
such advances if it is determined by a court of competent jurisdiction that such
person is not entitled to indemnification and (ii) the Buyer, the Company and
each D&O Indemnified Party will use all reasonable efforts to assist in the
defense of any such matter; provided, that neither the Company nor the Buyer
shall be liable for any settlement effected without its prior written consent,
which consent shall not be unreasonably withheld, delayed or conditioned. Any
D&O Indemnified Party wishing to claim indemnification under this Section 6.10
shall promptly notify the Buyer upon learning of any such claim, action, suit,
proceeding or investigation (but the failure so to notify shall not relieve a

 

40



--------------------------------------------------------------------------------

party from any liability which it may have under this Section 6.10 except to the
extent such failure prejudices such party). The parties hereto agree that all
rights to indemnification hereunder, including provisions relating to advances
of expenses incurred in defense of any such Action existing in favor of the D&O
Indemnified Parties with respect to matters occurring through the Closing Date
shall continue in full force and effect until the sixth anniversary of the
Closing Date; provided that if any Action (whether arising before, at or after
the Closing) is made against any D&O Indemnified Party on or prior to the sixth
anniversary of the Closing and such D&O Indemnified Party provides notice to the
Buyer in accordance with this Section 6.10, the provisions of this Section 6.10
shall continue in effect until the final disposition of such claim, action,
proceeding or investigation.

(b) Each of the Buyer and the Acquisition Sub covenants, for itself and its
successors and assigns, that it and they shall not institute any action or
proceeding in any court or before any administrative agency or before any other
tribunal against any of the current directors of the Company, in their capacity
as such, with respect to any liabilities, Actions or causes of action,
judgments, claims or demands of any nature or description (consequential,
compensatory, punitive or otherwise), in each such case to the extent resulting
from their approval of this Agreement or any Ancillary Agreement or the
transactions contemplated hereby or thereby.

(c) The Company shall not take any action directly or indirectly to disaffirm or
adversely affect the provisions of the articles of organization and bylaws and
any other written agreements of the Company that provide indemnification of and
expense reimbursement to any D&O Indemnified Party.

Section 6.11 Employee Matters.

(a) The Buyer shall provide, or cause to be provided, to the individuals who are
actively employed by the Company on the Closing Date (the “Affected Employees”),
for a period of twelve (12) months following the Closing Date, compensation and
employee benefits, which, in the aggregate, are not less favorable than those
currently provided by the Company to the Affected Employees, determined without
regard to equity incentive compensation and retention bonuses provided to the
Affected Employee prior to the Closing. From and after the Closing Date, the
Buyer shall cause the Company to honor the Company Employee Plans in accordance
with their terms. Nothing contained in this Section 6.11 shall be construed as
requiring the Buyer or the Company to continue any specific employee benefit
plans or to continue the employment of any specific person, or prevent the Buyer
or the Company from modifying or terminating any Company Employee Plan, or
otherwise modifying the terms and conditions of an Affected Employee’s
employment.

(b) To the extent that the Affected Employees become eligible to participate in
any employee benefit plan, program or arrangement maintained by the Buyer or any
of its Affiliates, the Buyer shall cause the Affected Employees to receive
credit for all periods of employment and/or service with the Company (including
service with predecessor employers, where such credit was provided by the
Company) prior to the Closing Date for all purposes (except for benefit accrual
under a defined benefit pension plan), to the extent such credit does not result
in a duplication of benefits. The Buyer shall and shall cause the Company to
honor all

 

41



--------------------------------------------------------------------------------

unused vacation, holiday, sickness and personal days accrued by the employees of
the Company under the policies and practices of the Company.

(c) The Buyer shall cause all welfare benefit plans (including medical, dental,
life insurance, and short- and long-term disability benefit plans) in which
Affected Employees participate following the Closing to (i) waive all
limitations as to preexisting conditions, exclusions and waiting periods with
respect to participation and coverage requirements applicable to the Affected
Employees and their covered dependents under such plan (except to the extent
that such conditions, exclusions or waiting periods would apply under the
Company’s plans as in existence prior to the Closing) and (ii) provide each
Affected Employee and his or her covered dependents with credit for any
copayments and deductibles paid prior to the Closing in satisfying any
applicable deductible or out-of-pocket requirements under such plans.

(d) The Seller shall assume, and the Buyer and the Acquisition Sub shall have no
responsibility for, any and all liabilities of the Company to pay bonuses under
any Company Employee Plan that become payable by reason of the consummation of
the transactions contemplated by this Agreement, provided, however, the Seller’s
obligations under this Section 6.11(d) shall be deemed fully satisfied to the
extent (i) all such liabilities to pay such bonuses are accrued as Current
Liabilities in the calculation of Closing Working Capital, and (ii) the Company
has sufficient cash on hand at the Closing Date to fully satisfy such
liabilities.

(e) The Seller shall provide only the Affected Employees listed on Schedule
6.11(e) of the Disclosure Schedules with full vesting of any award or benefit
under any Seller Employee Plan where such vesting was otherwise conditioned upon
the future performance of services with the Seller, including under any Seller
Employee Plan that is intended to be tax-qualified under section 401(a) of the
Code and under any related non-qualified plan and any Seller Employee Plan that
provides for stock-based compensation.

(f) The Seller shall retain, and the Buyer shall have no responsibility for, any
and all liabilities that have arisen or may arise with respect to any Seller
Employee Plan. Without limiting the scope of the foregoing, the Seller shall
assume and be responsible for (i) claims for workers compensation or for the
type of benefits described in Section 3(1) of ERISA (whether or not covered by
ERISA) that are incurred on or prior to the Closing Date by any employee or
former employee of the Company (or their beneficiaries and dependents) and
arising under any Seller Employee Plan and (ii) claims relating to “COBRA”
coverage attributable to “qualifying events” occurring on or prior to the
Closing Date with respect to any employee or former employee of the Company (or
their beneficiaries and dependents). For purposes of the foregoing, a
medical/dental claim shall be considered incurred when the medical services are
rendered or medical supplies are provided, and not when the condition arose;
provided that claims relating to a hospital confinement that commences on or
prior to the Closing Date but continues thereafter shall be treated as incurred
on or prior to the Closing Date. A disability or workers compensation claim
shall be considered incurred on or prior to the Closing Date if the injury or
condition giving rise to the claim occurs on or prior to the Closing Date.

(g) Prior to the Closing, the Seller shall advise the Buyer and the Acquisition
Sub of any and all Contracts of the Company that would reasonably be expected to
trigger the payment of any “excess parachute payment” within the meaning of
Section 280G of the Code.

 

42



--------------------------------------------------------------------------------

Section 6.12 Non-Competition.

(a) During the period commencing immediately after the Closing and ending on the
third anniversary of the Closing Date (the “Noncompetition Period”) (unless only
a shorter maximum period is permitted by applicable Law, in which case, during
such shorter period), the Seller shall not, and shall cause its Affiliates (the
Seller together with its Affiliates, the “Restricted Entities”) not to, engage,
directly or indirectly, in any capacity, have any direct or indirect ownership
interest in, manage, operate, finance or control any business anywhere in the
United States which is engaged, either directly or indirectly, in the Restricted
Business.

(b) Notwithstanding any provision to the contrary in this Section 6.12, any
Restricted Entity may:

(i) purchase or otherwise acquire by merger, purchase of assets, stock or
controlling interest or otherwise, or engage in any similar merger and
acquisition activity with, any Person or business that engages in the Restricted
Business and thereafter continue such Person’s business, so long as at the time
of such acquisition, the revenues derived from that portion of the acquired
Person that engages in the Restricted Business constitute less than 15% of the
annual gross revenues of the acquired Person;

(ii) acquire, own or manage for the account of third parties through a mutual
fund, employee benefit plan, trust account or similar investment pool or
vehicle, any class of security of any Person regardless of whether such Person
engages in the Restricted Business (so long as such investment is solely passive
in nature and made only for investment purposes);

(iii) hold or make any equity investment in any Person in which (x) no
Restricted Entity has a right to designate a majority, or such higher amount
constituting a controlling number, of the members of the board of directors (or
similar governing body) of such Person, and (y) such Restricted Entity holds not
more than 10% of the outstanding voting securities or similar equity interest in
such Person; provided, that no Restricted Entity controls the management of such
Person; or

(iv) for the avoidance of doubt, engage in manufacturing of any kind and any
selling, marketing, distributing, supplying, renting, third party billing or any
other business activity in the fields of pain management, wound site management
or post-operative surgical treatments.

(c) In the event any Affiliate of the Seller ceases to be an Affiliate of the
Seller (or any of its successors and assigns), the provisions of this
Section 6.12 shall no longer apply to such Person.

(d) If the Seller is purchased or otherwise acquired by merger, purchase of
assets, stock or controlling interest or otherwise, by any Person that is not an
Affiliate of the Seller immediately prior to the execution of the definitive
agreement relating to such purchase or other acquisition, then (i) such Person
and its Affiliates shall not be deemed Restricted Entities for the purposes of
this Section 6.12 and (ii) the restrictions set forth in Section 6.12(e) and
(f) shall not apply to such Person and its Affiliates.

 

43



--------------------------------------------------------------------------------

(e) The Seller covenants that, during the Noncompetition Period, the Seller
shall not, and it shall cause its current Affiliates not to, directly or
indirectly, solicit or entice any clients or customers of the Company to engage
in any business relationship which could reasonably be expected to materially
harm the Restricted Business.

(f) The Seller covenants that, during the period commencing from the Closing
Date and ending on the second anniversary of the Closing Date, without the prior
written consent of the Buyer (which consent shall not be unreasonably withheld,
delayed or conditioned), the Seller shall not, and it shall cause its Affiliates
not to, directly or indirectly solicit (other than a solicitation by general
advertisement) the employment or engagement of services of, any person who is or
was employed as an employee, contractor or consultant by the Company during such
period on a full- or part-time basis.

(g) If a court of competent jurisdiction determines that the character, duration
or geographical scope of the provisions of this Section 6.12 is unreasonable, it
is the intention and the agreement of the parties that such court shall be
empowered to reform such provisions, in such jurisdiction to the extent that
comes closest to the intentions of the parties with respect to such unreasonable
term or provision. The covenants contained in this Section 6.12 are severable
and distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

(h) The Seller acknowledges that the covenants of the Seller set forth in this
Section 6.12 are an essential element of this Agreement and that any breach by
the Seller of any provision of this Section 6.12 will result in irreparable
injury to the Buyer. The Seller acknowledges that in the event of such a breach,
in addition to all other remedies available at law, the Buyer shall be entitled
to equitable relief, including injunctive relief, and an equitable accounting of
all earnings, profits or other benefits arising therefrom, as well as such other
damages as may be appropriate.

Section 6.13 Intercompany Liabilities; Release of Encumbrances. Immediately
prior to the Closing, all liabilities owed by or to the Company to or from the
Seller or any of its Affiliates shall be canceled without payment, in full and
complete satisfaction of such liabilities. Prior to the Closing Date, the Seller
shall have caused to be released all Encumbrances (other than Permitted
Encumbrances) in and upon any of the properties and assets of the Company or the
Shares.

Section 6.14 Insurance.

(a) To the extent that the Seller shall be entitled under the terms and
conditions of “occurrence” based policies in effect on or prior to the Closing
Date to coverage for losses suffered by the Company after the Closing arising
out of any occurrences covered by such policies occurring prior to the Closing,
the Seller shall, and shall cause its Subsidiaries to, use such efforts and take
such actions to recover such losses on behalf of the Company pursuant to such
policies as it would use or take in conducting its own business in the ordinary
course if such losses were suffered by the Seller or any of its Subsidiaries,
and shall deliver the proceeds

 

44



--------------------------------------------------------------------------------

thereby recovered to the Company. In the event of any dispute regarding the date
of any loss or occurrence, the terms of the applicable policy shall govern.

(b) Following the Closing, the Buyer shall provide, and shall cause the Company
to provide, the Seller with all records and other information necessary for the
reporting, investigation, negotiation and, if applicable, prosecution of any
claim made by the Seller pursuant to this Section 6.14.

Section 6.15 Exclusivity. Except with respect to this Agreement and the
transactions contemplated hereby, the Seller agrees that it will not, and it
will cause the Company and their respective directors, officers, employees,
Affiliates and other agents and Representatives (including any investment
banking, legal or accounting firm retained by it or any of them and any
individual member or employee of the foregoing) (each, an “Agent”) not to:
(a) initiate, solicit or seek, directly or indirectly, any inquiries or the
making or implementation of any proposal or offer (including any proposal or
offer to its stockholders or any of them) with respect to a merger, acquisition,
consolidation, recapitalization, liquidation, dissolution, equity investment or
similar transaction involving, or any purchase of all or any substantial portion
of the assets or any equity securities of, the Company (any such proposal or
offer being hereinafter referred to as a “Proposal”); (b) engage in any
negotiations concerning, or provide any confidential information or data to, or
have any substantive discussions with, any person relating to a Proposal;
(c) otherwise cooperate in any effort or attempt to make, implement or accept a
Proposal; or (d) enter into Contract with any Person relating to a Proposal. The
Seller shall notify the Buyer or the Acquisition Sub immediately if any
inquiries, proposals or offers related to a Proposal are received by, any
confidential information or data is requested from, or any negotiations or
discussions related to a Proposal are sought to be initiated or continued with,
the Seller, the Company or any of their respective directors, officers,
employees and Affiliates or, to its knowledge, any other Agent. Notwithstanding
anything in this Section 6.15 to the contrary, the Seller shall not be
restricted in any way from participating in any discussions or negotiations, or
entering into any agreements, in connection with any transaction which pertains
or relates to the acquisition, merger, recapitalization or any other business
combination involving the Seller or any Affiliate of the Seller (other than the
Company).

Section 6.16 No Claim Against Trust Fund. Each of the Seller and the Company
hereby acknowledges that it understands that the Buyer has established a trust
account at JPMorgan Chase Bank, N.A. (the “Trust Account”), initially in an
amount of approximately $96,200,000 (including deferred underwriting discount
and commission of $5,468,000), for the benefit of the Buyer’s public
stockholders and that the Buyer may disburse monies from the Trust Account only
(a) to the Buyer’s public stockholders (i) in the event they elect to exercise
their Conversion Rights, or (ii) in the event of the liquidation of the Buyer,
(b) to the Buyer concurrently with the consummation of a business combination,
as described in the Prospectus (a “Business Combination”), or (c) solely with
respect to underwriter’s deferred discounts and commissions placed in the Trust
Account, to FTN Midwest Securities Corp. after consummation of a Business
Combination. Each of the Seller and the Company hereby agrees that it does not
have any right, title, interest or claim of any kind in or to any monies in the
Trust Account (the “Claims”) and waives any Claim it may have in the future as a
result of, or arising out of, any negotiations, Contracts with the Buyer and
will not seek recourse against the Trust Account for any reason whatsoever.

 

45



--------------------------------------------------------------------------------

Section 6.17 Provision of Sufficient Cash. Each of the Buyer and the Acquisition
Sub acknowledges that immediately prior to the Closing, the Seller may cause the
Company’s cash balance to be reduced to an amount equal to or close to zero.
Each of the Buyer and the Acquisition Sub hereby agrees that, immediately after
the Closing, it shall, or shall cause its Affiliates with the necessary
financial wherewithal to, provide cash to the Company in an amount sufficient to
allow the Company to (i) have capital sufficient to carry on the Business
substantially as engaged prior to the Closing, (ii) pay all of its creditors
existing as of the Closing Date in the ordinary course of its business and
(iii) continue as a going concern.

Section 6.18 Preparation of Proxy Statement; Stockholders Meeting. The Seller
will cause the Company to deliver to the Buyer the Company Proxy Information as
promptly as reasonably practicable after the execution of this Agreement for
inclusion in the Proxy Statement. The Buyer shall prepare and promptly file with
the U.S. Securities and Exchange Commission (the “SEC”), but in no event later
than (i) October 13, 2006 or (ii) five (5) Business Days after delivery of the
Company Proxy Information by the Seller, whichever is later (the “Filing
Deadline”), the Proxy Statement in preliminary form or such other form,
statement or report as may be required under the federal securities laws.
Following its clearance by the SEC, the Buyer shall distribute the Proxy
Statement to the Buyer’s stockholders and, pursuant thereto duly call, give
notice of, convene and hold the Buyer’s Stockholder Meeting as promptly as
reasonably practicable in accordance with applicable Law for the purpose of
seeking the Stockholder Approval. The Buyer, through its Board of Directors,
shall recommend to its stockholders that they adopt and approve this Agreement
and the transactions contemplated herein and, subject to applicable Law and its
fiduciary duties, shall not withdraw or modify its recommendation. The Company
and the Seller shall cooperate with the Buyer in the filing, preparation and
distribution of the Proxy Statement. All fees and expenses incurred by the
Buyer, the Seller or the Company (other than the audit fees described in
Section 6.23) in connection with the preparation of the Proxy Statement and
obtaining the Stockholder Approval shall be borne by the Buyer, including,
without limitation, all related fees and expenses of counsel to the Seller and
the Company and all other fees and expenses incurred by the Seller and the
Company in performing their obligations under this Section 6.18. The Buyer shall
pay such fees and expenses described in the immediately preceding sentence
within twenty (20) calendar days following receipt by the Buyer of a reasonably
detailed invoice relating thereto.

Section 6.19 Property of the Company. To the extent any property or assets of
the Company (other than the books or records which are the subject of
Section 6.2(b)) are in the possession of the Seller or its Affiliates or their
respective Representatives as of the date hereof and are used in the Business,
the Seller shall cause such property or assets to be delivered to the Company
prior to the Closing.

Section 6.20 Company 8-K Information. At or prior to the Closing, the Seller
will cause the Company to provide to the Buyer the Company 8-K Information, at
the Buyer’s expense.

Section 6.21 Assignment of Non-Disclosure Agreements. At the Closing, the Seller
shall exercise commercially reasonable efforts to assign to the Company all of
the Seller’s rights and obligations under any non-disclosure or confidentiality
agreements that the Seller has entered into with potential purchasers of the
Company, to the extent permitted by the terms of

 

46



--------------------------------------------------------------------------------

such agreements and to the extent such non-disclosure agreements relate to the
Company and confidential information of the Company. To the extent assignment is
not permitted by the terms of such non-disclosure or confidentiality agreements,
the Seller will, at the Buyer’s or the Acquisition Sub’s request and expense,
use its reasonable commercial efforts to enforce or cause to be enforced each
such agreement. The Seller shall deliver copies of the assigned agreements to
the Buyer at the Closing.

Section 6.22 Use of Name. Upon the Closing, the Seller shall, and shall cause
all of its Affiliates to, immediately cease use of the trade name and trademark
“InfuSystem” (the “Company Mark”), or any confusingly similar variation thereof.
The Seller will not at any time, or induce or assist others to, attempt to
register the Company Mark, or any confusingly similar variation thereof, with
the U.S. Patent and Trademark Office, or any other relevant Governmental
Authority in the United States or any foreign jurisdiction, as a trade name,
corporate name, or internet domain name, or challenge or contest the validity of
Company’s ownership of the Company Mark.

Section 6.23 Audit Fees and Costs. Fifty percent (50%) of all fees and costs
paid to auditors by the Seller and/or the Company relating to the audit of the
Company’s financial statements as of and for the years ended December 31, 2003
and December 31, 2004 shall be borne by the Buyer. All fees and costs incurred
in connection with the audit of Company’s financial statements as of and for the
year ended December 31, 2005 shall be borne by the Seller.

Section 6.24 Personal Guaranty. The Buyer shall cause the Guarantors to
(i) execute and deliver the Personal Guaranty to the Seller as of the date of
this Agreement and (ii) arrange for and deliver to the Seller, within fifteen
(15) calendar days from the date hereof, letters of credit in an aggregate
amount equal to three million dollars (US $3,000,000.00), in form and substance
reasonably satisfactory to the Seller, which letters of credit shall provide
for, among other matters, drawing upon delivery of a certificate from an
authorized officer of the Seller certifying that the Termination Fee has not
been paid when due and payable.

ARTICLE VII

INDEMNIFICATION

Section 7.1 Survival of Representations, Warranties and Covenants. The
representations and warranties of the Seller, the Company, the Buyer and the
Acquisition Sub contained in this Agreement shall survive the Closing and expire
at 5:00 p.m., Pacific Daylight Time, on March 31, 2008. Notwithstanding the
foregoing, (i) the representations and warranties of the Seller and the Company,
as applicable, contained in Section 3.2 (Authority), Section 3.4 (Shares),
Section 4.1 (Organization and Qualification), Section 4.2 (Authority),
Section 4.4 (Capitalization) and Section 4.5 (Equity Interests) shall survive
the Closing indefinitely (collectively, the “Fundamental Company
Representations”) and (ii) the representations and warranties of the Buyer and
the Acquisition Sub, as applicable, contained in Section 5.1 (Organization),
Section 5.2 (Authority) and Section 5.7 (Investment Intent) (collectively, the
“Fundamental Buyer Representations” and, together with the Fundamental Company
Representations, the “Fundamental Representations”), shall survive the Closing
indefinitely. The covenants and agreements of the parties contained in this
Agreement shall survive the Closing and remain in full force and effect until
thirty (30) calendar days following the date by

 

47



--------------------------------------------------------------------------------

which such covenant or agreement is required to be performed. Notwithstanding
anything in this Article VII to the contrary, the survival of the Tax-related
covenants and agreements of the parties and the representations and warranties
of the Seller and the Company contained in Section 4.15 of this Agreement shall
be governed by Article VIII.

Section 7.2 Indemnification by the Seller. The Seller shall save, defend,
indemnify and hold harmless the Buyer and its Affiliates (including the
Company), and their respective officers, directors, employees, agents,
successors and assigns (collectively, the “Buyer Indemnified Parties”) from and
against any and all losses, damages, liabilities, deficiencies, claims,
interest, awards, obligations, debts, fines, fees, judgments, penalties, costs
and expenses (including reasonable attorneys’ fees, costs and other
out-of-pocket expenses incurred in investigating, preparing or defending the
foregoing) (hereinafter collectively, “Losses”) arising out of, in connection
with or resulting from:

(a) any breach of any representation or warranty made by the Seller or the
Company contained in this Agreement;

(b) any breach of or failure to perform, carry out, satisfy or discharge any
covenant or agreement of the Seller or the Company contained in this Agreement;
and

(c) any fees, expenses or other payments incurred or owed by the Seller or the
Company to any agent, broker, investment banker or other firm or person retained
or employed by it in connection with the transaction contemplated by this
Agreement.

Section 7.3 Indemnification by the Buyer. The Buyer shall save, defend,
indemnify and hold harmless the Seller and its Affiliates, and their respective
officers, directors, employees, agents, successors and assigns (collectively,
the “Seller Indemnified Parties”) from and against any and all Losses arising
out of, in connection with or resulting from:

(a) any breach of any representation or warranty made by the Buyer or the
Acquisition Sub contained in this Agreement;

(b) any breach of or failure to perform, carry out, satisfy or discharge any
covenant or agreement of the Buyer or the Acquisition Sub contained in this
Agreement;

(c) any claim or cause of action by any Person arising before or after the
Closing against any Seller Indemnified Party with respect to the operations of
the Company, except for claims or causes of action with respect to which the
Seller is obligated to indemnify the Buyer Indemnified Parties pursuant to
Section 7.2;

(d) any fees, expenses or other payments incurred or owed by the Buyer or the
Acquisition Sub to any agent, broker, investment banker or any other firm or
person retained or employed it in connection with the transactions contemplated
by this Agreement; and

(e) any matter relating to the Proxy Statement and the Stockholder Approval
except to the extent such Losses arose directly out of, were incurred directly
in connection with or directly resulted from any Company Proxy Information in
the written form provided by the Seller or the Company.

 

48



--------------------------------------------------------------------------------

Section 7.4 Procedures.

(a) In order for a Buyer Indemnified Party or Seller Indemnified Party (the
“Indemnified Party“) to be entitled to any indemnification provided for under
this Agreement as a result of a Loss or a claim or demand made by any Person
against the Indemnified Party (a “Third Party Claim“), such Indemnified Party
shall deliver notice thereof to the party against whom indemnity is sought (the
“Indemnifying Party“) promptly after receipt by such Indemnified Party of
written notice of the Third Party Claim, describing in reasonable detail the
facts giving rise to any claim for indemnification hereunder, the amount or
method of computation of the amount of such claim (if known) and copies of any
relevant documentation evidencing such claim. The failure to provide such
notice, however, shall not release the Indemnifying Party from any of its
obligations under this Article VII except and solely to the extent that the
Indemnifying Party is prejudiced by such failure.

(b) The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party within thirty (30) calendar days of receipt of notice from the
Indemnified Party of the commencement of such Third Party Claim, to assume the
defense thereof at the expense of the Indemnifying Party with counsel selected
by the Indemnifying Party and reasonably satisfactory to the Indemnified Party.
If the Indemnifying Party assumes the defense of such Third Party Claim, the
Indemnified Party shall have the right to employ separate counsel and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnified Party. Regardless of whether the
Indemnifying Party assumes the defense of any Third Party Claim, each party
shall cooperate with the other party in such defense and make available all
witnesses, pertinent records, materials and information in its possession or
under the its control relating thereto as is reasonably required or requested by
the other party. Notwithstanding the foregoing, the Indemnified Party shall not
be required to relinquish control of such defense to the Indemnifying Party and
the Indemnified Party may subsequently reassert control over such defense in the
event that the Indemnifying Party does not reasonably conduct the defense of the
action, suit, proceeding or claim in good faith and in a commercially reasonable
manner. The party controlling such defense shall keep the other party hereto
advised of the status of such Third Party Claim and the defense thereof and
shall consider recommendations made by the other party hereto with respect
thereto. Whether or not the Indemnifying Party assumes the defense of a Third
Party Claim, the Indemnified Party shall not admit any liability with respect
to, or settle, compromise or discharge, or offer to settle, compromise or
discharge, such Third Party Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld, delayed or
conditioned. The Indemnifying Party shall not agree to any settlement of such
Third Party Claim that imposes any liability or obligation on the Indemnified
Party or that does not include a full, complete and unconditional release of the
Indemnified Party from all liability with respect thereto, in each case without
the prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed).

(c) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim promptly to the
Indemnifying Party upon becoming aware of such claim, describing in reasonable
detail the facts giving rise to any claim for indemnification hereunder, the
amount

 

49



--------------------------------------------------------------------------------

or method of computation of the amount of such claim (if known) and copies of
any relevant documentation evidencing such claim. The failure to provide such
notice, however, shall not release the Indemnifying Party from any of its
obligations under this Article VII except to the extent and solely that the
Indemnifying Party is prejudiced by such failure. The Indemnifying Party will
have thirty (30) calendar days from receipt of such notice to dispute the claim.
If the Indemnifying Party does not give notice to the Indemnified Party that it
disputes such claim within thirty (30) calendar days after its receipt of such
notice, the claim specified in the notice will be conclusively deemed a Loss
subject to indemnification hereunder. The Indemnified Party shall reasonably
cooperate and assist the Indemnifying Party in determining the validity of any
claim for indemnity by the Indemnified Party and in otherwise resolving such
matters. Such assistance and cooperation shall include providing reasonable
access to and copies of information, records and documents relating to such
matters, furnishing employees to assist in the investigation, defense and
resolution of such matters and providing legal and business assistance with
respect to such matters.

Section 7.5 Limits on Indemnification.

(a) No claim may be asserted against either party for breach of any
representation, warranty or covenant contained herein, unless written notice of
such claim is received by such party pursuant to the terms hereof on or prior to
the date on which the representation, warranty or covenant upon which such claim
is based ceases to survive as set forth in Section 7.1, in which case such
representation, warranty or covenant shall survive as to such claim until such
claim has been finally resolved.

(b) Notwithstanding anything to the contrary contained in this Agreement:

(i) the maximum aggregate amount of indemnifiable Losses that may be recovered
from the Seller by Buyer Indemnified Parties, or from the Buyer by Seller
Indemnified Parties, pursuant to Section 7.2 or Section 7.3, respectively, shall
be in each case an amount equal to fifteen percent (15%) of the Purchase Price,
provided, that the provisions of this Section 7.5(b)(i) shall not limit the
maximum aggregate amount of indemnifiable Losses recoverable with respect to any
breach of or failure to perform, carry out, satisfy or discharge any covenant or
agreement by the Seller, the Company and/or the Buyer, as applicable, contained
in Sections 6.1, 6.5, 6.6, 6.9, 6.10, 6.11, 6.12, 6.13, 6.15, 6.17, 6.19, 6.20
and 6.22;

(ii) the Seller shall not be liable to any Buyer Indemnified Party, and the
Buyer shall not be liable to any Seller Indemnified Party, for any claim for
indemnification pursuant to Section 7.2 or Section 7.3, respectively, unless and
until the aggregate amount of indemnifiable Losses that may be recovered from
the Seller or the Buyer, respectively, in each case equals or exceeds
$1,500,000, and the Seller, on the one hand, and the Buyer, on the other hand,
shall be liable only for the Losses in excess of such amount, provided, that the
provisions of this Section 7.5(b)(ii) shall not limit the maximum aggregate
amount of indemnifiable Losses recoverable with respect to any breach of or
failure to perform, carry out, satisfy or discharge any covenant or agreement by
the Seller, the Company and/or the Buyer, as applicable, contained in Sections
6.1, 6.5, 6.6, 6.9, 6.10, 6.11, 6.12, 6.13, 6.15, 6.17, 6.19, 6.20 and 6.22;

 

50



--------------------------------------------------------------------------------

(iii) the Seller shall not be obligated to indemnify any Buyer Indemnified Party
with respect to any Loss pursuant to Section 7.2 to the extent that a specific
accrual or reserve for the amount of such Loss was reflected as a Current
Liability on the Closing Statement;

(iv) the right to indemnification or any other remedy in favor of the Buyer
Indemnified Parties based on representations, warranties, covenants and
agreements in this Agreement or any Ancillary Agreement shall not be affected by
any investigation conducted at any time, or any knowledge acquired (or capable
of being acquired) prior to the execution and delivery of this Agreement; and

(v) except with respect to Third Party Claims, no party hereto shall have any
liability under any provision of this Agreement for any punitive, incidental,
consequential, special or indirect damages, including business interruption,
loss of future revenue, profits or income, or loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement.

(c) For all purposes of this Article VII, “Losses” shall be net of (i) any
insurance or other recoveries actually paid to the Indemnified Party or its
Affiliates in connection with the facts giving rise to the right of
indemnification and (ii) any Tax benefit arising in connection with the accrual,
incurrence or payment of any such Losses, but only to the extent such Tax
benefit is actually realized by such Indemnified Party or its Affiliates in the
taxable period of such accrual, incurrence or payment of such Loss, as
applicable, determined by assuming that such Tax benefit is usable in such
period only on a last-used basis, considering all other available Tax benefits.

(d) The Buyer shall use commercially reasonable efforts to seek recovery under
all insurance policies covering any Loss to the same extent as it or they would
if such Loss were not subject to indemnification hereunder. If requested by the
Seller, the Buyer shall assign, or cause to be assigned, to the Seller all of
the Buyer’s or its Affiliate’s rights to and interest in such insurance policies
and all potential proceeds therefrom, and the Seller shall have the right to
take any action to seek full recovery thereunder to the extent such recovery
efforts do not cause a material adverse effect on the Company’s ability to
obtain additional or other insurance coverage.

(e) The limitations contained in Sections 7.5(b)(i), (ii) and (iii) shall not
apply to indemnifiable Losses in respect of to breaches of any Fundamental
Representation, fraud or intentional misrepresentations of fact.

Section 7.6 Tax Matters. Anything in this Article VII to the contrary
notwithstanding, the rights and obligations of the parties with respect to
indemnification for any and all Tax matters shall be governed by Article VIII.

Section 7.7 Assignment of Claims. If any Buyer Indemnified Party receives or is
entitled to receive any payment from the Seller in respect of any Losses
pursuant to Section 7.2 and the Buyer Indemnified Party could, actually or
potentially, have recovered all or a part of such Losses from a third party (a
“Potential Contributor“) based on the underlying claim asserted

 

51



--------------------------------------------------------------------------------

against the Seller, the Buyer Indemnified Party shall assign, on a non-recourse
basis and without any representation or warranty, such of its rights to proceed
against the Potential Contributor as are necessary or appropriate to permit the
Seller to recover from the Potential Contributor the amount of such payment. If
any such assignment would afford the Potential Contributor any defense to the
payment of the same, such assignment shall not take place and the Buyer
Indemnified Party will, at the Seller’s direction and expense, take all
reasonable actions to seek to recover such claim from such Potential
Contributor. Any payment received in respect of such claim against the Potential
Contributor (whether by the Seller or the relevant Buyer Indemnified Party as
provided in the immediately preceding sentence) shall be distributed, (i) first,
to the Buyer Indemnified Party in the amount of any deductible or similar amount
required to be paid by the Buyer Indemnified Party prior to the Seller being
required to make any payment to the Buyer Indemnified Party plus, in the case of
any claim by a Buyer Indemnified Party as provided in the immediately preceding
sentence, any unreimbursed out-of-pocket costs and expenses incurred in
investigating, prosecuting, defending or otherwise addressing such claim,
(ii) second, to the Seller in an amount equal to the aggregate payments made by
the Seller to the Buyer Indemnified Party in respect of such claim, plus any
unreimbursed out-of-pocket costs and expenses incurred in investigating,
prosecuting, defending or otherwise addressing such claim and (iii) the balance,
if any, to the Buyer Indemnified Party.

Section 7.8 Exclusive Remedy. Except as set forth in this Agreement, effective
as of the Closing, in the absence of fraud and intentional misrepresentation of
fact by the Seller in this Agreement (to the extent determined by a final
judgment of a court of competent jurisdiction), the Buyer, on behalf of itself
and the other Buyer Indemnified Parties, waives any rights and claims any Buyer
Indemnified Party may have against the Seller, whether in law or equity,
relating to the Company and/or the transactions contemplated hereby. The rights
and claims waived by the Buyer, on behalf of itself and the other Buyer
Indemnified Parties, include, without limitation, claims for contribution or
other rights of recovery arising out of or relating to any Environmental Laws,
claims for breach of contract, breach of representation or warranty, negligent
misrepresentation and all other claims for breach of duty, except as
specifically contemplated by the terms of this Agreement. The Seller shall not
have any right of contribution against the Company with respect to any breach by
the Seller or the Company of any of its representations, warranties, covenants
or agreements contained herein. Except as set forth in this Agreement, effective
as of the Closing, in the absence of fraud and intentional misrepresentation of
fact by the Buyer in this Agreement (to the extent determined by a final
judgment of a court of competent jurisdiction), the Seller, on behalf of itself
and the other Seller Indemnified Parties, waives any rights and claims any
Seller Indemnified Party may have against the Company or the Buyer, whether in
law or equity, relating to the Buyer and/or the transactions contemplated
hereby. Except for claims for equitable relief, including specific performance
and injunctive relief, made with respect to breaches of any covenant or
agreement contained in this Agreement, including Section 6.12, after the
Closing, subject to the foregoing, this Article VII and Article VIII will
provide the exclusive remedy of the Indemnified Parties for any breach of any
representation, warranty, covenant or other claim arising out of or relating to
this Agreement and/or the transactions contemplated hereby.

 

52



--------------------------------------------------------------------------------

ARTICLE VIII

TAX MATTERS

Section 8.1 Indemnification Obligations With Respect to Taxes.

(a) The Seller shall be responsible for, and shall indemnify, defend and hold
harmless the Buyer, the Company and their Affiliates from and against:

(i) all Taxes imposed on or relating to the Company due with respect to periods
ending on or prior to the Closing Date, including all Taxes of the Company that
are due with respect to periods (the “Straddle Periods“) that include but do not
end on the Closing Date to the extent attributable to the portion of the
Straddle Period ending on the Closing Date;

(ii) all Losses resulting from any inaccuracy in or breach of the
representations and warranties with respect to Taxes that are contained in
Article IV or in this Article VIII and any covenants contained in this Agreement
with respect to Taxes;

(iii) all Taxes of any Person imposed on the Company under Treas. Reg. §
1.1502-6 by reason of any affiliation existing on or before the Closing Date;

(iv) all Taxes, except for the Taxes described in Sections 8.3(a)(i) and (ii),
resulting from an election under Section 338(h)(10) of the Code (and any
corresponding elections under state, local or foreign tax law) with respect to
the purchase and sale of the Shares hereunder, and

(v) all losses imposed on or sustained by the Buyer or its Affiliates (including
the Company after the Closing Date), directly or indirectly, by reason of or in
connection with the foregoing amounts.

Notwithstanding the foregoing, the Seller shall only be liable for losses
resulting from Michigan Use Taxes (and any penalties, interest or additions to
tax) resulting from the purchase by the Company of infusion pumps from and after
February 1, 1998, through the Closing Date to the extent such losses are in
excess of the amounts, if any, reserved for such amounts (excluding any reserves
for deferred Taxes established to reflect timing differences between book and
Tax income) on the Balance Sheet as such reserve is adjusted for the passage of
time through the Closing Date in accordance with past custom and practice of the
Company (the “Michigan Use Tax Reserve”). The Buyer hereby acknowledges that the
Seller shall be entitled to offset and credit against any liability for
indemnification the Seller may have to the Buyer, the Company, and/or their
Affiliates pursuant to this Section 8.1 an amount equal to the difference (to
the extent such difference is a number greater than zero) between (i) the amount
of the Michigan Use Tax Reserve in excess of the amount of actual losses
resulting from Michigan Use Taxes (and any penalties, interest or additions to
tax), as finally adjudicated by the relevant Governmental Authority minus
(ii) the aggregate amount of all reasonable and documented costs, fees and
expenses actually incurred by the Buyer and the Company after the Closing Date
in connection with the prosecution of the Company’s claims relating to Michigan
Use Taxes.

 

53



--------------------------------------------------------------------------------

(b) The Buyer shall be responsible for, and shall indemnify, defend and hold
harmless the Seller from and against:

(i) all Taxes of the Company that are due with respect to periods commencing
after the Closing Date;

(ii) all Taxes of the Company that are due with respect to Straddle Periods to
the extent attributable to the portion of the Straddle Period commencing on the
day following the Closing Date;

(iii) all losses resulting from any breach of any covenants of the Buyer
contained in this Agreement or contained in any certificate delivered by the
Buyer pursuant hereto, in each case, with respect to Taxes; and

(iv) all losses imposed on or sustained by the Seller or its Affiliates,
directly or indirectly, by reason or in connection with the foregoing amounts.

(c) For purposes of this Article VIII, whenever it is necessary to determine the
liability for Taxes of the Company for a Straddle Period, the determination of
the Taxes for the portion of the Straddle Period ending on and including, and
the portion of the Straddle Period beginning after, the Closing Date shall be
determined by assuming that the Straddle Period consisted of two taxable years
or periods, one of which ended at the close of the Closing Date and the other of
which began at the beginning of the day following the Closing Date, and items of
income, gain, deduction, loss or credit, and state and local apportionment
factors of the Company for the Straddle Period shall be allocated between such
two taxable years or periods on a “closing of the books basis” by assuming that
the books of the Company were closed at the close of business on the Closing
Date; provided, however, (i) exemptions, allowances or deductions that are
calculated on an annual basis, such as the deduction for depreciation, and
(ii) periodic taxes, such as real and personal property taxes, shall be
apportioned ratably between such periods on a daily basis; provided further
however, that any such taxes attributable to any property that was owned by the
Company at some point in the Pre-Closing Period, but is not owned as of the
Closing date shall be allocated entirely to the period ending at the close of
the Closing Date. If the Company is permitted but not required under applicable
state, local, or foreign income tax Laws to treat the Closing Date as the last
day of a taxable period, then the parties shall treat that day as the last day
of a taxable period. Where the Closing Date is treated as the last day of a
taxable period for purposes of federal, state, local or foreign income tax Laws,
the income of the Company shall be apportioned to the period up to and including
the Closing Date and the period after the Closing date by closing the books of
the Company as of the end of the Closing Date, provided further, however, the
Buyer and the Seller agree to report all transactions not in the ordinary course
of business occurring on the Closing Date after the Buyer’s purchase of the
Shares on the Buyer’s Federal income tax return to the extent permitted by
Treasury Regulation Section 1.1502-76(b)(1)(ii)(B).

(d) Notwithstanding anything to the contrary in this Agreement, the obligations
of the Seller and the Buyer under this Article VIII shall survive the Closing
indefinitely, shall be unconditional and absolute, and shall not be subject to a
deductible, threshold, or similar concept,

 

54



--------------------------------------------------------------------------------

except that the Seller’s representations set forth in Section 4.15 shall remain
in effect until sixty (60) calendar days after the expiration of the applicable
statute of limitations, as extended.

Section 8.2 Tax Returns.

(a) The Seller will include or have included in the consolidated federal income
tax Return of the affiliated group of corporations, within the meaning of
Section 1504(a) of the Code, of which the Seller is the common parent
corporation, for all periods or portions thereof through the Closing Date, the
income of the Company (including any deferred income from intercompany
transactions triggered into income by Section 1.1502-13 of the Treasury
regulations and any excess loss accounts taken into income under
Section 1.1502-19 of the Treasury regulations) for all such periods and will pay
or cause to be paid any federal income Taxes attributable to such income. The
Buyer shall prepare or cause to be prepared and file or cause to be filed all
Returns for the Company that are filed after the Closing Date, other than income
tax Returns with respect to periods for which a consolidated, unitary or
combined income tax Return of Seller will include the operations of the Company.

(b) All Returns that are to be prepared and filed by the Buyer pursuant to
Section 8.2(a) above and that relate to Taxes for which the Seller is liable
under this Article VIII (including Straddle Period Returns) shall be prepared by
the Buyer in a manner consistent with reasonable past customs and procedures of
the Company and shall be submitted to the Seller not later than fifteen
(15) calendar days prior to the due date for filing of such Returns, taking into
account applicable extensions (or if such due date is within forty-five
(45) calendar days following the Closing Date, as promptly as practicable
following the Closing Date). The Seller shall have the right to review such
Returns and to review all work papers and procedures used to prepare any such
Return. If the Seller, within ten (10) calendar days after delivery of any such
Return, notifies the Buyer in writing that it objects to any of the items in
such Return, the parties shall attempt in good faith to resolve the dispute and,
if they are unable to do so, the disputed items shall be resolved (within a
reasonable time, taking into account the deadline for filing such Return) by an
internationally recognized independent accounting firm chosen by both the Buyer
and the Seller (or, if the Buyer and the Seller cannot agree on such an
accounting firm, then each shall select an independent accounting firm and such
accounting firms shall select a third independent accounting firm). Upon
resolution of all such items, the relevant Return shall be filed on that basis,
provided that the Buyer shall have the right to file the relevant Return prior
to resolution of such items if the Buyer reasonably determines that such filing
is necessary to avoid applicable penalties and interest. The costs, fees and
expenses of such accounting firm shall be borne equally by the Buyer and the
Seller. The Seller shall to the Buyer the amount of the Taxes with respect to
such Returns within five days following any demand by the Buyer for such
payment.

(c) The Buyer shall not (and shall not cause or permit the Company to) amend,
refile or otherwise modify any Return relating in whole or in part to the
Company with respect to any taxable year or period ending on or before the
Closing Date or with respect to any Straddle Period without the prior written
consent of the Seller, which consent may not be unreasonably withheld,
conditioned or delayed. The Seller shall not amend, refile, or otherwise modify
any such Return if such action could have an adverse affect on the liability of
the Company, without

 

55



--------------------------------------------------------------------------------

the prior written consent of the Buyer, which consent may not be unreasonably
withheld, conditioned or delayed.

(d) All sales, use, transfer and other similar Taxes, including any stock
transfer stamp Taxes resulting from the sale of the Shares, shall be borne by
the Seller, except to the extent set forth in Sections 8.1(b) and 8.3(a)(i).

Section 8.3 Section 338(h)(10) Election. (a) At the Buyer’s option, the Seller
and the Buyer shall join in making an election under Code Section 338(h)(10)
(and any corresponding elections under state, local, or foreign tax law)
(collectively a “Section 338(h)(10) Election“) with respect to the purchase and
sale of the Shares. The Seller shall be liable for and pay any Tax attributable
to the making of the Section 338(h)(10) Election and will indemnify the Buyer
and the Company against any adverse consequences arising out of any failure to
pay such Tax. Notwithstanding the preceding sentence, (i) the Buyer shall be
liable for and pay any state or local transfer, sales and use, notarial or
similar fees or Taxes arising as a result of the sale of the Shares and a
Section 338(h)(10) Election and the transaction contemplated by this Agreement,
(ii) the Buyer shall be liable for and pay any income, franchise or similar
Taxes imposed by any state or local taxing authority as a result of any Code
Section 338(g) election (or any comparable election under state law) if such
state or local taxing authority does not allow or respect a Section 338(h)(10)
Election (or any comparable or resulting election under state law) with respect
to the purchase and sale of the Shares, and (iii) the Buyer and the Company
shall indemnify the Seller against any adverse consequences arising out of any
failure to pay the Taxes described in (i) and (ii).

(b) The parties agree that the Purchase Price and the liabilities of the Company
(plus other relevant items) shall be allocated to the assets of the Company for
all purposes (including Tax and financial accounting purposes) as shown on the
allocation schedule attached hereto as Schedule 8.3. The Buyer, the Company and
the Seller shall file all Returns (including amended Returns and claims for
refund) and information reports in a manner consistent with such allocation.

(c) At the Closing, if requested by the Buyer, the Seller will deliver to the
Buyer a fully executed IRS Form 8023 reflecting the Section 338(h)(10) Election,
and any similar form provided for under state, local or foreign Law. As
requested from time to time by the Buyer (whether before, at or after the
Closing), the Seller shall assist the Buyer in, and shall provide the necessary
information to the Buyer, in connection with the preparation of any form or
document required to effect a valid and timely Section 338(h)(10) Election,
including IRS Form 8883 (Asset Allocation Statement Under Section 338), and any
similar form under state, local or other Law and any schedules or attachments
thereto, each prepared consistently with Schedule 8.3 hereto (collectively,
“Section 338 Forms“). Upon delivery of any Section 338 Form by the Buyer to the
Seller, the Seller shall cause such Section 338 Form to be duly and promptly
executed and shall deliver such executed Section 338 Form to the Buyer. If the
Buyer determines that any change is to be made in a Section 338 Form previously
executed and delivered to the Buyer, then the Buyer may prepare a new
Section 338 Form and deliver such new Section 338 Form to the Seller and the
Seller shall cause such Section 338 Form to be fully and promptly executed and
shall deliver such executed Section 338 Form to the Buyer.

 

56



--------------------------------------------------------------------------------

Section 8.4 Contest Provisions.

(a) In the event (i) the Seller or its Affiliates or (ii) the Buyer or its
Affiliates receive notice of any pending or threatened Tax audits or assessments
or other disputes concerning Taxes with respect to which the other party may
incur liability under this Article VIII, the party in receipt of such notice
shall promptly notify the other parties of such matter in writing, provided that
failure to comply with this provision shall not affect a party’s right to
indemnification hereunder unless and to the extent such failure materially
adversely affects the party’s ability to challenge such Tax audits or
assessments.

(b) The Seller shall represent the interests of the Company in any Tax audit or
administrative or court proceeding to the extent such audit or proceeding
relates to any Tax for any taxable period ending on or before the Closing Date,
and to employ counsel of the Seller’s choice at the Seller’s expense, if the
Seller notifies the Buyer of its decision to take such actions within thirty
(30) calendar days of the date on which the Seller receives notice of any such
audit or proceeding from the Buyer (with respect to audits or proceedings as to
which the Buyer first received notice from a Governmental Authority or other
Person) or the date on which the Seller delivered to the Buyer notice of any
such audit or proceeding (with respect to audits or proceedings as to which the
Seller first received notice from a Governmental Authority or other Person),
provided however, that the Buyer may, at its own expense, attend, but not
participate in or control, all conferences, meetings and proceedings relating to
such audits or proceedings. The Seller shall inform the Buyer of all
developments and events relating to such audits or proceedings. Notwithstanding
the foregoing, if the Seller elects to so represent the interests of the
Company, the Seller shall not be entitled to settle, either administratively or
after the commencement of litigation, any claim for Taxes with respect to any
Return of the Company which would adversely affect the liability for Taxes of
the Buyer or the Company for any period after the Closing Date to any extent
(including, but not limited to, the imposition of income Tax deficiencies, the
reduction of asset basis or cost adjustments, the lengthening of any
amortization or depreciation periods, the denial of amortization or depreciation
deductions, or the reduction of the loss or credit carry forwards) without the
prior written consent of the Buyer, which consent shall not be unreasonably
withheld, conditioned or delayed.

(c) The Buyer shall have the sole right to represent the interests of the
Company in any Tax audit or administrative or court proceeding relating to Taxes
with respect to taxable periods including (but not ending on) or beginning after
the Closing Date and to employ counsel of the Buyer’s choice at the Buyer’s
expense, provided that the Buyer shall not be entitled to settle, either
administratively or after the commencement of litigation, any claim regarding
Taxes that would adversely affect the liability of the Seller for any Taxes for
any period ending on or before the Closing Date or for any Straddle Period,
without the prior consent of the Seller, which consent shall not be unreasonably
withheld, conditioned or delayed and shall not be required to the extent that
the Buyer has fully indemnified the Seller against the effects of such
settlement. Where consent to a settlement is withheld by the Seller pursuant to
this section, the Seller may continue or initiate any further proceedings at its
own expense, the Buyer shall not be obligated to incur any further expenses in
such matter and the liability of the Buyer, after giving effect to this
Agreement, shall not exceed the liability that would have resulted from the
settlement or amended return.

 

57



--------------------------------------------------------------------------------

Section 8.5 Assistance and Cooperation. After the Closing Date, the Seller and
the Buyer shall (and shall cause their respective Affiliates to): (a) assist the
other party in preparing and filing any Returns or reports which such other
party is responsible for preparing and filing in accordance with this
Article VIII; (b) cooperate fully in preparing for any audits of, or disputes
with taxing authorities regarding, any Returns of the Company; (c) make
available to the other and to any taxing authority as reasonably requested all
information, records, and documents relating to Taxes of the Company;
(d) provide timely notice to the other in writing of any pending or threatened
Tax audits or assessments of the Company for taxable periods for which the other
may have a liability under this Article VIII; and (e) furnish the other with
copies of all correspondence received from any taxing authority in connection
with any Tax audit or information request with respect to any such taxable
period.

Section 8.6 Retention of Records. After the Closing Date, the Seller, the Buyer
and the Company will preserve all information, records or documents relating to
liabilities for Taxes of the Company until ninety (90) calendar days after the
expiration of any applicable statute of limitations (including extensions
thereof) with respect to the assessment of such Taxes, provided that neither
party shall dispose of any of the foregoing items without first offering such
items to the other party.

Section 8.7 Refunds and Tax Benefit. Any Tax refunds that are received by the
Buyer or the Company, or that do not result in a cash payment but instead are
credited against Tax to which the Buyer or the Company becomes entitled, that
relate to the Tax periods or portions thereof ending on or before the Closing
Date (including, without limitation, the pre-Closing Straddle Period) shall be
for the account of the Seller, and the Buyer shall pay to the Seller any such
refund or the amount of any such credit within fifteen (15) calendar days after
receipt or entitlement thereto.

Section 8.8 Termination of Tax Sharing Agreements. Any and all Tax allocation or
sharing agreements or other agreements or arrangements binding the Company shall
be terminated with respect to the Company as of the day before the Closing Date
and, from and after the Closing Date, the Company shall not be obligated to make
any payment to any Affiliate, Governmental Authority or other Person pursuant to
any such agreement or arrangement for any past or future period.

ARTICLE IX

CONDITIONS TO CLOSING

Section 9.1 General Conditions. The respective obligations of the Buyer, the
Acquisition Sub, the Seller and the Company to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, at or prior
to the Closing, of each of the following conditions, any of which may, to the
extent permitted by applicable Law, be waived in writing by any party in its
sole discretion (provided that such waiver shall only be effective as to the
obligations of such party):

(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Law, order or decree (whether temporary, preliminary or
permanent) that is then

 

58



--------------------------------------------------------------------------------

in effect and that enjoins, restrains, makes illegal or otherwise prohibits the
consummation of the transactions contemplated by this Agreement.

(b) Any waiting period (and any extension thereof) under the HSR Act applicable
to the transactions contemplated by this Agreement shall have expired or shall
have been terminated. All other material consents of, or registrations,
declarations or filings with, any Governmental Authority legally required for
the consummation of the transactions contemplated by this Agreement shall have
been obtained or filed, including the receipt by the Buyer or the Company of a
new Medicare supplier number, provided, that any failure by the Buyer or the
Company to obtain a new Medicare supplier number shall not have been due to
failure by the relevant personnel of the Buyer to obtain the necessary clearance
from applicable Governmental Authorities.

Section 9.2 Conditions to Obligations of the Seller and the Company. The
obligations of the Seller and the Company to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, at or prior
to the Closing, of each of the following conditions, any of which may be waived
in writing by the Seller in its sole discretion:

(a) The representations and warranties of the Buyer and the Acquisition Sub
contained in this Agreement or any certificate delivered pursuant hereto that
are qualified by materiality (including, without limitation, the words
“material,” “Material Adverse Effect” or other terms or concepts of similar
import) shall be true and correct and the representations and warranties that
are not so qualified shall be true and correct in all material respects, both
when made and as of the Closing Date, or in the case of representations and
warranties that are made as of a specified date, as of such specified date. The
Buyer and the Acquisition Sub shall have performed in all material respects all
obligations and agreements and complied with all covenants and conditions
required by this Agreement to be performed or complied with by it prior to or at
the Closing. The Seller shall have received from each of the Buyer (with respect
only to itself) and the Acquisition Sub (with respect only to itself) a
certificate to the effect set forth in the preceding sentences, signed by a duly
authorized officer thereof.

(b) The Buyer or the Acquisition Sub shall have delivered the (i) the Purchase
Price in cash in full or (ii) the Cash Purchase Price in cash and the Promissory
Note to the Seller.

(c) The Buyer shall have executed and delivered to the Seller a guaranty of
amounts due under the Promissory Note, which guaranty shall be in a form to be
agreed by the Seller and the Buyer.

(d) The Merger shall have been consummated pursuant to the terms of the
Agreement of Merger, the Certificate of Merger, the General Corporation Law and
the DGCL.

(e) The Seller shall have received an executed counterpart of each of the
Ancillary Agreements, signed by each party other than the Seller.

(f) The Seller shall have received such other documents as the Seller reasonably
requests evidencing the satisfaction of any condition referred to in this
Section 9.2.

 

59



--------------------------------------------------------------------------------

Section 9.3 Conditions to Obligations of the Buyer and the Acquisition Sub. The
obligations of the Buyer and the Acquisition Sub to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment, at or prior
to the Closing, of each of the following conditions, any of which may be waived
in writing by the Buyer in its sole discretion:

(a) The representations and warranties of the Seller and the Company contained
in this Agreement or any certificate delivered pursuant hereto that are
qualified by materiality (including, without limitation, the words “material,”
“Material Adverse Effect” or other terms or concepts of similar import) shall be
true and correct, and the representations and warranties that are not so
qualified shall be true and correct in all material respects, both when made and
as of the Closing Date, or in the case of representations and warranties that
are made as of a specified date, as of such specified date. The Seller and the
Company shall have performed in all material respects all obligations and
agreements and complied with all covenants and conditions required by this
Agreement to be performed or complied with by them prior to or at the Closing.
The Buyer shall have received from each of the Seller (with respect only to
itself) and the Company (with respect only to itself) a certificate to the
effect set forth in the preceding sentences, signed by a duly authorized officer
thereof. This Section 9.3 shall be interpreted in a manner consistent with the
laws of the State of Delaware, including, without limitation, the principles
enunciated in Frontier Oil Corp. v. Holly Corp., Civ. A. No. 20502, 2005 WL
1039027 (Del. Ch. Apr. 29, 2005), to the extent applicable.

(b) The Buyer and the Acquisition Sub shall have received such other documents
as the Buyer or the Acquisition Sub reasonably requests evidencing the
satisfaction of any condition referred to in this Section 9.3.

(c) The Stockholder Approval shall have been obtained.

(d) The Seller shall have obtained the consent of each Person whose consent is
required under the Material Contracts and Leases set forth in Schedule 9.3(d),
and shall have provided evidence of each such consent in form and substance
reasonably satisfactory to the Buyer.

(e) The Seller shall have delivered to the Buyer evidence of (i) the release of
all Encumbrances (other than Permitted Encumbrances and Encumbrances created or
permitted by the Buyer or the Acquisition Sub) with respect to the property and
assets of the Company and the Shares, (ii) the repayment or release of all
outstanding Indebtedness of the Company other than as set forth on Schedule
9.3(e) and (iii) the repayment or other cancellation of all liabilities owed by
or to the Company to or from the Seller or any of its Affiliates, to the extent
not retired as Indebtedness prior to or at the Closing in accordance with
subparagraph (ii) above, in each case in form and substance reasonably
satisfactory to the Buyer.

(f) The Seller shall delivered to the Buyer or the Acquisition Sub a certificate
of the Secretary of Seller dated the Closing Date and certifying that attached
thereto are true and complete copies of all resolutions adopted by the Board of
Directors of the Seller authorizing the execution, delivery and performance of
this Agreement, and that all such resolutions are in full force and effect and
are all the resolutions adopted in connection with the transactions contemplated
by this Agreement.

 

60



--------------------------------------------------------------------------------

(g) The Seller shall have delivered to the Buyer a duly completed and executed
certification of non-foreign status pursuant to Section 1.1445-2(b)(2) of the
Treasury regulations.

(h) The Seller shall have delivered to the Buyer a duly completed and executed
Form 8023, if requested by Buyer.

ARTICLE X

TERMINATION

Section 10.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

(a) by mutual written consent of the Buyer and the Seller;

(b) (i) by the Seller, if the Buyer or the Acquisition Sub breaches or fails to
perform in any respect any of its representations, warranties or covenants
contained in this Agreement and such breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 9.2, (B) cannot be or
has not been cured within fifteen (15) calendar days following delivery of
written notice of such breach or failure to perform and (C) has not been waived
by the Seller or (ii) by the Buyer, if the Seller or the Company breaches or
fails to perform in any respect any of its representations, warranties or
covenants contained in this Agreement or any Ancillary Agreement and such breach
or failure to perform (x) would give rise to the failure of a condition set
forth in Section 9.3, (y) cannot be or has not been cured within fifteen
(15) calendar days following delivery of written notice of such breach or
failure to perform and (z) has not been waived by the Buyer;

(c) (i) by the Seller, if any of the conditions set forth in Section 9.1 or
Section 9.2 shall have become incapable of fulfillment or (ii) by the Buyer, if
any of the conditions set forth in Section 9.1 or Section 9.3 shall have become
incapable of fulfillment; provided, that the right to terminate this Agreement
pursuant to this Section 10.1(c) shall not be available if the failure or
inability of the party (in the case of the Seller, including for this purpose
the Company) so requesting termination to fulfill any obligation under this
Agreement shall have been the cause of such condition becoming incapable of
fulfillment;

(d) by either the Seller or the Buyer if the Closing shall not have occurred by
April 30, 2007 (as such date may be extended by Section 6.3, the “Termination
Date”); provided, that the right to terminate this Agreement under this
Section 10.1(d) shall not be available if the failure of the party (in the case
of the Seller, including for this purpose the Company) so requesting termination
to fulfill any obligation under this Agreement shall have been the cause of the
failure of the Closing to occur on or prior to the Termination Date; or

(e) by either the Seller or the Buyer in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; provided, that the party so requesting termination
shall have complied with Section 6.7.

 

61



--------------------------------------------------------------------------------

The party seeking to terminate this Agreement pursuant to this Section 10.1
(other than Section 10.1(a)) shall give prompt written notice of such
termination to the other parties.

Section 10.2 Effect of Termination. Subject to Section 10.3 and the provisions
of Articles VII and VIII, in the event of termination of this Agreement as
provided in Section 10.1, this Agreement shall forthwith become void and there
shall be no liability on the part of any party except (a) for the provisions of
Section 6.5 relating to confidentiality, Section 6.7 relating to public
announcements, Section 11.1 relating to fees and expenses, Section 11.4 relating
to notices, Section 11.7 relating to third-party beneficiaries, Section 11.8
relating to governing law, Section 11.9 relating to submission to jurisdiction
and this Section 10.2 and (b) that nothing herein shall relieve any party from
liability for any breach of this Agreement or any agreement made as of the date
hereof or subsequent thereto pursuant to this Agreement.

Section 10.3 Buyer Termination Fee. In the event that this Agreement is
terminated (i) because of the Buyer’s failure to obtain the Stockholder Approval
by the Termination Date for any reason whatsoever or (ii) by the Seller because
the Buyer or the Acquisition Sub is unable or unwilling to consummate the
transactions contemplated by this Agreement after all the conditions precedent
set forth in Section 9.1 and 9.3 shall have been satisfied or are capable of
fulfillment, including, without limitation, due to the Buyer’s failure to obtain
sufficient funds to consummate such transactions other than as a result of the
Seller’s failure to provide the Financing, the Buyer shall, within five
(5) Business Days after the effective date of termination, pay to the Seller a
fee in an amount equal to three million dollars (US $3,000,000.00) (the
“Termination Fee”) provided, however, that in the event the Seller elects to
terminate this Agreement pursuant to Section 10.1(d) and the Termination Fee is
payable in accordance with subparagraph (i) above for the sole reason that the
Buyer Stockholders’ Meeting did not occur prior to the Termination Date, the
Termination Fee shall be equal to one million dollars (US $1,000,000.00). Such
fee shall be paid in immediately available funds and, if not paid at within the
five-day period set forth above, shall bear interest at the rate per annum equal
the “prime rate”, as published in The Wall Street Journal, Eastern Edition, in
effect from time to time or (if less) the maximum rate permitted by applicable
Law, during the period from such effective date of termination to the date of
payment. Such interest shall be calculated daily on the basis of a year of three
hundred and sixty five (365) days and the actual number of days elapsed, without
compounding. Each of the Buyer and the Acquisition Sub hereby acknowledges that
in the event that this Agreement is terminated under any of the circumstances
set forth in subparagraphs (i) through (ii) of this Section 10.3, the Seller and
the Company would suffer direct and substantial damages, which damages cannot be
determined with reasonable certainty. The Termination Fee, plus any interest
accrued and payable thereon, is to be paid by the Buyer to compensate the Seller
and the Company for such damages as liquidated damages, and it is specifically
agreed that any and all amounts paid pursuant to this Section 10.3 represents
liquidated damages and not a penalty.

ARTICLE XI

GENERAL PROVISIONS

Section 11.1 Fees and Expenses. Except as otherwise provided herein, all fees
and expenses incurred in connection with or related to this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby shall
be paid by the party incurring such

 

62



--------------------------------------------------------------------------------

fees or expenses, whether or not such transactions are consummated. In the event
of termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach of
this Agreement by the other.

Section 11.2 Amendment and Modification. Except as provided in Section 6.3, this
Agreement may not be amended, modified or supplemented in any manner, whether by
course of conduct or otherwise, except by an instrument in writing signed on
behalf of each party and otherwise as expressly set forth herein.

Section 11.3 Waiver. No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of any party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such party.

Section 11.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, (b) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth (5th) Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

(a) if to the Seller or, prior to the Closing, the Company, to:

I-Flow Corporation

20202 Windrow Drive

Lake Forest, CA 92630

Attention: Chief Executive Officer

Facsimile: (949) 206-2603

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

4 Park Plaza, Suite 1700

Irvine, CA 92614

Attention: Mark W. Shurtleff, Esq.

Facsimile: (949) 451-4220

 

63



--------------------------------------------------------------------------------

(b) if to the Company after the Closing, to:

InfuSystem, Inc.

c/o HAPC, Inc.

350 Madison Avenue

New York, NY 10017

Attention: Chief Executive Officer

Facsimile: (212) 418-5081

with a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attention: Howard Kenny, Esq.

Facsimile: (212) 309-6001

(c) if to the Buyer, to:

HAPC, Inc.

350 Madison Avenue

New York, NY 10017

Attention: Chief Executive Officer

Facsimile: (212) 418-5081

with a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attention: Howard Kenny, Esq.

Facsimile: (212) 309-6001

(d) if to the Acquisition Sub, to:

Iceland Acquisition Subsidiary, Inc.

c/o HAPC, Inc.

350 Madison Avenue

New York, NY 10017

Attention: Chief Executive Officer

Facsimile: (212) 418-5081

 

64



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attention: Howard Kenny, Esq.

Facsimile: (212) 309-6001

Section 11.5 Interpretation. When a reference is made in this Agreement to a
Section, Article or Exhibit such reference shall be to a Section, Article or
Exhibit of this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement or in any Exhibit or Schedule are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
Any capitalized terms used in any Exhibit or Schedule but not otherwise defined
therein shall have the meaning as defined in this Agreement. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth herein. The word “including” and
words of similar import when used in this Agreement will mean “including,
without limitation”, unless otherwise specified.

Section 11.6 Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), the Ancillary Agreements and the Confidentiality Agreement
constitute the entire agreement, and supersedes all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and
understandings, among the parties with respect to the subject matter of this
Agreement. Neither this Agreement nor any Ancillary Agreement shall be deemed to
contain or imply any restriction, covenant, representation, warranty, agreement
or undertaking of any party with respect to the transactions contemplated hereby
or thereby other than those expressly set forth herein or therein or in any
document required to be delivered hereunder or thereunder, and none shall be
deemed to exist or be inferred with respect to the subject matter hereof.
Notwithstanding any oral agreement of the parties or their Representatives to
the contrary, no party to this Agreement shall be under any legal obligation to
enter into or complete the transactions contemplated hereby unless and until
this Agreement shall have been executed and delivered by each of the parties.

Section 11.7 No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement,
except as provided in Section 6.10 and Article VII.

Section 11.8 Governing Law. Except as otherwise specifically provided in this
Agreement, this Agreement and all disputes or controversies arising out of or
relating to this Agreement or the transactions contemplated hereby shall be
governed by, and construed in accordance with, the internal laws of the State of
New York, without regard to the laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of New York.

 

65



--------------------------------------------------------------------------------

Section 11.9 [This Section has been intentionally left blank.]

Section 11.10 Disclosure Generally. The fact that any item of information is
disclosed in any Disclosure Schedule shall not be construed to mean that such
information is required to be disclosed by this Agreement. Such information and
the dollar thresholds set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.

Section 11.11 Personal Liability. This Agreement shall not create or be deemed
to create or permit any personal liability or obligation on the part of any
direct or indirect stockholder of the Seller or the Buyer or any officer,
director, employee, Representative or investor of any party hereto.

Section 11.12 Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any party
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void; provided, however,
that the Buyer or the Acquisition Sub may assign this Agreement to any
Subsidiary of the Buyer without the prior consent of the Seller or the Company
and; provided further, that the Seller may assign any of its rights under this
Agreement, including the right to receive the Purchase Price, the Cash Purchase
Price and/or the Promissory Note, to one or more Affiliates of the Seller
without the consent of the Buyer or the Company and; provided still further,
that no assignment shall limit the assignor’s obligations hereunder. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.

Section 11.13 Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in any California State or federal court sitting in Orange County, California
(or, if such court lacks subject matter jurisdiction, in any appropriate
California State or federal court), this being in addition to any other remedy
to which they are entitled at law or in equity. Each of the parties further
hereby waives (a) any defense in any action for specific performance that a
remedy at law would be adequate and (b) any requirement under any law to post
security as a prerequisite to obtaining equitable relief.

Section 11.14 Currency. All references to “dollars” or “$” or “US$” in this
Agreement or any Ancillary Agreement refer to United States dollars, which is
the currency used for all purposes in this Agreement and any Ancillary
Agreement.

Section 11.15 Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or

 

66



--------------------------------------------------------------------------------

portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

Section 11.16 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

Section 11.17 Facsimile Signature. This Agreement may be executed by electronic
or facsimile signature and an electronic or facsimile signature shall constitute
an original for all purposes.

Section 11.18 Time of Essence. Time is of the essence with regard to all dates
and time periods set forth or referred to in this Agreement.

Section 11.19 Disclaimer of Implied Warranties.

(a) It is the explicit intent and understanding of each party hereto that no
party hereto or any of such party’s Affiliates or Representatives is making any
representation or warranty whatsoever, oral or written, express or implied, as
to the accuracy or completeness of any information regarding the Company, except
as expressly set forth in this Agreement, and no party hereto is relying on any
statement, representation or warranty, oral or written, express or implied, made
by any other party hereto or such other party’s Affiliates or Representatives,
except for the representations and warranties expressly set forth in this
Agreement.

(b) In connection with the Buyer’s and the Acquisition Sub’s investigation of
the Company, the Buyer and the Acquisition Sub have received certain estimates,
projections and other forecasts regarding the Company, including, without
limitation, the Confidential Information Memorandum, dated April 2006, of the
Company. Each of the Buyer and the Acquisition Sub acknowledges that there are
uncertainties inherent in attempting to make such estimates, projections and
other forecasts, that each of the Buyer and the Acquisition Sub is familiar with
such uncertainties and that each of the Buyer and the Acquisition Sub is taking
full responsibility for making its own evaluation of the adequacy and accuracy
of all estimates, projections and other forecasts so furnished to it (including
the reasonableness of the assumptions underlying such estimates, projections and
forecasts). Accordingly, except for the representations and warranties expressly
set forth in this Agreement, neither the Seller nor the Company makes any
representation or warranty of any kind or nature with respect to such estimates,
projections and other forecasts (including the reasonableness of the assumptions
underlying such estimates, projections and forecasts).

Section 11.20 Legal Representation. In any dispute or proceeding arising under
or in connection with this Agreement, the Seller shall have the right, at its
election, to retain the firm of Gibson, Dunn & Crutcher LLP to represent it in
such matter and each of the Buyer, the Acquisition Sub and the Company, for
itself and for its successors and assigns, hereby irrevocably waives and
consents to any such representation in any such matter. Each of the Buyer and
the Company acknowledges that the foregoing provision shall apply whether or not

 

67



--------------------------------------------------------------------------------

Gibson, Dunn & Crutcher LLP provides legal services to the Company or the Buyer
after the Closing Date. Each of the Buyer, the Acquisition Sub and the Company,
for itself and its successors and assigns, hereby irrevocably acknowledges and
agrees that all communications between the Seller and its counsel, including
without limitation Gibson, Dunn & Crutcher LLP, made in connection with the
negotiation, preparation, execution, delivery and closing under, or any dispute
or proceeding arising under or in connection with, this Agreement, or any matter
relating to any of the foregoing, are privileged communications between the
Seller and such counsel and none of the Buyer, the Acquisition Sub or the
Company, or any Person purporting to act on behalf of or through the Buyer, the
Acquisition Sub or the Company, will seek to obtain the same by any process.

Section 11.21 No Presumption Against Drafting Party. Each of the Buyer, the
Acquisition Sub, the Seller and the Company acknowledges that each party to this
Agreement has been represented by counsel in connection with this Agreement and
the transactions contemplated by this Agreement. Accordingly, any rule of law or
any legal decision that would require interpretation of any claimed ambiguities
in this Agreement against the drafting party has no application and is expressly
waived.

ARTICLE XII

PROVISIONS RELATING TO THE PROMISSORY NOTE

Section 12.1 Covenants.

(a) Ticking Fee. The Buyer shall pay a fee (the “Ticking Fee”), accruing from
the date of this Agreement, which Ticking Fee shall be due and payable in cash
on the last business day of each month, in an amount equal to (i) 0.50% per
annum of the Maximum Amount, for the period from and including the date of this
Agreement through and including the day that is the 90th day following the date
of this Agreement, (ii) 0.75% per annum of the Maximum Amount for the period
from and including the 91st day following the date of this Agreement through and
including the day that is the 150th day following the date of this Agreement,
(iii) 1.00% per annum of the Maximum Amount thereafter. The Ticking Fee shall be
calculated on the basis of a 360 day year. The Ticking Fee shall cease to accrue
and all amounts then outstanding in respect thereof shall be immediately due and
payable upon the earlier to occur of (A) the Closing Date, (B) the delivery by
the Buyer to the Seller of a notice terminating the Buyer’s right to pay a
portion of the Purchase Price by issuing the Promissory Note on the Closing Date
(because alternative financing has been arranged which will enable the Buyer to
pay the Purchase Price in cash in full at the Closing Date) or (C) the date that
this Agreement is terminated in accordance with the provisions of Article X.

(b) Delivery Fee. No later than five (5) calendar days after the date of this
Agreement, the Buyer shall pay a fee (the “Delivery Fee”) to the Seller in an
amount equal to $100,000.00. In the event that the Buyer executes and delivers
the Promissory Note on the Closing Date, the Delivery Fee shall be credited
against the Facility Fee (as defined below).

(c) Facility Fee. On the Closing Date, if the Buyer executes and delivers the
Promissory Note, the Buyer shall pay a fee (the “Facility Fee”) in an amount
equal to 2.50% of the actual principal amount of the Promissory Note.

 

68



--------------------------------------------------------------------------------

(d) Expenses. Upon the earlier to occur of (i) the Closing Date and (ii) the
Termination Date, the Buyer shall pay (or reimburse the Seller for) all out of
pocket expenses incurred by the Seller, including the fees, charges and
disbursements of counsel for the Seller, in connection with the preparation of
the Promissory Note and the documents related thereto (whether or not the
transactions contemplated hereby or thereby shall be consummated).

(e) Indemnity. The Buyer shall save, defend, indemnify and hold harmless the
Seller Indemnified Parties from and against any and all Losses arising out of,
in connection with or resulting from any claims, in connection with or relating
to the Promissory Note Documents or the financing for the transactions
contemplated by this Agreement, brought by (i) any person (or their Affiliates)
with whom the Buyer may have engaged in discussions, or entered into agreements,
pertaining to proposed financing of the transactions or (ii) any shareholder or
Affiliate of the Buyer;

provided, that the indemnity described in this Section 12.1(e) shall not, as to
any Seller Indemnified Party, be available to the extent that such Losses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Seller Indemnified Party. The provisions of this Section shall survive the
Termination Date and the Closing Date and remain in full force and effect
thereafter.

(f) Disclosure. The Buyer will disclose to the Seller all agreements,
instruments and corporate or other restrictions to which it or any of its
subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change (as defined in the Term Sheet).

Section 12.2 No Limitations. Notwithstanding anything to the contrary in this
Agreement, the obligations set forth in Section 12.1 above shall be
unconditional and absolute, and shall not be subject to any deductible,
threshold, or similar concept, including, without limitation, any of the
limitations set forth in Section 7.5.

Section 12.3 Conditions to Effectiveness. The Seller shall not be obligated to
provide the Financing as evidenced by the Promissory Note until the date on
which each of the following conditions is satisfied (or waived by the Seller):

(a) the conditions to the obligations of the Seller set forth in Sections 9.1
and 9.2 of this Agreement shall have been satisfied (or waived in accordance
with this Agreement).

(b) the negotiation, execution and delivery of definitive Promissory Note
Documents to be based upon and substantially consistent with the terms and
conditions outlined in the Term Sheet (provided, that the parties hereto
acknowledge that the Term Sheet does not include all of the terms, conditions,
covenants, representations, warranties, default clauses, and other provisions
that would be contained in the definitive Promissory Note Documents), which
Promissory Note Documents shall be prepared by counsel to the Seller and shall
be in form and substance reasonably satisfactory to the Seller, the Buyer and
their respective counsel.

(c) All documents required to be delivered under the Promissory Note Documents,
including satisfactory legal opinions (covering such matters relating to the
Note

 

69



--------------------------------------------------------------------------------

Parties (as defined in the Term Sheet), the Promissory Note Documents and the
transactions contemplated thereby, as the Seller shall reasonably request),
corporate records and documents from public officials and officer’s
certificates, shall have been delivered.

(d) The Seller shall have received satisfactory evidence that the Seller shall
have a valid and perfected first priority (subject to liens on the Company in
existence immediately prior to the Closing and certain exceptions to be set
forth in the Promissory Note Documents) lien and security interest in the
Collateral (as defined in the Term Sheet).

(e) The Seller shall have received the unaudited financial statements of the
Buyer for each quarterly period completed prior to 46 days before the Closing
Date, and for each monthly period completed prior to 31 days before the Closing
Date, all in form and substance satisfactory to the Seller.

(f) The absence of any action, suit, arbitration, litigation, investigation or
proceeding pending or, to the knowledge of the Buyer, threatened in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Change or that challenges the Promissory
Note Documents or the transactions contemplated thereby.

(g) The Seller shall have received all fees and other amounts due and payable on
or prior to the Closing Date, including, to the extent invoiced, reimbursement
or payment of all out of pocket expenses required to be reimbursed or paid by
the Buyer or the Acquisition Sub hereunder.

(h) The Seller shall have received (i) evidence of the insurance required by the
terms of the Promissory Note Documents and (ii) certificates of insurance,
naming the Seller as an additional insured or loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Note Parties that constitutes Collateral.

(i) The Seller shall have received a solvency certificate (in form and substance
satisfactory to the Seller), executed by the chief financial officer of the
Buyer, certifying that, after giving effect to the transactions occurring on the
Closing Date (including the issuance of the Promissory Note), the Note Parties,
on a consolidated basis, are solvent.

(j) The Seller shall have received evidence satisfactory to the Seller that all
existing indebtedness of the Note Parties (other than indebtedness of the
Company existing immediately prior to the Closing) shall have been repaid in
full and all commitments to lend or make other extensions of credit thereunder
have been terminated and all Liens (as defined in the Term Sheet) securing such
indebtedness or other obligations thereunder (other than Permitted Liens (as
defined in the Term Sheet)) have been released and/or terminated.

(k) No Default (as defined in the Promissory Note Documents) under the
Promissory Note shall exist, or would result from the issuance of the Promissory
Note, except for Defaults that would have existed if the Promissory Note
Documents applied to the Company (without giving effect to the transactions
contemplated by this Agreement) immediately prior to Closing.

 

70



--------------------------------------------------------------------------------

(l) The representations and warranties of each Note Party set forth in the
Promissory Note Documents shall be true and correct on and as of the Closing
Date, except to the extent that such representations and warranties relate to
the Company (without giving effect to the transactions contemplated by this
Agreement) and would not have been true and correct if such representations and
warranties were made by the Company immediately prior to Closing.

(m) The Seller shall have received a Guaranty (as defined in the Term Sheet)
from each Guarantor (as defined in the Term Sheet) in form and substance
acceptable to the Seller.

(n) The Seller shall have completed a due diligence investigation of the Buyer
and its subsidiaries in scope, and with results, satisfactory to the Seller,
including without limitation, as to general affairs, management, corporate
structure, capital structure, other debt instruments, material contracts,
governing documents, prospects, financial position, stockholders’ equity and
results of operations, and the tax, accounting, legal, regulatory, environmental
and other issues relevant to the Buyer and its subsidiaries, and shall have been
given access to the external independent auditors, management, records, books of
account, contracts and properties of the Buyer and its subsidiaries and shall
have received such financial, business and other information regarding the Buyer
and its subsidiaries as it shall have requested.

(o) There shall have occurred no Material Adverse Change (as defined in the Term
Sheet).

[The remainder of this page is intentionally left blank.]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Company, the Buyer and the Acquisition Sub
have caused this Agreement to be executed as of the date first written above by
their respective officers thereunto duly authorized.

 

I-FLOW CORPORATION

By:   

      

Name:

 

Title:

 

INFUSYSTEM, INC.

By:   

      

Name:

 

Title:

 

HAPC, INC.

By:   

      

Name:

 

Title:

 

ICELAND ACQUISITION SUBSIDIARY, INC.

By:   

      

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT A

Form of Services Agreement

[See attached]



--------------------------------------------------------------------------------

AMENDED AND RESTATED

SERVICES AGREEMENT

This Amended and Restated Services Agreement (this “Agreement”) is entered into
effective as of the              day of                                 , 200  
(the “Effective Date”), by and between I-Flow Corporation, a Delaware
corporation (hereinafter referred to as “I-Flow”), and InfuSystem, Inc., a
California corporation (hereinafter referred to as “InfuSystem”).

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of
September 29, 2006 (the “Stock Purchase Agreement”), by and among I-Flow,
InfuSystem, HAPC, Inc., a Delaware corporation (the “Buyer”) and Iceland
Acquisition Subsidiary, Inc., a Delaware corporation (the “Acquisition Sub”),
the Buyer is purchasing concurrently with the execution and delivery of this
Agreement all of the issued and outstanding capital stock of InfuSystem through
the Acquisition Sub;

WHEREAS, I-Flow manufactures, markets, distributes and sells medical equipment
and supplies, including, without limitation, I-Flow’s ON-Q® Pain Management
Systems and acute post-operative pain management, wound site management and
post-operative surgical treatment products and related supplies (hereafter
collectively referred to as the “Products”);

WHEREAS, pursuant to that certain Services Agreement dated April 29, 2002, as
amended, between InfuSystem and I-Flow (the “Existing Agreement”), InfuSystem
has been furnishing I-Flow with the Billing and Collection Services (as defined
herein) and Management Services (as defined herein) in connection with the
Products;

WHEREAS, InfuSystem and I-Flow desire to amend and restate the Existing
Agreement in its entirety as set forth in this Agreement;

WHEREAS, I-Flow desires that InfuSystem continue to provide, from and after the
closing of the transactions contemplated by the Stock Purchase Agreement, I-Flow
with the Billing and Collection Services and Management Services in connection
with the Products, and InfuSystem desires to so continue, all on the terms and
conditions herein specified; and

WHEREAS, concurrently with the execution and delivery of this Agreement and the
consummation of the transactions contemplated by the Stock Purchase Agreement,
in order to facilitate the continued business relationship between InfuSystem
and I-Flow pursuant to this Agreement, I-Flow and InfuSystem are entering into a
License Agreement (the “License Agreement”), pursuant to which InfuSystem is
granting to I-Flow exclusive and non-exclusive licenses to InfuSystem’s
intellectual property related to third-party billing and collection services and
management services for use in the field of acute post-operative pain management
and in other Products fields including, without limitation, wound site
management and post-operative surgical treatments, all subject to the terms and
conditions set forth in the License Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the promises and
covenants contained in this Agreement, the License Agreement and the Stock
Purchase Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. NON-EXCLUSIVE RETENTION OF INFUSYSTEM TO FURNISH SERVICES; GRANT OF
NON-EXCLUSIVE LICENSE.

A. NON-EXCLUSIVE RETENTION OF INFUSYSTEM. I-Flow hereby retains InfuSystem, as
an independent contractor, to be I-Flow’s non-exclusive source for third-party
billing and certain management services in connection with the manufacturing,
marketing, distribution and sale by I-Flow of I-Flow’s Products during the term
of this Agreement, all on the terms and conditions herein specified, and
InfuSystem hereby accepts such retention.

B. GRANT OF NON-EXCLUSIVE LICENSE. I-Flow hereby grants to InfuSystem a
non-exclusive, non-transferable, non-assignable, non-sublicenseable,
royalty-free license and sublicense to use during the term of this Agreement any
intellectual property owned or licensed by I-Flow, which does not require any
payment by I-Flow of any royalties or additional license fees or require any
additional consent by any third party, solely in connection with InfuSystem’s
provision of the Billing and Collection Services (as hereinafter defined) and
the Management Services (as hereinafter defined) for I-Flow in accordance with
and as defined in this Agreement (collectively, the “Licensed IP”). InfuSystem
agrees that it shall not use the Licensed IP for any other purpose, including,
without limitation, providing any such Billing and Collection Services or
Management Services, in whole or in part, to any third party in the acute
post-operative pain management market. I-Flow represents and warrants that the
Licensed IP does not violate or infringe any patent, copyright, trademark, trade
secret, or other intellectual property or contractual right of any third party,
and the Licensed IP is all that is necessary for InfuSystem to provide the
Services.

2. SERVICES TO BE FURNISHED BY INFUSYSTEM.

A. BILLING AND COLLECTION SERVICES. Upon the terms and subject to the conditions
contained in this Agreement, InfuSystem shall furnish the following billing and
collection services (the “Billing and Collection Services”) to I-Flow:

(1.) InfuSystem shall furnish billing and collection services, including the
billing of services and/or products to, and collection of payments and
reimbursements from, patients and applicable third-party payors, in material
compliance with all applicable laws, rules, regulations and the policies and
guidelines applicable to each payor. The billing of each such patient and/or
applicable third-party payor shall be processed and completed by InfuSystem
within seven (7) Business Days (as defined below) following receipt by
InfuSystem of all information required for such billing from I-Flow’s Employees
(as defined below). For purposes of this Agreement, the term “Business Day”
shall mean any day that is



--------------------------------------------------------------------------------

not a Saturday, a Sunday or other day on which banks are required or authorized
by applicable law to be closed in New York, New York.

(2.) InfuSystem will provide third party claims submission using commercially
reasonable efforts, consistent with its practice prior to the Effective Date.

(3.) InfuSystem will, consistent with its practice prior to the Effective Date,
provide assistance in working with third-party professional and patient-care
personnel to obtain necessary or appropriate medical records in a timely manner,
so as to allow for prompt and accurate billing of fees and charges for the
Products. InfuSystem will, consistent with its practice prior to the Effective
Date, use commercially reasonable efforts to ensure that all documentation,
professional/patient care personnel attestations, and other information
necessary or appropriate to permit patient and third-party payor billing by
InfuSystem shall materially comply with all applicable laws, rules and
regulations, and the policies and guidelines of third-party payors.

(4.) InfuSystem shall utilize such automated billing software and hardware as
may be required or appropriate to service I-Flow’s manufacturing, marketing,
distribution and sale of the Products.

(5.) InfuSystem will notify appropriate I-Flow personnel in writing of any and
all problems or questions that occur with respect to billing, collections and/or
accounts receivable within seven (7) Business Days from its discovery of such
problem and/or question.

(6.) InfuSystem will provide I-Flow with (i) weekly billings activity reports on
Mondays of each week for the previous calendar week, (ii) monthly reports of
billings, collections, write-offs, adjustments and accounts receivable within
seven (7) Business Days after the end of each calendar month for such calendar
month, (iii) quarterly MIKA reports without payor details within seven
(7) Business Days after the end of each calendar quarter for such calendar
quarter and (iv) if requested by I-Flow, quarterly MIKA reports with payor
details within ten (10) Business Days after the end of each calendar quarter for
such calendar quarter.

(7.) InfuSystem will provide I-Flow with accounts receivable aging on a monthly
basis.

(8.) InfuSystem will maintain reasonably detailed records of all collection
efforts for each patient. Such records will materially comply with the
appropriate payor record-keeping requirements.

(9.) InfuSystem will provide collection services to I-Flow with respect to the
collection of all open receivables, consistent with its practice prior to the
Effective Date.



--------------------------------------------------------------------------------

(10.) It is understood and agreed by the parties that all amounts billed and
collected by InfuSystem on behalf of I-Flow shall be and at all times remain in
I-Flow’s name and that InfuSystem shall continue to receive all checks,
negotiable instruments or other forms of payment directly from patients and
third-party payors via the current I-Flow lockbox. In the event I-Flow receives
any payments from patients or third-party payors for the Products, I-Flow agrees
to provide or make available to InfuSystem a copy of the check, negotiable
instrument, or other form of payment and any explanation of benefits
accompanying such payments. In the event InfuSystem receives any payments from
patients or third-party payors for the Products, InfuSystem shall immediately
forward the payment to I-Flow.

B. MANAGEMENT SERVICES. Upon the terms and subject to the conditions contained
in this Agreement, InfuSystem shall furnish the following management services
(the “Management Services”, and together with the Billing and Collection
Services, the “Services”) to I-Flow:

(1.) Business Management Assistance. InfuSystem will provide I-Flow with
(i) assistance as needed with tracking of inventory owned by I-Flow and
(ii) services of its managed care specialists in working with third-party
insurers with respect to maintenance of existing insurance coverage contracts
for the Products, in each case consistent with InfuSystem’s practice prior to
the Effective Date.

(2.) Advice Concerning Regulatory, Legislative and Industry Changes. InfuSystem
shall (i) advise I-Flow from time to time of pending and current regulatory,
legislative and industry changes that may affect I-Flow’s manufacturing,
marketing, distribution and sale of the Products and of which InfuSystem shall
become aware through reasonable good faith efforts, (ii) advise, consult and
assist in the maintenance of I-Flow’s durable medical equipment (DME) license
related to the Products and (iii) perform all administrative tasks in connection
with the foregoing, including, without limitation, providing assistance and
making appropriate records available in connection with regulatory agency or
other third-party audits, in each case consistent with InfuSystem’s practice
prior to the Effective Date.

(3.) Medical Record System. InfuSystem shall, consistent with its practice prior
to the Effective Date, assist I-Flow in establishing and maintaining the current
system of medical and other records necessary for the third-party billing for
the Products. Such system shall be that which is customary and usual for a
medical equipment supplier and consistent with the requirements for
reimbursement under third-party payor programs in which I-Flow participates. All
medical and other records shall remain the property of I-Flow.

(4.) Staff Development. InfuSystem will assist in staff development of I-Flow’s
Employees. InfuSystem will assist in staff education and training required under
the Health Insurance Portability and Accountability Act of I-Flow’s Employees.



--------------------------------------------------------------------------------

3. I-FLOW’S OBLIGATIONS WITH RESPECT TO THE BILLING AND COLLECTION SERVICES.

A. In connection with the Services, I-Flow shall cause its personnel to execute,
keep and make available to InfuSystem all records of the Products supplied and
all other forms and documents as shall be necessary or appropriate to allow
InfuSystem to perform the Services and to permit InfuSystem and I-Flow to meet
the billing and other requirements of any Federal or State law or other
third-party payor and administrators. Such documents shall include, without
limitation, reimbursement assignments in such forms as may be required by
applicable third-party payors.

B. InfuSystem shall have access to necessary medical records pertaining to
I-Flow’s patients provided with the Products during the term of this Agreement
and for a period of six (6) years following the last date of delivery of service
by InfuSystem under this Agreement for the purposes of completing, reviewing and
calculating billings and collections, and for any other reasonable purpose.

4. PERSONNEL TO BE FURNISHED BY I-FLOW. I-Flow, directly and/or through its
agents other than InfuSystem, shall provide and be responsible for personnel
required for the operation of I-Flow’s business other than the Services
expressly provided by InfuSystem herein. Such personnel are collectively
referred to herein as “I-Flow’s Employees.” I-Flow shall be solely responsible
for the salaries, compensation, benefits, and expenses of all of I-Flow’s
Employees. InfuSystem shall have no obligation, whatsoever, to furnish salaries,
compensation, benefits and/or expenses to any of I-Flow’s Employees.

5. PERSONNEL TO BE FURNISHED BY INFUSYSTEM. Consistent with its practice prior
to the Effective Date, InfuSystem shall furnish, directly and/or through its
agents, employees and subcontractors, and be fully responsible for, the
following personnel at such time and in such numbers as may reasonably be
required for the efficient and productive implementation and operation of its
obligations: all personnel required in order to furnish I-Flow with all of the
services specified in Sections 2.A. and 2.B. above. The personnel described in
this Section 5 to be furnished by InfuSystem are referred to herein as
“InfuSystem Personnel.” InfuSystem shall be solely responsible for the salaries,
compensation, benefits, and expenses of all InfuSystem Personnel. I-Flow shall
have no obligation, whatsoever, to furnish salaries, compensation, benefits
and/or expenses to any InfuSystem Personnel. Proposed staffing increases and
salary increases constituting Direct Costs (as defined below) must be approved
in writing (which approval shall not be unreasonably delayed, withheld or
conditioned) in advance by I-Flow.

6. COMPENSATION OF INFUSYSTEM. For the services provided by InfuSystem pursuant
to this Agreement, I-Flow shall pay InfuSystem a monthly service fee (the “Fee”)
equal to the greater of (a) the actual monthly expenses for those InfuSystem
Personnel devoted exclusively to the Services for the Products (the “Direct
Costs”), consisting of actual (i) salaries and wages, (ii) payroll taxes,
(iii) group insurance, plus an amount equal to forty percent (40%) of the sum of
the amounts described in subparagraphs (i) through (iii) above (in lieu of
separate



--------------------------------------------------------------------------------

allocations for rent, utilities, telephone, office expense, postage, management
time and other administrative costs) or (b) a performance-based fee equal to
twenty-five percent (25)% of total actual net cash collections (net of
adjustments) received during such month for the Products. InfuSystem shall
provide I-Flow with a monthly invoice (an “Invoice”) setting forth the amount of
the Fee payable, together with reasonably detailed supporting documentation
substantiating such amount. I-Flow shall pay the Fee set forth on such Invoice
to InfuSystem within thirty (30) calendar days of receipt of such Invoice. If
I-Flow objects to any portion of the Fee set forth on any Invoice for any
reason, it shall notify InfuSystem in writing of such objection within twenty
(20) calendar days of receipt such Invoice, and InfuSystem shall cooperate with
I-Flow in good faith to resolve such objection. InfuSystem hereby acknowledges
that I-Flow shall have the right to, in good faith, withhold payment of that
portion of the Fee set forth on any Invoice with respect to which I-Flow
notifies InfuSystem of its objection therewith within the twenty-day period set
forth in the immediately preceding sentence until such objection has been
resolved to I-Flow’s reasonable satisfaction.

7. APPLICABLE STANDARDS. All services rendered or furnished by InfuSystem under
this Agreement shall be rendered or furnished in a competent and professional
manner and generally consistent with the level provided by InfuSystem prior to
the Effective Date. All billing and collection services will be performed
materially in accordance with all applicable statutes and regulations, and with
the rules and policies of all applicable third-party payors.

8. TERM AND TERMINATION.

A. TERM. The initial term of this Agreement shall be three (3) years, commencing
on the Effective Date; provided that this Agreement shall be automatically
renewed for succeeding terms of one (1) year each unless, at least one hundred
twenty (120) calendar days prior to the expiration of the then-current term,
either party gives to the other party written notice of its intent to not renew
the Agreement. During any and all renewal terms of this Agreement, all of the
terms and provisions hereof will remain in full force and effect, save and
except only as modified or amended in the manner specified in this Agreement.

B. TERMINATION. This Agreement, during both the original term and any renewal
terms hereof, cannot be terminated prior to the expiration of the then-current
term except as follows:

(1.) Termination by I-Flow. I-Flow shall have the right to terminate this
Agreement at any time in its discretion upon at least one hundred eighty
(180) calendar days prior written notice to InfuSystem.

(2.) Termination by InfuSystem. InfuSystem shall have the right to terminate
this Agreement by providing in its discretion a notice at any time after the
first anniversary of the Effective Date, which notice shall designate a
termination date no earlier than one hundred eighty (180) calendar days after
the date of such notice.



--------------------------------------------------------------------------------

(3.) After Notice and Opportunity to Cure. Either party shall have the right to
terminate this Agreement if the other party materially breaches this Agreement
or materially defaults in the performance of a provision of this Agreement and
such material breach or default is not cured within sixty (60) calendar days
after the defaulting party receives written notice of such breach or default
from the other party.

(4.) Immediately. Either party shall have the right to terminate this Agreement
immediately upon delivery of written notice of termination to the other party if
such other party:

(a.) is in material breach or default under this Agreement and has failed to
cure such breach or default within the time specified for curing a material
breach or default;

(b.) applies for or consents to the appointment of a receiver, trustee or
liquidator of all or substantially all of its assets, or files a petition or an
answer seeking reorganization or to otherwise take advantage of any insolvency
law;

(c.) files a voluntary petition in bankruptcy, admits in writing its inability
to pay its debts as they become due, or makes a general assignment for the
benefit of creditors;

(d.) is adjudicated bankrupt or insolvent by a court of competent jurisdiction
or is the subject of such a court’s order, judgment or decree approving a
petition seeking its reorganization; or

(e.) has a receiver or trustee appointed by a court of competent jurisdiction to
manage its assets, and such receiver or trustee has not been discharged within
forty-five (45) calendar days after appointment.

The effective date of any termination under this subsection (4.) shall be the
date upon which the defaulting party receives the written notice required by
this subsection.

(5.) Upon Mutual Consent. This Agreement may be terminated upon the mutual
written consent of the parties.

(6.) Upon Breach of Privacy Provisions. Upon I-Flow’s knowledge of a material
breach by InfuSystem of Section 23 of this Agreement, I-Flow may:

(a.) Provide an opportunity for InfuSystem to cure the breach or end the
violation, which cure period may be less than sixty (60) calendar days. Should
I-Flow provide InfuSystem an opportunity to cure the breach or end the violation
of Section 23 and InfuSystem does not cure the



--------------------------------------------------------------------------------

breach or end the violation within time specified by I-Flow, I-Flow shall have
the right to terminate this Agreement immediately;

(b.) Immediately terminate this Agreement if InfuSystem has breached a material
term of Section 23 of this Agreement and cure is not possible; or

(c.) If neither termination nor cure is feasible, I-Flow shall report the
violation to the Secretary of the Department of Health and Human Services.

C. RETURN OF RECORDS. Upon termination of this Agreement for any reason, all
information and records owned or provided by I-Flow to InfuSystem, or created or
received by InfuSystem on behalf of I-Flow, including, without limitation, any
managed care contracts and any “Protected Healthcare Information,” as that term
is defined by the Federal Privacy Rule (hereafter “PHI” and, collectively with
all such information and records, the “Information”), must be, at I-Flow’s
expense, returned to I-Flow or destroyed within thirty (30) calendar days of
termination (or, if shorter in duration, within the period of time provided by
applicable law, rules or regulations). This provision shall apply to PHI that is
in the possession of subcontractors or agents of InfuSystem. InfuSystem shall
retain no copies of the PHI.

In the event that InfuSystem determines that returning or destroying the
Information is infeasible, InfuSystem shall provide to I-Flow notification of
the conditions that make return or destruction infeasible. Upon mutual agreement
of the parties, InfuSystem shall extend the protections of this Agreement to
such Information and limit further uses and disclosures of such Information to
those purposes that make the return or destruction infeasible, for so long as
InfuSystem maintains such Information.

D. EFFECT OF TERMINATION OR NON-RENEWAL. In the event I-Flow (i) elects not to
renew this Agreement pursuant to Section 8(A), or (ii) terminates this Agreement
pursuant to Section 8(B)(1), I-Flow shall be responsible for an amount equal to
the lower of (a) the aggregate amount of the rent payable by InfuSystem under
the real property lease for the space occupied by the InfuSystem Personnel
(including any termination penalties or rental charges incurred following such
termination or non-renewal), determined reasonably and consistent with past
practice, for the remainder of the then current lease term as of the date of
such notice of non-renewal or termination, as applicable (the “Current Lease
Term”), less all amounts actually received by InfuSystem in connection with any
sublease or assignment of the real property lease for such space, or (b) $50,000
(the lower of such two amounts, the “Rent Payable”). I-Flow shall pay the Rent
Payable, if any, to InfuSystem on or prior to the thirtieth (30th) calendar day
following the end of the Current Lease Term.



--------------------------------------------------------------------------------

9. ENTIRE AGREEMENT; AMENDMENT AND MODIFICATION; RELEASE.

A. This Agreement amends and restates the Existing Agreement in its entirety and
supersedes the Existing Agreement in all respects. This Agreement contains the
entire agreement by and between the parties with respect to the subject matter
of this Agreement and supersedes any and all prior understandings, agreements
and representations, both oral and written, regarding the subject matter of this
Agreement.

B. Any modification or amendment of or to this Agreement must be in writing and
executed by I-Flow and by InfuSystem. The parties agree to take such action as
is necessary to amend this Agreement from time to time as necessary for I-Flow
or InfuSystem to comply with the requirements of the Federal Privacy Rule in the
Standards for Privacy of Individually Identifiable Health Information at 45 CFR
164.501 (the “Federal Privacy Rule”) and the Health Insurance Portability and
Accountability Act, Public Law 104-191.

C. Each of I-Flow, on the one hand, and InfuSystem, on the other hand, on behalf
of itself and each of its respective affiliates, employees, agents, successors
and assigns (each, a “Releasing Party”), hereby fully releases and discharges
the other and each of its respective affiliates, employees, agents, successors
and assigns (each, a “Released Party”), from, and to the extent applicable,
relinquishes, all rights, obligations, liabilities, claims and actions, whether
known or unknown, now existing or hereafter arising, at law or in equity or
otherwise, that each such Releasing Party now has or may have against any
Released Party, arising out of or in connection with the Existing Agreement or
the providing of comparable services prior to the date hereof.

10. EFFECT OF INVALIDITY OR UNENFORCEABILITY. In the event that any of the
provisions of this Agreement or any section, paragraph, sentence, clause,
phrase, word or numeral or the application thereof in any circumstance shall be
held by any court of competent jurisdiction to be invalid or unenforceable, such
invalidity or unenforceability shall be severable and severed from and shall not
affect the validity or enforceability of such provisions, section, paragraph,
sentence, clause, phrase, word or numeral in any other circumstance and/or the
validity or enforceability of the remainder of this Agreement, unless such
severance would materially destroy the intent of the parties in entering into
this Agreement, in which case the parties shall immediately commence
negotiations in good faith to achieve a revised, fully valid and enforceable
Agreement; provided, however, that if such a revised, fully valid and
enforceable Agreement is not executed by both parties within thirty
(30) calendar days after the event triggering severance, then either party may
immediately terminate this Agreement.

11. AGREEMENT NOT RESTRICTIVE. Except as otherwise expressly specified herein,
nothing in this Agreement shall be construed to prevent either party from
otherwise conducting business, or entering into any contractual relationship
with any third party.



--------------------------------------------------------------------------------

12. NOTICES. All notices required or permitted to be given under this Agreement
shall be made in writing and shall be sufficiently given only if personally
delivered or mailed by overnight courier or certified or registered mail, return
receipt requested, to the party to receive notice at the following addresses:

 

As to I-Flow:

  

I-Flow Corporation

  

20202 Windrow Drive

  

Lake Forest, California 92630

  

Attention: President

As to InfuSystem:

  

InfuSystem, Inc.

  

1551 East Lincoln Ave.

  

Madison Heights, MI 48071

  

Attention: President

or to such other address as the intended recipient shall from time to time
designate by written notice delivered in accordance with this Section 12. The
date of the giving or making of any such notice, request, demand or other
communication shall be the earlier of the date that its receipt is acknowledged
in writing, or, if receipt is not so acknowledged, two (2) Business Days after
the date on which such notice, request, demand or other communication was sent,
mailed or personally delivered.

13. BINDING EFFECT; ASSIGNMENT; NO THIRD-PARTY RIGHTS. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights and/or
delegate its duties or obligations under this Agreement without the prior,
written consent of the other party, except to a successor to all, or
substantially all, of such party’s assets, whether by stock or asset acquisition
or merger. Nothing expressed or implied in this Agreement is intended to or
shall be construed to confer upon or give any person or entity other than
InfuSystem and I-Flow any rights or remedies under or by reason of this
Agreement or any transaction contemplated hereby.

14. RELATIONSHIP OF THE PARTIES. Nothing herein contained shall constitute or be
construed to create a partnership, joint venture or employer/employee
relationship between I-Flow and InfuSystem or between InfuSystem and any of
I-Flow’s Employees or between I-Flow and any InfuSystem Personnel. The
relationship of I-Flow and InfuSystem under and pursuant to this Agreement is
that of principal and independent contractor, respectively. Neither party has
nor shall have any authority to bind the other party to any contractual
obligation, whatsoever, except as expressly provided in this Agreement.

15. CONSTRUCTION AND INTERPRETATION.

A. This Agreement shall be construed and interpreted according to the internal
laws of the State of Michigan.

B. The parties hereto agree that both parties participated in the drafting of
this Agreement and that this Agreement shall be construed without regard to any
presumption or rule requiring construction against the party causing such
document to be prepared or drafted.

C. Any ambiguity in this Agreement shall be resolved in favor of a meaning that
permits I-Flow to comply with the Federal Privacy Rule.



--------------------------------------------------------------------------------

16. LIABILITY AND INDEMNIFICATION.

A. InfuSystem shall be solely responsible for, and shall indemnify I-Flow and
its directors, officers, employees, agents and representatives against, any and
all liabilities, losses, claims, suits, judgment, damages, costs, expenses,
interest and legal fees that proximately result from any act of, or omission by,
InfuSystem or any of InfuSystem’s Personnel, employees, contractors, agents or
representatives.

B. I-Flow shall be solely responsible for, and shall indemnify InfuSystem and
its directors, officers, employees, agents and representatives against, any and
all liabilities, losses, claims, suits, judgment, damages, costs, expenses,
interest and legal fees that proximately result from any act of, or omission by,
I-Flow or any of I-Flow’s Employees or any of I-Flow’s contractors, agents or
representatives other than InfuSystem.

C. Subject to the provisions of subsections A. and B. of this Section 16, the
parties shall make all reasonable efforts, consistent with advice of counsel and
the requirements of the respective insurance policies and carriers, to
coordinate the defense of all claims arising out of the Services to be provided
under this Agreement.

D. I-FLOW HEREBY ACKNOWLEDGES AND AGREES THAT INFUSYSTEM HAS AGREED TO PROVIDE
THE SERVICES HEREUNDER SOLELY AS AN ACCOMMODATION TO I-FLOW AND THAT SUCH
SERVICES ARE PROVIDED ON THE BASIS AND IN THE MANNER PROVIDED IN THIS AGREEMENT
SUCH THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER INFUSYSTEM
NOR ITS AFFILIATES MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS
OR IMPLIED, AT LAW OR IN EQUITY WITH RESPECT TO THE SERVICES OR THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, NON-INFRINGEMENT, ACCURACY,
AVAILABILITY, TIMELINESS, COMPLETENESS OR THE RESULTS TO BE OBTAINED FROM SUCH
SERVICES, AND INFUSYSTEM AND ITS AFFILIATES HEREBY DISCLAIM THE SAME.

E. NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER (A) FOR ANY PUNITIVE,
EXEMPLARY OR OTHER SPECIAL DAMAGES ARISING UNDER OR RELATING TO THIS AGREEMENT
OR THE SUBJECT MATTER HEREOF, AND/OR (B) FOR ANY INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION LOSS OF USE, INCOME, PROFITS
OR ANTICIPATED PROFITS, BUSINESS OR BUSINESS OPPORTUNITY, SAVINGS, DATA, OR
BUSINESS REPUTATION), ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF, REGARDLESS OF WHETHER SUCH DAMAGES ARE BASED IN CONTRACT, BREACH
OF WARRANTY, TORT, NEGLIGENCE



--------------------------------------------------------------------------------

OR ANY OTHER THEORY, AND REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED OF,
KNEW OF, OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES. THE EXCLUSIONS
CONTAINED IN THIS SECTION 16E SHALL NOT APPLY TO INFUSYSTEM’S AND I-FLOW’S
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTIONS 16A AND 16B.

17. WAIVER. The waiver by any party to this Agreement of any provision of this
Agreement or of any breach of this Agreement shall not operate as or be
construed as a continuing waiver of such provision or a waiver of any continuing
breach, subsequent breach, or any other breach, and any statement or conduct by
or of any party or such party’s representative with respect to any such waiver
shall not estop such party from asserting or exercising any rights with respect
to any provision or any subsequent, continuing or other breach. No waiver shall
be valid unless it is asserted in a written document and signed by the duly
authorized representative of the party against whom such waiver is being
asserted.

18. CHANGE OF CIRCUMSTANCES. In the event that any party hereto is prohibited by
any governmental statutes, rules or regulations, or the policies and guidelines
of any third-party payor from participating in the arrangement provided for and
contemplated by this Agreement, the party claiming such condition shall
immediately give written notice of same to the other party, and both parties
shall promptly negotiate in good faith toward an acceptable alternative
arrangement; provided, however, that if the parties cannot agree upon and
execute an agreement implementing such an alternative arrangement within thirty
(30) calendar days from the date of such written notice, then this Agreement
shall be deemed terminated as of the date required to maintain compliance with
all applicable local, state and federal statutes, rules and regulations.

19. ARBITRATION; ATTORNEYS’ FEES. Any and all disputes between InfuSystem and
I-Flow pertaining to and/or arising out of this Agreement and/or the
interpretation, performance and/or breach of this Agreement shall, to the extent
that the relief sought is within the jurisdiction of an arbitrator in a
statutory arbitration to award, be settled exclusively by arbitration in
Michigan, in accordance with the JAMS Comprehensive Arbitration Rules and
Procedures then in effect; provided, however, that the parties may, by mutual
agreement, modify such rules of JAMS then in effect to provide for the parties’
exercise of whatever discovery mechanisms, prior to the arbitration hearing,
they may mutually agree upon; provided, further, that the arbitrator shall be
chosen mutually by the parties and shall not have jurisdiction or authority to
change, add to, or subtract from any of the provisions of this Agreement and
shall issue a written decision, including findings of fact and conclusions of
law. The arbitrator’s decision shall be final and binding and judgment may be
entered on the arbitrator’s award in any court of competent jurisdiction.

If any party to this Agreement shall bring any action, suit, arbitration,
mediation, counterclaim or appeal for any relief against any other party,
declaratory or otherwise, to enforce the terms hereof or to declare rights
hereunder, the Prevailing Party in such action shall be entitled to recover as
recoverable costs in any such action its actual attorneys’ fees and costs, all
expert fees and costs, all court and arbitration expenses, and any other costs
reasonably and properly incurred, including any fees and costs incurred in
bringing and prosecuting such action and enforcing any order, judgment, ruling,
or award granted as part of such action. As used in this Section, “Prevailing
Party” shall include, without limitation, a party which obtains substantially
the relief sought by it.



--------------------------------------------------------------------------------

20. JURISDICTION; FORUM SELECTION. To the extent that the relief sought in any
action brought by any party hereto against the other arising out of or in any
way related to any of the terms or provisions of this Agreement or to the
performance or breach thereof, whether such action is at law or in equity, is
beyond the jurisdiction of an arbitrator in a statutory arbitration to award,
the parties agree that the sole forum for any such action shall be a court of
competent jurisdiction in Michigan.

21. CORPORATE AUTHORITY. Each party to this Agreement represents and warrants to
the other that it has the right, power, legal capacity and authority to enter
into and perform its obligations under this Agreement, and that all necessary
approvals and consents have been obtained in connection with the execution and
performance of this Agreement. Each party further represents and warrants that
its execution and delivery of this Agreement has been duly authorized by its
respective governing body.

22. CONFIDENTIALITY. The parties recognize that in connection with the
performance of this Agreement, the parties may furnish and disclose to each
other confidential and proprietary information including, without limitation,
information relating to the parties’ respective organization, personnel,
business activities, policies, finances, costs, marketing plans, projected
revenues, technology, rights, obligations, liabilities, strategies and customer
lists (collectively, “Confidential Information”). Each party, to the extent it
comes into possession of Confidential Information of the other party, agrees
that, except as expressly contemplated by this Agreement, it shall not directly
or indirectly use such Confidential Information for its own benefit or in
connection with its business relationships with patients/customers/clients of
the owner of the Confidential Information, and shall take all reasonable care to
ensure that such Confidential Information shall not be disclosed to any third
party, including imposing reasonable confidentiality requirements with respect
to such Confidential Information on its employees, agents, counsel, accountants
and other representatives, except insofar as: (i) disclosure may be specifically
authorized in writing from time to time by the owner of the Confidential
Information; (ii) such Confidential Information is required to be disclosed in
connection with performance of this Agreement, or pursuant to any right or
license granted by the owner of the Confidential Information; (iii) the
recipient of the Confidential Information can demonstrate, by independent
documentation, that such Confidential Information was previously made public by
the Confidential Information’s owner; (iv) the recipient of the Confidential
Information can demonstrate, by independent documentation, that such
Confidential Information was in the public domain, prior to its disclosure
hereunder and otherwise than as a consequence of a breach of its obligations
hereunder; (v) the recipient of the Confidential Information can demonstrate, by
independent documentation, that such Confidential Information was known by the
recipient prior to its disclosure hereunder or was independently developed by
the recipient without the aid or use of any information disclosed hereunder; or
(vi) such disclosure is required under compulsion of law, including subpoena,
civil investigative demand, oral questions or interrogatories, or other
compulsory process; provided that, the Confidential Information’s owner shall be
given notice of service of such demand or process and a reasonable opportunity
to defend against such demand or process, and the party against whom such demand
or process is asserted provides all reasonable cooperation in opposing the same
to the fullest extent permitted by law. Each of the parties, for itself and its
successors and assigns, acknowledges that any violation of this



--------------------------------------------------------------------------------

Section 22 would seriously and irreparably injure the owner of the Confidential
Information. In addition to all other remedies permitted by law or in equity and
without limiting any action at law or in equity to which such owner may be
entitled, the owner of any Confidential Information shall be entitled to seek
injunctive relief, without bond, to enforce the terms and conditions stated
herein.

23. PRIVACY. In the course of providing services pursuant to this Agreement,
InfuSystem may receive or create PHI on behalf of I-Flow. As a result,
InfuSystem may be deemed a “Business Associate” of I-Flow, as that term is
defined at 45 CFR 160.103, and must utilize appropriate safeguards to prevent
the use or disclosure of PHI other than as provided for by this Agreement.

A. To this end, InfuSystem agrees as follows:

(1.) InfuSystem agrees not to use or further disclose PHI other than as
permitted or required by this Agreement or as required by law.

(2.) InfuSystem agrees to use appropriate safeguards to prevent use or
disclosure of PHI other than as provided for by this Agreement. InfuSystem
agrees to implement administrative, physical and technical safeguards that
reasonably and appropriately protect the confidentiality, integrity and
availability of electronic PHI that it creates, receives, maintains or transmits
on behalf of I-Flow.

(3.) InfuSystem agrees to mitigate, to the extent practicable, any harmful
effect that is known to InfuSystem of a use or disclosure of PHI by InfuSystem
in violation of the requirements of this Agreement.

(4.) InfuSystem agrees to report to I-Flow any use or disclosure of PHI not
provided for by this Agreement of which InfuSystem becomes aware. InfuSystem
agrees to report to I-Flow any security incident, as that term is defined at 45
CFR 164.304, of which it becomes aware.

(5.) InfuSystem agrees to ensure that any agent, including a subcontractor, to
whom it provides PHI received from or created by InfuSystem on behalf of I-Flow
agrees to the same restrictions and conditions that apply through this Agreement
to InfuSystem with respect to such information. InfuSystem agrees to ensure that
any agent, including a subcontractor, to whom it provides electronic PHI agrees
to implement reasonable and appropriate safeguards to protect it.

(6.) InfuSystem agrees to provide access, at the request of I-Flow, and in the
time and manner designated by I-Flow, to PHI in a “Designated Record Set” as
that term is defined at 45 CFR 164.501, to I-Flow or, as directed by I-Flow, to
an “Individual” as that term is defined at 45 CFR 160.103 (and shall include a
person who qualifies as a personal representative in accordance with 45 CFR
164.502(g)) in order to meet the requirements under 45 CFR 164.524 which govern
an Individual’s right to access to his or her own PHI.



--------------------------------------------------------------------------------

(7.) InfuSystem agrees to make any amendment(s) to PHI in a Designated Record
Set that I-Flow directs or agrees to pursuant to 45 CFR 164.526 at the request
of I-Flow or an Individual, and in the time and manner designated by I-Flow.

(8.) InfuSystem agrees to make internal practices, books, and records, including
policies and procedures and PHI, relating to the use and disclosure of PHI
received from, or created or received by InfuSystem on behalf of I-Flow
available to I-Flow or to the Secretary of the Department of Health and Human
Services (hereafter referred to as the “Secretary”), in a time and manner
designated by I-Flow or the Secretary, for purposes of the Secretary determining
I-Flow’s compliance with the Federal Privacy Rule.

(9.) InfuSystem agrees to document such disclosures of PHI and information
related to such disclosures as would be required for I-Flow to respond to a
request by an Individual for an accounting of disclosures of PHI in accordance
with 45 CFR 164.528.

(10.) InfuSystem agrees to provide to I-Flow or an Individual, in time and
manner designated by I-Flow, information collected in accordance with this
Agreement, to permit I-Flow to respond to a request by an Individual for an
accounting of disclosures of PHI in accordance with 45 CFR 164.528.

B. Pursuant to the Federal Privacy Rule, I-Flow shall inform InfuSystem of
privacy practices and restrictions as follows:

(1.) I-Flow shall provide InfuSystem with the notice of privacy practices that
I-Flow produces in accordance with 45 CFR 164.520, as well as any changes to
such notice.

(2). I-Flow shall provide InfuSystem with any changes in, or revocation of,
permission by Individual to use or disclose PHI, to the extent such changes
affect InfuSystem’s permitted or required uses and disclosures.

(3.) I-Flow shall notify InfuSystem of any restriction to the use or disclosure
of PHI that I-Flow has agreed to in accordance with 45 CFR 164.522 to the extent
such restriction may affect InfuSystem’s use or disclosure of PHI.

C. Permitted Uses and Disclosures.

(1.) Except as otherwise limited in this Agreement, InfuSystem may use or
disclose PHI to perform functions, activities, or services for, or on behalf of,
I-Flow as specified in this Agreement, provided such use or disclosure would not
violate the Federal Privacy Rule if done by I-Flow or the minimum necessary
policies and procedures of I-Flow. I-Flow shall not request InfuSystem to use or
disclose PHI in any manner that would not be permissible under the Federal
Privacy



--------------------------------------------------------------------------------

Rule if done by I-Flow or that would violate I-Flow’s minimum necessary policies
and procedures.

(2.) Except as otherwise limited in this Agreement, InfuSystem may use PHI for
the proper management and administration of InfuSystem or to carry out the legal
responsibilities of InfuSystem.

(3.) Except as otherwise limited in this Agreement, InfuSystem may disclose PHI
for the proper management and administration of InfuSystem, provided that
disclosures are “Required By Law” as that term is defined at 45 CFR 164.501, or
InfuSystem obtains reasonable assurances from the person to whom the information
is disclosed that it will remain confidential and used or further disclosed only
as Required By Law or for the purpose for which it was disclosed to the person,
and the person notifies InfuSystem of any instances in which it is aware in
which the confidentiality of the information has been breached.

(4.) Except as otherwise limited in this Agreement, InfuSystem may use PHI to
provide “Data Aggregation” services to I-Flow as permitted by 42 CFR
164.504(e)(2)(i)(B).

(5.) InfuSystem may use PHI to report violations of law to appropriate Federal
and State authorities, consistent with 42 CFR 164.502(j)(1).

24. SURVIVAL. The respective rights and obligations of InfuSystem under Sections
8(C), 9 through 17, 19 through 21, 23 and 24 of this Agreement shall survive the
termination of this Agreement. The obligations of each party under this
Section 22 shall survive any termination of this Agreement and expire upon the
fifth (5th) anniversary of the effective date of such termination.

25. COUNTERPARTS. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, InfuSystem and I-Flow have caused this Agreement to be
executed by their respective duly authorized officers as of the Effective Date
specified on the first page of this Agreement.

 

INFUSYSTEM, INC. By:       

Name: Steven E. Watkins

Title: President

 

I-FLOW CORPORATION By:       

Name: Donald M. Earhart

Title: Chairman, President and

          Chief Executive Officer

 

Signature Page to Amended and Restated Services Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Form of License Agreement

[See attached]



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”), dated as of             ,
200             (the ”Effective Date”), is by and between InfuSystem, Inc., a
California corporation (“InfuSystem”), on the one hand, and I-Flow Corporation,
a Delaware corporation (“I-Flow”), on the other hand. Each of I-Flow and
InfuSystem may be referred to herein individually as a “Party” or collectively
as the “Parties.”

RECITALS

WHEREAS, InfuSystem is the owner of certain intellectual property related to the
provision of billing and management services, including intellectual property
jointly developed by I-Flow and InfuSystem;

WHEREAS, I-Flow manufactures, markets, distributes and sells medical equipment
and supplies, including, without limitation, I-Flow’s ON-Q® Pain Management
Systems and acute post-operative pain management, wound site management and
post-operative surgical treatment products and related supplies (hereafter
collectively referred to as the “Products”);

WHEREAS, pursuant to that certain Services Agreement dated April 29, 2002, as
amended, between InfuSystem and I-Flow (the “Existing Agreement”), InfuSystem
has been furnishing I-Flow with the Billing and Collection Services and
Management Services in connection with the Products;

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of
September 29, 2006 (the “Stock Purchase Agreement”), by and among I-Flow,
InfuSystem, HAPC, Inc., a Delaware corporation (the “Buyer”) and Iceland
Acquisition Subsidiary, Inc., a Delaware corporation (the “Acquisition Sub”),
the Buyer is purchasing concurrently with the execution and delivery of this
Agreement all of the issued and outstanding capital stock of InfuSystem through
the Acquisition Sub;

WHEREAS, concurrently with the execution and delivery of this Agreement and the
consummation of the transactions contemplated by the Stock Purchase Agreement,
I-Flow and InfuSystem are amending and restating the Existing Agreement (the
“Services Agreement”), pursuant to which InfuSystem will continue to provide
Billing and Collection Services and Management Services to I-Flow and I-Flow
will grant a certain non-exclusive license to InfuSystem, pursuant to
Section 1.B. of the Services Agreement, to enable InfuSystem to provide such
services to I-Flow; and

WHEREAS, in order to facilitate the continued business relationship between
InfuSystem and I-Flow pursuant to the Services Agreement, I-Flow desires to
obtain, and InfuSystem desires to grant, exclusive and non-exclusive licenses to
InfuSystem’s intellectual property related to third-party billing and collection
services and management services for use in the field of acute post-operative
pain management and in other Products fields including, without limitation,



--------------------------------------------------------------------------------

wound site management and post-operative surgical treatments, all subject to the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the promises and
covenants contained in this Agreement, the Services Agreement and the Stock
Purchase Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

AGREEMENT

 

1. Definitions. The following definitions shall apply to the terms below:

1.1 “Affiliate” shall mean, with respect to any specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.

1.2 “Agreement” shall have the meaning set forth in the preamble.

1.3 “Billing and Collection Services” shall have the meaning ascribed thereto in
the Services Agreement.

1.4 “Effective Date” shall have the meaning set forth in the preamble.

1.5 “Exclusively Licensed Intellectual Property” shall have the meaning set
forth in Section 2.1.

1.6 “Field of Use” shall mean the field of acute post-operative pain management
treatments.

1.7 “I-Flow” shall have the meaning set forth in the preamble.

1.8 “InfuSystem” shall have the meaning set forth in the preamble.

1.9 “InfuSystem Intellectual Property” shall mean all Intellectual Property
owned by InfuSystem as of the Effective Date relating to or used in the delivery
or performance of Services.

1.10 “Intellectual Property” shall mean all know-how, trade secrets, and any
other information that is protected by statutory or common law against
unauthorized use.

1.11 “Licensed Intellectual Property” shall have the meaning set forth in
Section 2.2.

1.12 “Litigation” shall have the meaning set forth in Section 3.1.

1.13 “Management Services” shall have the meaning ascribed thereto in the
Services Agreement.



--------------------------------------------------------------------------------

1.14 “Other Fields” shall mean all fields other than the Field of Use,
including, without limitation, the fields of wound site management and
post-operative surgical treatments.

1.15 “Non-Exclusively Licensed Intellectual Property” shall have the meaning set
forth in Section 2.2.

1.16 “Party” shall have the meaning set forth in the preamble.

1.17 “Parties” shall have the meaning set forth in the preamble.

1.18 “Person” shall mean any individual, partnership, firm, corporation,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group that would be deemed to be a person under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended.

1.19 “Prevailing Party” shall have the meaning set forth in Section 7.4.

1.20 “Services” shall mean Billing and Collection Services and/or Management
Services.

1.21 “Third Party” shall mean any Person other than InfuSystem, I-Flow, or an
Affiliate of either.

 

2. License Grant and Ownership of Improvements.

2.1 InfuSystem hereby grants to I-Flow an unrestricted, perpetual, irrevocable,
worldwide, assignable, royalty-free and exclusive license to use and/or
sublicense the InfuSystem Intellectual Property, solely in the Field of Use
(the ”Exclusively Licensed Intellectual Property”) for the benefit of I-Flow.

2.2 InfuSystem hereby grants to I-Flow an unrestricted, perpetual, irrevocable,
worldwide, assignable, royalty-free and non-exclusive license to use and/or
sublicense the InfuSystem Intellectual Property in the Other Fields
(the “Non-Exclusively Licensed Intellectual Property” and, together with the
Exclusively Licensed Intellectual Property, the “Licensed Intellectual
Property”) for the benefit of I-Flow.

2.3 The license granted under Section 2.1 of this Agreement shall be exclusive
as to all Parties or entities, including InfuSystem. InfuSystem shall have no
right to make, use, sell, offer for sale, and/or import the Exclusively Licensed
Intellectual Property in the Field of Use. Accordingly, InfuSystem agrees and
covenants not to, directly or indirectly, make, use, sell, license offer for
sale, and/or import the Exclusively Licensed Intellectual Property in the Field
of Use for any purpose or by any means without the express prior written consent
of I-Flow, which consent may be withheld in I-Flow’s sole and exclusive
discretion.

2.4 The licenses granted under Sections 2.1 and 2.2 of this Agreement shall not
limit InfuSystem’s ability to use any of the Licensed Intellectual Property in
the Other Fields.



--------------------------------------------------------------------------------

3. Infringement and Enforcement.

3.1 I-Flow may, but has no obligation to, take any and all actions to enforce
the Licensed Intellectual Property (including without limitation instituting
litigation) against any suspected infringement or misappropriation by any Third
Party (“Litigation”). I-Flow shall bear all the expenses and costs with respect
to any such Litigation it elects to undertake and I-Flow shall be entitled to
all damages recovered in such Litigation.

3.2 At I-Flow’s request, InfuSystem agrees to reasonably cooperate in any such
Litigation. I-Flow agrees to pay InfuSystem’s reasonable out-of-pocket costs and
expenses in connection with such Litigation. If InfuSystem desires to retain
separate counsel in connection with such Litigation, however, InfuSystem shall
bear its own costs and expenses concerning the Litigation, including, without
limitation, the costs and expenses of such separate counsel. Notwithstanding
InfuSystem’s participation in such Litigation, I-Flow shall retain the full
right to control such Litigation, including, without limitation, any settlement
of such Litigation. I-Flow shall have the right to settle any Litigation on such
terms and conditions reasonably acceptable to InfuSystem.

3.3 NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER (A) FOR ANY PUNITIVE,
EXEMPLARY OR OTHER SPECIAL DAMAGES ARISING UNDER OR RELATING TO THIS AGREEMENT
OR THE SUBJECT MATTER HEREOF, AND/OR (B) FOR ANY INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT LIMITATION LOSS OF USE, INCOME, PROFITS
OR ANTICIPATED PROFITS, BUSINESS OR BUSINESS OPPORTUNITY, SAVINGS, DATA, OR
BUSINESS REPUTATION), ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF, REGARDLESS OF WHETHER SUCH DAMAGES ARE BASED IN CONTRACT, BREACH
OF WARRANTY, TORT, NEGLIGENCE OR ANY OTHER THEORY, AND REGARDLESS OF WHETHER
SUCH PARTY HAS BEEN ADVISED OF, KNEW OF, OR SHOULD HAVE KNOWN OF THE POSSIBILITY
OF SUCH DAMAGES.

 

4. Representations and Warranties.

4.1 InfuSystem hereby represents and warrants to I-Flow that:

(i) it has all of the requisite power and authority to enter into this Agreement
and to perform its obligations hereunder and that this Agreement has been duly
and validly authorized, executed and delivered by InfuSystem;

(ii) this Agreement constitutes the legal, valid and binding obligation of
InfuSystem, enforceable against InfuSystem in accordance with its terms;

(iii) it is the owner of the Licensed Intellectual Property and the Licensed
Intellectual Property does not infringe or misappropriate the intellectual
property of any Third Party; and



--------------------------------------------------------------------------------

(iv) it has the entire right to enter this Agreement and grant the licenses
contemplated hereby.

4.2 I-Flow hereby represents and warrants to InfuSystem that:

(i) it has all of the requisite power and authority to enter into this Agreement
and that this Agreement has been duly and validly authorized, executed and
delivered by I-Flow; and

(ii) this Agreement constitutes the legal, valid and binding obligation of
I-Flow, enforceable against I-Flow in accordance with its terms.

 

5. Term and Termination.

5.1 The term of this Agreement shall commence on the Effective Date and shall
continue in perpetuity, unless terminated by I-Flow by written notice to
InfuSystem, provided that upon the later of (i) the third (3rd) anniversary of
the Effective Date or (ii) termination of the Services Agreement for any reason,
without any action by any of the parties hereto, the exclusive license granted
by InfuSystem to I-Flow pursuant to Section 2.1 of this Agreement shall
automatically be deemed amended to become a non-exclusive license and no longer
an exclusive license, and Section 2.3 shall cease to have any force or effect.
Except as provided in the immediately preceding sentence and as otherwise
mutually agreed by the parties, all terms and conditions of this Agreement,
including, without limitation, those pertaining to the licenses themselves,
shall remain in full force and effect during the term of this Agreement.

5.2 This Agreement may not be terminated by InfuSystem.

 

6. Notices.

Any notice required or permitted to be given to a Party pursuant to this
Agreement shall be deemed to have been given only if such notice is reduced to
writing and (i) delivered personally, (ii) sent by reputable overnight courier
service for next business day delivery to the address given below, or (iii) sent
by facsimile machine (with proof of transmission capability) to the fax number
set forth below, with a hard copy to be sent by first class mail to the address
given below:

 

If to InfuSystem:

  

If to I-Flow:

InfuSystem, Inc.

1551 East Lincoln Ave.

Madison Heights, MI 48071

Attention: President

  

I-Flow Corporation

20202 Windrow Drive

Lake Forest, CA 92630

Attention: President

or to such other address or facsimile number as either Party shall have
specified by notice in writing to the other Party.



--------------------------------------------------------------------------------

If delivered personally or by facsimile during normal business hours on a
business day, a notice shall be deemed delivered when actually received at the
address specified above. In any other case, notice shall be deemed delivered on
the next business day following the date on which it was sent.

 

7. Miscellaneous.

7.1 Confidentiality. The parties recognize that in connection with the
performance of this Agreement, the parties may furnish and disclose to each
other confidential and proprietary information including, without limitation,
information relating to the parties’ respective organization, personnel,
business activities, policies, finances, costs, marketing plans, projected
revenues, technology, rights, obligations, liabilities, strategies and customer
lists (collectively, “Confidential Information”). Each party, to the extent it
comes into possession of Confidential Information of the other party, agrees
that, except as expressly contemplated by this Agreement, it shall not directly
or indirectly use such Confidential Information for its own benefit or in
connection with its business relationships with patients/customers/clients of
the owner of the Confidential Information, and shall take all reasonable care to
ensure that such Confidential Information shall not be disclosed to any third
party, including imposing reasonable confidentiality requirements with respect
to such Confidential Information on its employees, agents, counsel, accountants
and other representatives, except insofar as: (i) disclosure may be specifically
authorized in writing from time to time by the owner of the Confidential
Information; (ii) such Confidential Information is required to be disclosed in
connection with performance of this Agreement, or pursuant to any right or
license granted by the owner of the Confidential Information; (iii) the
recipient of the Confidential Information can demonstrate, by independent
documentation, that such Confidential Information was previously made public by
the Confidential Information’s owner; (iv) the recipient of the Confidential
Information can demonstrate, by independent documentation, that such
Confidential Information was in the public domain, prior to its disclosure
hereunder and otherwise than as a consequence of a breach of its obligations
hereunder; (v) the recipient of the Confidential Information can demonstrate, by
independent documentation, that such Confidential Information was known by the
recipient prior to its disclosure hereunder or was independently developed by
the recipient without the aid or use of any information disclosed hereunder; or
(vi) such disclosure is required under compulsion of law, including subpoena,
civil investigative demand, oral questions or interrogatories, or other
compulsory process; provided that, the Confidential Information’s owner shall be
given notice of service of such demand or process and a reasonable opportunity
to defend against such demand or process, and the party against whom such demand
or process is asserted provides all reasonable cooperation in opposing the same
to the fullest extent permitted by law. The obligations of each party under this
Section 7.1 shall survive any termination of this Agreement and expire upon the
fifth (5th) anniversary of the effective date of such termination. Each of the
parties, for itself and its successors and assigns, acknowledges that any
violation of this Section 7.1 would seriously and irreparably injure the owner
of the Confidential Information. In addition to all other remedies permitted by
law or in equity and without limiting any action at law or in equity to which
such owner may be entitled, the owner of any Confidential Information shall be
entitled to seek injunctive relief, without bond, to enforce the terms and
conditions stated herein.

7.2 Assignability. This Agreement is assignable by I-Flow without restriction.
This Agreement may not be assigned by InfuSystem, except with the written
consent of I-Flow, which



--------------------------------------------------------------------------------

consent may be withheld in I-Flow’s sole and exclusive discretion, or to a
successor to all, or substantially all of InfuSystem’s assets. Any purported
assignment by InfuSystem in violation of the foregoing shall be void.

7.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Michigan, without giving
effect to the choice of law rules thereof.

7.4 Attorneys’ Fees. If any Party to this Agreement shall bring any action,
suit, arbitration, mediation, counterclaim or appeal for any relief against any
other Party, declaratory or otherwise, to enforce the terms hereof or to declare
rights hereunder, the Prevailing Party in such action shall be entitled to
recover as recoverable costs in any such action its actual attorneys’ fees and
costs (including reasonable fees and costs for in-house counsel), all expert
fees and costs, all court and arbitration expenses, and any other costs
reasonably and properly incurred, including any fees and costs incurred in
bringing and prosecuting such action and enforcing any order, judgment, ruling,
or award granted as part of such action. As used in this Section, “Prevailing
Party” shall include, without limitation, a Party which obtains substantially
the relief sought by it.

7.5 Counterparts. This Agreement may be executed in two or more counterparts
(including by means of facsimile), each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

7.6 Severability. Should any part or provision of this Agreement be rendered or
declared invalid by reason of any law or by decree of a court of competent
jurisdiction, the validity of any other term, clause, or provision shall not be
affected provided that such invalid or unenforceable provision is and can be
replaced with an enforceable clause which most closely achieves the result
intended by such invalid clause.

7.7 Headings. The headings used in this Agreement are for reference only and
shall not affect the meaning or interpretation of any provision of this
Agreement.

7.8 Drafting. The Parties agree that this Agreement shall not be construed
against either Party as the drafter.

7.9 Waiver. No waiver or delay by either Party of any breach of the covenants
contained herein to be performed by the other Party shall be construed as a
waiver of any succeeding breach of the same or any other covenants or conditions
hereof.

7.10 Entirety of Agreement. This Agreement supersedes any prior understandings
or agreements, whether written or oral, and any contemporaneous oral agreements,
between the Parties hereto in regard to the subject matter hereof and contains
the entire agreement between the Parties in regard to the subject matter hereof.
This Agreement may not be changed or modified orally, but only by an agreement,
in writing, signed by both parties hereto.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives, effective as of the
Effective Date set forth above.

 

I-FLOW CORPORATION By:       

Name: Donald M. Earhart

Title: Chairman, President and

          Chief Executive Officer

 

INFUSYSTEM, INC. By:       

Name: Steven E. Watkins

Title: President



--------------------------------------------------------------------------------

EXHIBIT C

Copy of the Term Sheet

[See attached]



--------------------------------------------------------------------------------

InfuSystem, Inc.

Summary of Terms and Conditions of the Proposed Promissory Note

This Summary does not purport to summarize all the terms, conditions,
representations, warranties and other provisions with respect to the
transactions referred to herein. Subject to the conditions set forth in the
Stock Purchase Agreement dated as of September 29, 2006 (the “Purchase
Agreement”) to which this Summary is attached, Seller agrees to make a Term Loan
to Buyer on and subject to the terms and conditions set forth described herein.
Capitalized terms used herein without definition have the meaning set forth in
the Purchase Agreement. Except as required by applicable law (including the
filing of disclosure documents with the Securities and Exchange Commission in
connection with the transactions contemplated by the Purchase Agreement), this
Summary is confidential and may not be disclosed to any person or entity other
than the Parent’s and the Company’s respective officers, directors, employees
and professional advisors.

The Term Loan shall be subject to the terms and conditions set forth in
definitive Promissory Note Documents, which will be consistent with the terms
and conditions hereof and shall be negotiated in good faith by the parties, with
such qualifiers and exceptions as are usual and customary and reasonable in
light of the business of the Company.

 

Company:    Iceland Acquisition Subsidiary, Inc., a Delaware corporation, which
upon issuance of the Promissory Note (as defined below) will merge into
InfuSystem, Inc., a California corporation (the “Company” and, together with the
Guarantors (as defined below), collectively, the “Note Parties” or each
individually a “Note Party”). Guarantors:    HAPC, Inc., a Delaware corporation
(the “Parent”) and each of the Parent’s or the Company’s existing and future
direct and indirect wholly-owned subsidiaries (collectively, the Parent and such
subsidiaries are the “Guarantors”), shall guaranty (the “Guaranty”) all
obligations under the Promissory Note (as defined below). All guaranties shall
be guarantees of payment and not of collection. Noteholder:    I-Flow
Corporation or an affiliate of I-Flow Corporation to be identified and/or its
successors or assigns (each a “Noteholder”). Promissory Note:    The senior
secured term loan (the “Term Loan”) shall be in an amount equal to the sum of
(A) $55,000,000.00 and (B) the dollar amount (which amount may be zero) actually
returned to shareholders of the Parent voting against the Acquisition (as
defined below) and requesting a return of their investment in accordance with
the terms of such investment; provided,



--------------------------------------------------------------------------------

   however, that if the sum of clauses (A) and (B) exceeds $75,000,000.00 (the
“Maximum Amount”), the Term Loan shall be in an amount equal to the Maximum
Amount. The Term Loan shall be evidenced by a note payable to the Noteholder
(the “Promissory Note”). Availability:    On the Closing Date . Closing Date:   
December 30, 2006 or such other date (prior to the termination of the Purchase
Agreement) as all conditions to the funding of the Term Loan have been satisfied
(the “Closing Date”). Maturity Date:    The date that is 4 years after the
Closing Date (the “Maturity Date”). Amortization:    Quarterly amortization of
principal (in equal installments) as follows:     

Year

  

Amortization:

   1    5% of initial aggregate Term Loan    2    10% of initial aggregate Term
Loan    3    10% of initial aggregate Term Loan    4    15% of initial aggregate
Term Loan and on the Maturity Date any and all other amounts outstanding under
the Promissory Note. Interest Rates:    Calculated on a 360-day basis:   
Current Rate:    A floating rate equal to LIBOR Rate + 5.50% or Base Rate +
4.50%.    Default Rate:    2.00% in addition to the Current Rate, payable on
demand    As used herein, the terms “Base Rate” and “LIBOR Rate” shall have
meanings customary and appropriate for non-bank financings of this type, and the
basis for calculating accrued interest and the interest periods for loans
bearing interest based on LIBOR shall be customary and appropriate for non-bank
financings of this type; provided that (i) the LIBOR Rate will be based on one
month interest periods (as set forth in the Wall Street Journal on the first
Business Day of each month) and (ii) at no time would LIBOR be less than 3.00%
and at no time would the Base Rate be less than 4.00%. Administration Fee:   
Administration Fee of $75,000.00 per annum, payable to the Noteholder annually
in advance on the Closing Date and on each anniversary thereof.



--------------------------------------------------------------------------------

Payment Schedule:   

Interest at the Current Rate is due monthly for borrowings bearing interest with
reference to the Base Rate; on the last day of selected interest periods (which
shall be one, two, three or six months) for borrowings bearing interest with
reference to LIBOR (and at the end of every quarter, in the case of interest
periods of longer than one quarter); and upon prepayment, in each case payable
in arrears.

 

Interest at the Default Rate is due on demand following an event of default
under the Promissory Note.

 

Principal is due in accordance with the amortization schedule referred to above
and on the Maturity Date unless earlier payment is required from Mandatory
Prepayments or following a default.

Prepayment Premium:    The Term Loan may be prepaid in whole or in part so long
as the Prepayment Premium (as defined below) is paid concurrently therewith. In
the event all or any portion of the Term Loan is repaid, is permanently reduced
for any reason (whether pursuant to an optional or mandatory prepayment (other
than scheduled amortization payments and prepayments from Excess Cash Flow
required below) prior to the third anniversary of the Closing Date, such
repayments shall require the Company to pay a premium equal to (i) 2.00% of the
principal amount of such repayment, if such repayment occurs on or prior to the
date which is 0-12 months after the Closing Date, (ii) 1.0% of the principal
amount of such repayment , if such repayment occurs after the date which is more
than 12 months after the Closing Date but on or prior to the date which is 36
months after the Closing Date (the “Prepayment Premium”). Mandatory Prepayments:
   The Company shall make the following mandatory prepayments (subject to
certain basket amounts and other exceptions to be negotiated in the definitive
Promissory Note Documents):   

(i)     Asset Sales: Prepayments in the amount of all of the net after tax cash
proceeds in excess of amounts to be determined in any fiscal year of the sale or
other disposition of any property or assets of any Note Party or its respective
subsidiaries, other than net cash proceeds of sales or other dispositions of
inventory in the ordinary course of business.



--------------------------------------------------------------------------------

  

(ii)    Insurance Proceeds: Prepayments in the amount of all of the net cash
proceeds in excess of amounts to be determined in any fiscal year of
condemnation/insurance on account of any loss or taking of any property or
assets of any Note Party or its respective subsidiaries, other than net cash
proceeds (not in excess of an amount to be agreed upon in the aggregate) that
are reinvested in other assets useful in the business of the Note Parties within
a time period to be negotiated in the Promissory Note Documents.

 

(iii)  Issuance of Equity: Prepayment in an amount equal to all of the net cash
proceeds received from the issuance of equity by any Note Party or it respective
subsidiaries.

  

(iv)   Incurrence of Indebtedness: Prepayments in an amount equal to all of the
net cash proceeds received from the incurrence of indebtedness by any Note Party
or its respective subsidiaries (other than Permitted Debt (as defined below)).

 

(v)    Excess Cash Flow: Prepayments in an amount equal to 75.0% of Excess Cash
Flow (to be defined in the Promissory Note Documents); provided that any debt
prepaid with Lender’s 75.0% of Excess Cash Flow shall not be subject to the
Prepayment Premium.

 

(vi)   Tax Refunds: Prepayments in the amount of tax refunds in excess of
amounts to be determined in any fiscal year received by any Note Party.

 

(vii) Revolving Credit Facility: Upon entry by any Note Party into a revolving
credit facility, prepayments in an amount equal to the principal amount
available under such revolving credit facility, any such prepayments not to
exceed $5,000,000.00 in the aggregate.

Prepayment Application:    Optional and mandatory prepayments of the Promissory
Note shall be applied in the following order: (i) first, to due and unpaid fees
and expenses; (ii) second, to accrued interest at the Default Rate (if
applicable); (iii) third, to accrued interest at the Current Rate; (iv) fourth,
to the Prepayment Premium, if applicable; (v) fifth, to the outstanding
principal amount of the Promissory Note; and (vi) sixth, to any remaining
amounts due to the Noteholder under the Promissory Note Documents.



--------------------------------------------------------------------------------

Use of Proceeds:   On the Closing Date, it is anticipated that the aggregate
proceeds of the Promissory Note shall be used as follows:   Uses:   

$72,900,000 - Proposed acquisition of InfuSystem, Inc. (the “Acquisition”)

 

$2,100,000 - Closing costs and fees.

Collateral:  

The Promissory Note shall be secured by all assets of the Note Parties,
including but not limited to, the following (subject to exceptions agreed to by
the Noteholder) (all such security being the “Collateral”):

 

A)    Excepting only Permitted Liens (as defined below) (wherein a 2nd priority
security interest shall be granted to the Noteholder), a 1st priority security
interest in 100% of each Note Party’s property and assets, whether real,
personal, tangible, or intangible, and wherever located, including, to the
extent allowable by law, but not limited to all cash, deposit accounts, accounts
receivable, contract rights, equipment, inventory, and owned and leased real
property; and all other tangible and intangible assets of every type and nature
whether now existing or hereafter created, acquired, or arising;

 

B)     Pledge of 100% of the issued and outstanding ownership interests in each
Note Party (other than the Parent) and 100% of the outstanding ownership
interests in each other entity held by each Note Party and in any new
subsidiaries formed or acquired post-closing (except with respect to foreign
subsidiaries, in which case 65% of the interests will be pledged);

 

C)     With respect to locations where a material amount of Collateral is kept,
an agreement in form and substance satisfactory to Seller whereby the landlord
in respect of each such location (i) acknowledges Seller’s lien on such
Collateral, (ii) releases or subordinates the landlord’s lien on such Collateral
and (iii) provides the Seller with access to the Collateral located at such
location; and



--------------------------------------------------------------------------------

  

D)    Collateral assignment, subordination and pledge agreements for all Note
Party notes receivable, inter-company notes receivable, subsidiary receivables,
and advances, etc, if any.

Cash Management:    From and after the Closing Date, all collection of the Note
Parties shall be deposited in deposit accounts subject to deposit account
control agreements satisfactory to the Noteholder. The cash management system of
the Note Parties shall be otherwise maintained in a manner satisfactory to the
Noteholder. Representations and Warranties:    Usual and customary for
transactions of this type, including, without limitation: (i) due organization
and authorization; (ii) execution, delivery and enforceability of the Promissory
Note Documents; (iii) financial condition and solvency; (iv) no material adverse
change in or effect on (i) the business, condition (financial or otherwise),
assets, liabilities (actual or contingent), operations, management, performance,
properties, or prospects of the Parent, since December 31, 2005, (ii) the
ability of any Note Party to perform its obligations under the Promissory Note
Documents or (iii) the ability of the Noteholder to enforce the Promissory Note
Documents (any of the foregoing being a “Material Adverse Change”); (v) title to
properties and insurance matters; (vi) no material litigation; (vii) use of
proceeds and not engaging in business of purchasing/carrying margin stock;
(viii) status under Investment Company Act; (ix) liens; (x) tax matters, (xi)
compliance with law, contracts, and organizational documents; (xii)
environmental and ERISA matters; (xiii) no required governmental or third party
consents or approvals; and (xiv) full disclosure. Financial Covenants:   

Usual and customary for transactions of this type, including, without
limitation:

 

Maximum Total Leverage Ratio: Maintenance on a rolling four quarter basis of a
maximum leverage ratio (total funded debt of the Notes Parties divided by EBITDA
(to be defined in the definitive Promissory Note Documents) of the Notes
Parties). Initially set at 4.75x until December 31, 2006, with step-downs to be
determined.

 

Minimum Fixed Charge Coverage Ratio: Maintenance on a rolling four quarter basis
of a minimum fixed charge coverage ration (EBITDA of the Note Parties divided by
cash interest expense plus scheduled principal repayments plus capital
expenditures plus income taxes actually paid in accordance with



--------------------------------------------------------------------------------

  

GAAP). To be determined, but in no case lower than 1.10x. Until four fiscal
quarters shall have elapsed, the Fixed Charge Coverage Ratio shall be
calculated, on any date of determination following the Closing Date, by
dividing: (x) the aggregate EBITDA of the Note Parties for all fiscal quarters
through such date by (y) the aggregate Fixed Charges of the Note Parties for all
fiscal quarters up through such date.

 

Maximum Capital Expenditures: Capital expenditures for any fiscal year shall be
less than certain specified amounts to be determined by the Noteholder and the
Company.

 

Minimum Liquidity: To be determined.

 

Minimum EBITDA: To be determined.

 

Notwithstanding anything herein to the contrary, the foregoing covenants and
ratios will be established by good faith negotiation between the parties,
consistent with reasonable projections and the needs of the business.

Covenants and Other Terms and Conditions:   

Usual and customary for transactions of this type, including, without limitation
(all subject to exceptions to be provided in the Promissory Note Documents):

 

A)    The Parent shall provide annual audited financial statements of the Parent
and its subsidiaries prepared by a nationally recognized accounting firm
acceptable to the Noteholder within 90 days of the Parent’s fiscal year-end
including consolidated balance sheet, consolidated and unaudited consolidating
statements of income, consolidated and unaudited consolidating statements of
cash flows, and notes, and auditor’s letter to management (to the extent
available), together with a management comparison against the prior fiscal year
and the annual fiscal budget;

  

B)     The Company shall provide no later than January 15th of each fiscal year,
a consolidated plan and financial forecast through the Maturity Date including a
forecasted consolidated balance sheet, statements of income, and cash flows, and
an explanation of the assumptions on which such forecasts are based and
demonstrating projected compliance with financial covenants;

  

C)     The Company shall provide copies of its federal income tax returns within
15 days after filing;



--------------------------------------------------------------------------------

 

D)    The Company shall provide quarterly financial statements of the Parents
and its subsidiaries and covenant compliance certificates within 45 days after
each fiscal quarter-end, including consolidated balance sheet, consolidated
statement of income, consolidated statement of cash flows, consolidating income
statement, and consolidating balance sheet, for such quarter and for the period
from the beginning of such year to the end of such quarter, together with a
comparison against the corresponding period in the prior fiscal year and the
annual fiscal budget as well as other operating reports as may be reasonably
requested by the Noteholder;

 

E)     The Company shall provide monthly financial statements of the Parent and
its subsidiaries within 30 days of month-end (including months which began prior
to the Closing Date), including consolidated balance sheet, consolidated
statement of income, consolidated statement of cash flows, consolidating income
statement, and consolidating balance sheet, for such month and for the period
from the beginning of such year to the end of such month, together with a
comparison against the corresponding period in the prior fiscal year and the
annual fiscal budget as well as other operating reports as may be reasonably
requested by the Noteholder;

 

F)     The Company shall provide accounts receivable and accounting payable
aging schedules as of the end of each quarter, within 30 days of the end of each
quarter, or more often as may be requested by the Noteholder;

 

G)    The Company shall maintain appropriate levels of insurance on all material
Collateral with the Noteholder named as loss payee;

 

H)    The Note Parties shall have no other debt or liens except (i) for debt to
the Noteholder under the Promissory Note Documents, (ii) a revolving credit
facility in a principal amount not exceeding $5,000,000 (to be secured by a
first priority security interest in certain working capital assets to be
determined in the Promissory Note Documents), (iii) debt and related liens
incurred under capital leases and for equipment financing not to exceed an
amount to be determined in the Promissory Note Documents, (iv) debt and liens,
with respect to the Company, permitted to exist under the Purchase Agreement,
(v) ordinary course liens, such as for taxes not yet due and payable, carriers,



--------------------------------------------------------------------------------

 

mechanics and materialmen’s liens, workers compensation deposits, and similar
liens; (vi) intercompany debt among Loan Parties, (vii) hedging obligations not
for speculation, and (viii) other debt and liens reasonably acceptable to the
Noteholder (such permitted debt is referred to as “Permitted Debt” and such
permitted liens are referred to as “Permitted Liens”);

 

I)      The Note Parties shall not become or remain liable with respect to any
guaranties or similar contingent obligations except for the Guaranties and
guaranties of the revolving credit facility;

 

J)      No Note Party shall liquidate, or dissolve, or enter into any
consolidation, merger or other combination, or sell, lease or transfer any of
its assets (including any sale-leaseback) except in the ordinary course of
business;

 

K)    No Note Party shall make or enter into an contracts to make (i) business
acquisitions, including, without limitation, any purchase of the assets of any
division or line of business of any person, (ii) investments, including, without
limitation, any purchase of beneficial interests in any other person (except for
investments in the ordinary course of business (to be established by good faith
negotiation)), or (iii) loans or advances to any other person, in each case,
except to the extent permitted under the Promissory Note Documents or otherwise
with the Noteholder’s prior written consent;

 

L)     No Note Party shall engage in any transactions with its affiliates except
to the extent permitted under the Promissory Note Documents or otherwise
permitted with the prior written consent of the Noteholder;

 

M)    No Note Party shall prepay, redeem, purchase, defease, exchange or
repurchase any Permitted Debt (except the revolving credit facility debt and
purchase money debt) or amend or modify any of the terms of any Permitted Debt
or Permitted Liens (except for extensions and renewals thereof in the ordinary
course of business), except to the extent permitted under the Promissory Note
Documents;

 

N)    No Note Party shall declare or pay any dividend or distribution in cash
property, assets or in kind;

 

O)    No Note Party shall engage in businesses other than those businesses the
Note Parties are engaged in on the Closing Date;



--------------------------------------------------------------------------------

  

P)     No Note Party shall amend, terminate or waive any provisions of any
material contract to the extent such amendment, termination or waiver would
reasonably be expected to be materially adverse to the Note Parties taken as a
whole; and

  

Q)    The Company shall enter into and maintain interest rate protection
agreements in a form and upon terms acceptable to the Noteholder, issued by an
institution acceptable to the Noteholder with a duration of a period of at least
two years at a time, which ensure that the net interest cost to the Company is
fixed, capped, or hedged with respect to at least 50% of the total indebtedness
of the Note Parties outstanding on the Closing Date or any renewal date of such
interest protection agreements.

Events of Default:    Customary and appropriate and acceptable to the Noteholder
and Buyer, including without limitation the following (subject to grace and cure
periods, baskets, and materiality qualifiers to be negotiated and provided in
the Note Purchase Documents):   

A)    Failure to pay when due any principal, interest, premium, fees or other
amounts owed under the Promissory Note Documents;

  

B)     Cross-default to other indebtedness and similar obligations;

  

C)     Failure to comply with covenants and other agreements in the Promissory
Note Documents;

  

D)    Breach of any representations or warranties in any material respect;

  

E)     Any liquidation, bankruptcy, reorganization, or any other insolvency
proceeding is commenced by or against any Note Party or any of their
subsidiaries;

  

F)     Judgments in excess of amounts acceptable to the Noteholder;

  

G)    The occurrence of certain ERISA related events;

  

H)    The occurrence of a material adverse change

  

I)      The occurrence of a Change of Control (to be defined in the Promissory
Note Documents) on a fully diluted basis



--------------------------------------------------------------------------------

  

of the economic and voting interests in the capital stock of the Company; and

 

J)      Failure, invalidity, repudiation or impairment of the Guaranties or of
the security interests in the Collateral.

Assignments:    The Noteholder may sell, transfer, negotiate or assign to one or
more of their affiliates or one or more banks, financial institutions or other
entities that are eligible assignees (as defined in the Promissory Note
Documents) a portion of its loans, rights and obligations under the Promissory
Note Documents subject to compliance with other limitations to be set forth in
the Note. The Noteholder will also have rights to sell participations, subject
to customary limits on voting rights. Brokers’ Fees:    Except for fees payable
by the Noteholder to Bank of America in connection with the Purchase Agreement,
the Company will agree to assume obligations to pay broker fees (to the extent
applicable), and the Company will agree to indemnify the Noteholder and hold the
Noteholder harmless from and against any claim of any other potential lender,
broker or finder arising out of any transaction or any commitment issued to the
Company. Indemnification; Expenses:    Customary and appropriate provisions
relating to indemnity, expense reimbursement and related matters in a form
reasonably satisfactory to the Noteholder and Buyer, including, without
limitation, the indemnity and expense reimbursement provisions set forth in the
Purchase Agreement. Choice of Law; Jurisdiction:    The Promissory Note
Documents will be governed by and construed in accordance with the laws of the
State of New York. The Note Parties will submit to the non-exclusive
jurisdiction and venue of the federal and state courts of the State of New York
and shall waive any right to trial by jury.



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

Knowledge

Donald Earhart

Jim Dal Porto

Jim Talevich

Roger Massengale

Steve Watkins

Steve Revere

Jan Skonieczny



--------------------------------------------------------------------------------

SCHEDULE 8.3

Allocation of Purchase Price

 

Cash

   $ 521,000  

Accounts receivable

     12,134,000 (1)

Inventories

     214,000  

Prepaid expenses and other current assets

     101,000  

Property, net

     11,687,000  

Goodwill

 

     117,164,000  

Total Purchase Price

   $ 141,821,000 (2)         

Cash Purchase Price

     140,000,000  

Liabilities Assumed: (3)

  

Accounts payable

     906,000  

Accrued payroll and related expenses

     874,000  

State income taxes payable

     31,000  

Other current liabilities

     10,000           

Total Purchase Price

   $ 141,821,000           

 

(1) net receivables of $10,390,000 plus bad debt reserve of $1,744,000

 

(2) allocated assets excludes deferred tax asset - current of $710,000

 

(3) liabilities assumed excludes deferred tax liability and accrued use tax
liability

The above figures shall be adjusted to reflect the actual amounts as of the
Closing Date, and to take into account any Purchase Price adjustments.



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

[See attached]